Exhibit 10.2
 
TELEFLEX INCORPORATED
RETIREMENT INCOME PLAN
(As Amended and Restated Effective January 1, 2002)
 

 



--------------------------------------------------------------------------------



 



         
ARTICLE I. DEFINITIONS
    3  
 
       
ARTICLE II. PARTICIPATION
    20  
 
       
2.1 Participation
    20    
2.2 Ineligible Employees
    21    
2.3 Time of Participation — Excluded Employees
    22    
2.4 Reemployed Individuals
    22  
 
       
ARTICLE III. AMOUNT OF RETIREMENT BENEFITS
    22  
 
       
3.1 Normal Retirement Benefits
    22    
3.2 Late Retirement Benefits
    26    
3.3 Early Retirement Benefit
    26    
3.4 Disability Retirement Benefit
    27    
3.5 Vested Deferred Retirement Benefit
    28    
3.6 Return of Accumulated Contributions
    30    
3.7 Restoration of Accrued Pension Benefit
    30    
3.8 Minimum Benefit
    30    
3.9 Transfer of Employment
    30    
3.10 Preservation of Accrued Benefit
    30  
 
       
ARTICLE IV. VESTING
    31  
 
       
4.1 Rate of Vesting — General Rule
    31    
4.2 Full Vesting in Accumulated Contributions
    31  
 
       
ARTICLE V. DEATH BENEFITS
    31  
 
       
5.1 Death of Vested Participant Before Annuity Starting Date
    31    
5.2 Amount and Time of Payment of Vested Terminated Participant’s Death Benefit
    31    
5.3 Death of Participant On or After Retirement Date
    31    
5.4 No Other Death Benefits
    32  
 
       
ARTICLE VI. PAYMENT OF RETIREMENT BENEFITS
    32  
 
       
6.1 Annuity Payment Date
    32    
6.2 Normal Form of Retirement Benefit — Unmarried Salaried Participants
    32    
6.3 Normal Form of Retirement Benefit — Married Salaried Participants
    33    
6.4 Optional Forms of Retirement Benefit Payment
    33    
6.5 Special Optional Form of Retirement Benefit Payments for TRIP Plan
Participants
    34    
6.6 Election of Benefits — Notice and Election Procedures
    34    
6.7 Payment of Small Benefits
    36  

 



--------------------------------------------------------------------------------



 



         
6.8 Continued Employment After Normal Retirement Date; Reemployed Participants
    37    
6.9 Required Distributions — Code Section 401(a)(9)
    38    
6.10 Eligible Rollover Distributions
    44  
 
       
ARTICLE VII. CONTRIBUTIONS
    46  
 
       
7.1 Employer Contributions
    46    
7.2 Funding Policy
    46    
7.3 Determination of Contributions
    46    
7.4 Time of Payment of Employer Contributions
    46    
7.5 Return of Employer Contributions
    46    
7.6 Forfeitures
    47    
7.7 Irrevocability
    47    
7.8 Employee Contributions
    47    
7.9 Funding Notice
    47  
 
       
ARTICLE VIII. ADMINISTRATION
    47  
 
       
8.1 Fiduciary Responsibility
    47    
8.2 Appointment and Removal of Committee
    47    
8.3 Compensation and Expenses of Committee
    48    
8.4 Committee Procedures
    48    
8.5 Plan Interpretation
    48    
8.6 Fiduciary Duties
    48    
8.7 Consultants
    48    
8.8 Method of Handling Plan Funds
    49    
8.9 Delegation and Allocation of Responsibility
    49    
8.10 Other Committee Powers and Duties
    49    
8.11 Records and Reports
    50    
8.12 Application and Forms for Benefits
    50    
8.13 Authorization of Benefit Payments
    50    
8.14 Funding Policy
    50    
8.15 Unclaimed Accrued Benefit — Procedure
    51    
8.16 Individual Statement
    51    
8.17 Parties to Litigation
    51    
8.18 Use of Alternative Media
    52    
8.19 Personal Data to Administrative Committee
    52    
8.20 Address for Notification
    52  

-ii-



--------------------------------------------------------------------------------



 



         
8.21 Notice of Change in Terms
    52    
8.22 Assignment or Alienation
    52    
8.23 Litigation Against the Plan
    52    
8.24 Information Available
    53    
8.25 Presenting Claims for Benefits
    53    
8.26 Claims Review Procedure
    54    
8.27 Disputed Benefits
    54    
8.28 Claims Involving Benefits Related to Disability
    54  
 
       
ARTICLE IX. EXCLUSIVE BENEFIT, AMENDMENT, TERMINATION AND MERGER
    55  
 
       
9.1 Exclusive Benefit
    55    
9.2 Amendment of the Plan
    55    
9.3 Amendment to Vesting Provisions
    56    
9.4 Merger/Direct Transfers and Elective Transfers
    56    
9.5 Termination of the Plan
    57    
9.6 Full Vesting on Termination
    58    
9.7 Partial Termination
    58    
9.8 Allocation of Assets Upon Termination of Trust Fund
    58    
9.9 Manner of Distribution
    59    
9.10 Overfunding
    59  
 
       
ARTICLE X. WITHDRAWAL OF PARTICIPATING EMPLOYER
    59  
 
       
10.1 Withdrawal
    59    
10.2 Notice of Withdrawal
    60    
10.3 Withdrawal at Request of Board of Directors
    60    
10.4 Continuation of Plan
    60  
 
       
ARTICLE XI. LIMITATIONS ON BENEFITS
    60  
 
       
11.1 Limitation on Annual Benefits
    60    
11.2 Benefit Limitations — Rules for Certain Highly Compensated Employees
    77  
 
       
ARTICLE XII. PROVISIONS RELATING TO TOP-HEAVY PLAN
    78  
 
       
12.1 Top-Heavy Requirement
    78    
12.2 Minimum Vesting Requirement
    78    
12.3 Minimum Benefit Requirement
    79    
12.4 Change in Top-Heavy Status
    80  
 
       
ARTICLE XIII. VETERANS’ REEMPLOYMENT RIGHTS
    80  
 
       
13.1 USERRA
    80  

-iii-



--------------------------------------------------------------------------------



 



         
13.2 Crediting Service
    80    
13.3 Compensation
    81    
13.4 Qualified Military Service
    81    
13.5 Earnings and Forfeitures
    81  
 
       
ARTICLE XIV. MISCELLANEOUS
    81  
 
         
14.1 Limited Purpose of Plan
    81    
14.2 Non-alienation
    81    
14.3 Facility of Payment
    82    
14.4 Effect of Return of Benefit Checks
    82    
14.5 Impossibility of Diversion
    82    
14.6 Unclaimed Benefits
    83    
14.7 Construction
    83    
14.8 Governing Law
    83    
14.9 Contingent Effectiveness of Plan Amendment and Restatement
    83  
 
       
APPENDIX A            PARTICIPATING EMPLOYERS
       
 
       
APPENDIX B            ACTUARIAL ASSUMPTIONS
       
 
       
APPENDIX C            APPROPRIATE INTEGRATION LEVEL FOR PRE-1998 EMPLOYEES
       
 
       
APPENDIX D            APPROPRIATE INTEGRATION LEVEL FOR PARTICIPANTS OTHER THAN
PRE-1998
                              EMPLOYEES
       
 
       
APPENDIX E            TELEFLEX INCORPORATED HOURLY EMPLOYEES’ PENSION PLAN
       
 
       
APPENDIX F            RETIREMENT PLAN FOR SALARIED EMPLOYEES OF ARROW
INTERNATIONAL,
                              INC
       
 
       
APPENDIX G            RETIREMENT PLAN FOR HOURLY-RATED EMPLOYEES OF ARROW
INTERNATIONAL,
                              INC
       
 
       
APPENDIX H            RETIREMENT PLAN FOR HOURLY RATED EMPLOYEES AT THE BERKS
COUNTY, PA
                              LOCATIONS OF ARROW INTERNATIONAL, INC
       

-iv-



--------------------------------------------------------------------------------



 



TELEFLEX INCORPORATED
RETIREMENT INCOME PLAN
(As Amended and Restated Effective January 1, 2002)
Teleflex Incorporated (the “Sponsor”), hereby amends and restates in its
entirety the Teleflex Incorporated Retirement Income Plan, formerly known as the
Teleflex Incorporated Salaried Employees’ Pension Plan (the “Plan”). The Sponsor
also hereby amends and restates the Teleflex Incorporated Hourly Employees’
Pension Plan and merges it with and into the Plan, effective December 31, 2008.
The Sponsor further merges the Retirement Plan for Hourly Rated Employees at the
Berks County, PA Locations of Arrow International, Inc., the Retirement Plan for
Salaried Employees of Arrow International, Inc., and the Retirement Plan for
Hourly-Rated Employees of Arrow International, Inc. with and into the Plan
effective as of August 31, 2008. Except as otherwise provided in an applicable
Appendix or required by applicable law, no additional benefits shall be accrued
under the Plan after December 31, 2008.
It is intended that this Plan, as amended and restated effective January 1,
2002, together with the Trust Agreement, will comply with the Economic Growth
and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), the requirements reflected
in IRS Notice 2007-94 (the “2007 Cumulative List”), certain provisions of the
Pension Protection Act of 2006, and the other applicable requirements of Section
401(a) and 501(a) of the Internal Revenue Code of 1986, as amended.
The provisions of this amended and restated Plan shall apply solely to an
Employee who incurs a Severance from Employment with the Employer on or after
the Effective Date. All former employees, Participants who incurred a Severance
from Employment or whose active participation in the Plan, the Teleflex
Incorporated Hourly Employees’ Pension Plan, the Retirement Plan for Hourly
Rated Employees at the Berks County, PA Locations of Arrow International, Inc.,
the Retirement Plan for Salaried Employees of Arrow International, Inc., or the
Retirement Plan for Hourly-Rated Employees of Arrow International, Inc., as
applicable, (collectively the “Plans”) ceased prior to January 1, 2002, their
Spouses, Beneficiaries, and anyone else claiming through them, shall, except as
otherwise expressly provided to the contrary herein or in any prior document for
the Plans have the amount of their Accrued Benefit, and their right, if any, to
receive such benefit, determined pursuant to the terms and conditions of the
Plans as in effect at the time of Severance from Employment or cessation of
active participation, and, if benefit payments commenced to any such individual
prior to January 1, 2002, the time and manner of payment of such benefits shall,
except as otherwise expressly provided to the contrary herein or in any prior
document for the Plans be determined pursuant to the terms and conditions of the
plan as in effect at the time benefits commenced.
All former employees and participants in a plan that is merged with and into the
Plan (“Merged Plan”) whose employment or active participation in the Merged Plan
terminated prior to the date of such plan’s merger into this Plan, their
Spouses, Beneficiaries, and anyone else claiming through them shall, except as
otherwise expressly provided to the contrary herein or in any prior Merged Plan
document, have the amount of their Accrued Benefit, and their right, if any, to
receive such benefit determined pursuant to the terms and conditions of the
applicable Merged Plan as in effect at the time of their Severance from
Employment or cessation of active participation and, if benefit payments
commenced to any such individual prior to the date such plan merged with and
into this Plan, the time and manner of payment of such benefits shall, except as
otherwise expressly provided to the contrary herein, or in any prior Merged Plan
document, be determined pursuant to the terms and conditions of the applicable
Merged Plan as in effect at the time benefits commenced.

 



--------------------------------------------------------------------------------



 



BACKGROUND INFORMATION
The Teleflex Incorporated Salaried Employees’ Pension Plan was originally
effective as of July 1, 1966. Effective as of January 1, 1998, the Teleflex
Incorporated Retirement Income Plan was merged with and into the Plan and the
name of the Plan was changed to the Teleflex Incorporated Retirement Income
Plan. The Plan has been amended from time to time and was most recently amended
and restated effective January 1, 1998 to conform to the Internal Revenue Code
of 1986, as amended by the General Agreement on Tariffs and Trade, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Small Business Job
Protection Act of 1996, the Taxpayer Relief Act of 1997, the IRS Restructuring
and Reform Act of 1998, and the Community Renewal Tax Relief Act of 2000
(collectively referred to as “GUST”). The Plan was subsequently amended from
time to time to be in good faith compliance with the changes made to the law by
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), to
conform to regulations and guidance issued by the Department of Labor (“DOL”)
and Internal Revenue Service (“IRS”), and to reflect design and administrative
changes, including an amendment whereby an Employee first hired by the Employer
on or after January 1, 2006 may not become a Participant in the Plan or accrue
benefits under the Plan.
The Sponsor established the Teleflex Incorporated Hourly Employees’ Pension Plan
(“Hourly Employees’ Plan”) effective as of January 1, 1985. The Hourly
Employees’ Plan has been amended from time to time and was most recently amended
and restated effective as of June 30, 2001 to comply with GUST. The Hourly
Employees’ Plan was subsequently amended from time to time to be in good faith
compliance with the changes made to the law by EGTRRA, to conform to regulations
and guidance issued by the DOL and IRS, and to reflect design and administrative
changes, including an amendment whereby an Employee, other than an Employee who
is a member of UAW Local 644 (Marine - Limerick, PA) and who is covered by a
collective bargaining agreement between the Employer and UAW Local 644, first
hired by the Employer on or after January 1, 2006 may not become a Participant
in the Plan or accrue benefits under the Plan. The Hourly Employees’ Plan was
also previously amended to provide that, an Employee who is a member of UAW
Local 644 (Marine — Limerick, PA) and who is covered by a collective bargaining
agreement between the Employer and UAW Local 644, that is first hired by the
Employer on or after July 1, 2006 may not become a Participant in the Plan or
accrue benefits under the Plan.
Arrow International, Inc. (“Arrow”) adopted the Retirement Plan for Salaried
Employees (“Arrow Salaried Plan”) effective as of September 1, 1978. The Arrow
Salaried Plan has been amended from time to time and was most recently amended
and restated effective as of September 1, 2002 to comply with EGTRRA (by the
incorporation of previously-adopted “good faith” amendments) and the
requirements reflected in IRS Notice 2005-101 (the “2005 Cumulative List”). The
Arrow Salaried Plan was subsequently amended to comply with changes made to the
required interest rate assumption used for adjusting distribution calculations
as provided in the Pension Funding Equity Act of 2004, to revise the governance
structure of the Plan (in a manner consistent with the Sponsor’s acquisition of
Arrow on October 1, 2007), and to close participation to newly hired employees
effective September 30, 2008.
Arrow adopted the Retirement Plan for Hourly-Rated Employees of the North
Carolina and New Jersey Plants of Arrow International, Inc. (“Arrow Hourly
Plan”), effective as of September 1, 1976. Effective as of September 1, 1997,
the name of the Arrow Hourly Plan was changed to the Retirement Plan for
Hourly-Rated Employees of Arrow International, Inc. The Arrow Hourly Plan has
been amended from time to time and was most recently amended and restated

2



--------------------------------------------------------------------------------



 



effective as of September 1, 2002 to comply with EGTRRA (by the incorporation of
previously-adopted “good faith” amendments) and the requirements reflected in
IRS Notice 2005-101 (the “2005 Cumulative List”). The Arrow Hourly Plan was
subsequently amended to comply with changes made to the required interest rate
assumption used for adjusting distribution calculations as provided in the
Pension Funding Equity Act of 2004, to revise the governance structure of the
Plan (in a manner consistent with the Sponsor’s acquisition of Arrow on
October 1, 2007), and to close participation to newly hired employees effective
September 30, 2008.
Arrow adopted the Retirement Plan for Hourly Rated Employees of at the Berks
County, PA Locations of Arrow International, Inc. (“Arrow Berks Plan”),
effective as of September 1, 1975. The Arrow Berks Plan has been amended from
time to time and was most recently amended and restated effective as of
September 1, 2002 to comply with EGTRRA (by the incorporation of
previously-adopted “good faith” amendments) and the requirements reflected in
IRS Notice 2005-101 (the “2005 Cumulative List”). The Arrow Berks Plan was
subsequently amended to comply with changes made to the required interest rate
assumption used for adjusting distribution calculations as provided in the
Pension Funding Equity Act of 2004, and to revise the governance structure of
the Plan (in a manner consistent with the Sponsor’s acquisition of Arrow on
October 1, 2007).
ARTICLE I. DEFINITIONS.
The following words and phrases as used herein have the following meanings
unless a different meaning is plainly required by the context:
     1.1 “Accrued Benefit” means:
          1.1.1 The accrued benefit of a Salaried Participant expressed in terms
of a monthly single life annuity (or a single life annuity with payments
guaranteed for five years for a Pre-1998 Employee) beginning at his Normal
Retirement Date determined under Section 3.1, or his Late Retirement Date
determined under Section 3.2, on the basis of the Participant’s Credited Service
as a Participant to the date as of which the computation is made.
          1.1.2 The accrued benefit of an Hourly Participant is the retirement
benefit that a Participant would receive at his Normal Retirement Date based on
the benefit formula set forth in the applicable Schedule to Appendix E.
          1.1.3 The accrued benefit of an Arrow Salaried Participant as of any
date is the amount of annual Benefit earned to such date, payable as a single
life annuity beginning at the Participant’s Normal Retirement Date (or
immediately, if the Participant has passed his Normal Retirement Date),
calculated in accordance with Section 5.1 of Appendix F.
          1.1.4 The accrued benefit of an Arrow Hourly Participant as of any
date is the amount of annual Benefit earned to such date, payable as a single
life annuity beginning at the Participant’s Normal Retirement Date (or
immediately, if the Participant has passed his Normal Retirement Date),
calculated in accordance with Section 5.1 of Appendix G.
          1.1.5 The accrued benefit of an Arrow Berks Participant as of any date
is the amount of annual Benefit earned to such date, payable as a single life
annuity beginning at the Participant’s Normal Retirement Date (or immediately,
if the Participant has passed his Normal Retirement Date), calculated in
accordance with Section 5.1 of Appendix H.

3



--------------------------------------------------------------------------------



 



For purposes of determining whether the Plan is a Top-Heavy Plan, the Accrued
Benefit of a current Employee shall be determined as if he had a Severance from
Employment on the Determination Date. The actuarial assumptions used to
determine the present value of accrued benefits for the purpose of the Top-Heavy
test shall be those set forth in Appendix B for Salaried Participants and those
set forth in Appendix E, F, G, or H, as applicable, for other Participants.
Notwithstanding any provision of the Plan to the contrary, except as otherwise
provided in an Appendix or required by applicable law, no Participant shall
accrue any additional benefit under the Plan after December 31, 2008.
     1.2 “Accumulated Contributions” means the sum of a Salaried Participant’s
contributions made under the Plan before July 1, 1982, or repaid pursuant to
Section 3.7, and interest credited thereon up to the date benefit payments begin
under the Plan. The rates of interest credited upon such contributions shall be
determined by the Committee, provided that the rate of interest shall not be
less than 7%, compounded annually, for each Plan Year prior to January 1, 1988
and for each Plan Year thereafter, 120% of the Federal mid-term rate as in
effect under Section 1274 of the Code for January of the relevant Plan Year,
compounded annually.
     1.3 “Actuarial Definitions”
1.3.1 “Actuarial Equivalent” or “Actuarially Equivalent”:
     1.3.1.1 for Salaried Participants, shall mean the equivalent actuarial
value of the normal form of benefit for unmarried Participants, as described in
Section 6.2, determined based upon the advice of the Plan’s enrolled actuary
using the factors and assumptions listed in Appendix B, attached hereto and made
a part hereof;
     1.3.1.2 for Hourly Participants, shall have the meaning set forth in
Appendix E, attached hereto and made a part hereof;
     1.3.1.3 for Arrow Salaried Participants, shall have the meaning set forth
in Appendix F, attached hereto and made a part hereof;
     1.3.1.4 for Arrow Hourly Participants, shall have the meaning set forth in
Appendix G, attached hereto and made a part hereof; and
     1.3.1.5 for Arrow Berks Participants, shall have the meaning set forth in
Appendix H, attached hereto and made a part hereof.
            1.3.2 For purposes of determining the amount of a Participant’s lump
sum distribution or the present value of a Participant’s Accrued Benefit, the
“Actuarial Equivalent” of such benefit shall be calculated using the “Applicable
Interest Rate” and the “Applicable Mortality Table.”
     1.3.2.1 Effective January 1, 2000 and prior to January 1, 2008, or the date
determined by applying the rules of transition under Code Section 417(e) and
Treasury Regulation Section 1.417(e)-1, the “Applicable Interest Rate” shall be
the average annual rate of interest on 30-year Treasury securities as specified
by the Internal Revenue Service determined each Plan Year using the interest
rate

4



--------------------------------------------------------------------------------



 



in effect for the November of the Plan Year immediately preceding the first day
of the Plan Year. For Plan Years beginning on or after January 1, 2008, , or the
date determined by applying the rules of transition under Code Section 417(e)
and Treasury Regulation Section 1.417(e)-1, the “Applicable Interest Rate” is
the adjusted first, second and third segment rates applied under rules similar
to the rules of Code Section 430(h)(2)(C) (determined without regard to the
24-month averaging provided under Code Section 430(h)(2)(D)(i)) for the November
preceding the first day of the Plan Year or such other time as the Secretary of
the Treasury may by regulations prescribe. The use of the segment rates as the
Applicable Interest rate shall be phased in over five years in accordance with
Code Section 417(e)(3)(D)(ii).
     1.3.2.2 For Plan Years beginning on or after January 1, 2008, the
“Applicable Mortality Table” shall be the applicable Code Section 417(e)(3)
mortality table. For Plan Years beginning prior to January 1, 2008, the
“Applicable Mortality Table” shall be the mortality table prescribed by the
Internal Revenue Service, which shall be based on the prevailing commissioner’s
standard table (described in Code §807(d)((5)(A)) used to determine reserves for
group annuity contracts issued on the date as of which a present value is
determined (without regard to any other subparagraph of Code §807(d)(5)) as
specified by the Internal Revenue Service. For distributions with an Annuity
Starting Date on or after December 31, 2002, such “Applicable Mortality Table”
is the mortality table prescribed in IRS Revenue Ruling 2001-62 (commonly known
as the “94 GAR” table). For distributions with an Annuity Starting Date prior to
such date, the “Applicable Mortality Table” is the mortality table prescribed in
IRS Revenue Ruling 95-6 (commonly known as “83 GAM” table).
     1.4 Administrative Committee. Effective January 1, 2008, the
“Administrative Committee” is the Financial Benefit Plans Committee or such
other committee appointed by the Committee or the Board to oversee the
administration of the Plan, or any successor thereto.
     1.5 “Aggregation Group” means:
          1.5.1 a Required Aggregation Group, or
          1.5.2 a Permissive Aggregation Group.
     1.6 “Annuity Starting Date” means for:
          1.6.1 a Salaried Participant electing an early, normal, late or Total
and Permanent Disability retirement benefit, the first day of the first month
for which the retiring Salaried Participant receives an annuity payment,
          1.6.2 the surviving Spouse or other Beneficiary of a deceased Salaried
Participant who died having met the requirements for an early, normal, late or
Total and Permanent Disability retirement benefit but who had not reached his
Annuity Starting Date, the first day of the month following the date of the
Salaried Participant’s death, or
          1.6.3 the surviving Spouse of a deceased Salaried Participant who died
before having reached his “Earliest Retirement Age,” as defined under
Section 417 of the Code, but

5



--------------------------------------------------------------------------------



 



who had a vested interest in his Accrued Benefit under Section 4.1, the Salaried
Participant’s Earliest Retirement Age.
The Annuity Starting Date for Participants other than Salaried Participants
shall have the meaning set forth in the Appendix applicable to the Participant.
     1.7 “Arrow Berks Participant” means a Participant, as defined in
Appendix H, who was a participant in the Retirement Plan for Hourly Rated
Employees at the Berks County, PA Locations of Arrow International, Inc. (“Arrow
Berks Plan”) prior to the merger of the Arrow Berks Plan with and into the Plan
effective as of August 31, 2008 and/or who is eligible to participate in the
Plan pursuant to Appendix H hereto. The Plan benefit to which an Arrow Berks
Participant is entitled shall be determined in accordance with the Plan and
Appendix H hereto. An individual who ceases to be an Employee shall nonetheless
remain an Arrow Berks Participant for purposes of benefit payments only, until
all amounts due him from the Plan have been paid.
     1.8 “Arrow Hourly Participant” means a Participant who was a participant in
the Retirement Plan for Hourly-Rated Employees of Arrow International, Inc.
(“Arrow Hourly Plan”) prior to the merger of the Arrow Hourly Plan with and into
the Plan effective as of August 31, 2008 and/or who is eligible to participate
in the Plan pursuant to Appendix G hereto. The Plan benefit to which an Arrow
Hourly Participant is entitled shall be determined in accordance with the Plan
and Appendix G hereto. An individual who ceases to be an Employee shall
nonetheless remain a Arrow Hourly Participant for purposes of benefit payments
only, until all amounts due him from the Plan have been paid. Notwithstanding
any other provision of the Plan to the contrary, no Employee whose initial date
of hire by a Participating Company described in Appendix G hereto is on or after
October 1, 2007, may become an Arrow Hourly Participant or accrue benefits under
the Plan.
     1.9 “Arrow Salaried Participant” means a Participant who was a participant
in the Retirement Plan for Salaried Employees of Arrow International, Inc.
(“Arrow Salaried Plan”) prior to the merger of the Arrow Salaried with and into
the Plan effective as of August 31, 2008 and/or who is eligible to participate
in the Plan pursuant to Appendix F hereto. The Plan benefit to which an Arrow
Salaried Participant is entitled shall be determined in accordance with the Plan
and Appendix F. hereto. An individual who ceases to be an Employee shall
nonetheless remain a Arrow Salaried Participant for purposes of benefit payments
only, until all amounts due him from the Plan have been paid. Notwithstanding
any other provision of the Plan to the contrary, no Employee whose initial date
of hire by a Participating Company described in Appendix F hereto is on or after
October 1, 2007, may become an Arrow Salaried Participant or accrue benefits
under the Plan.
     1.10 “Average Monthly Compensation” means the Monthly Compensation of a
Salaried Participant who participated in the TRIP Plan before its merger into
the Plan, averaged over the 60 consecutive months that produce the highest
average during the 120 month period, or the number of months as an employee if
less than 120, ending prior to the Salaried Participant’s retirement date, date
of Severance from Employment, or date of death, whichever is applicable. As used
in this Section 1.7, “Monthly Compensation” means the Compensation (determined
under Section 1.16.1.1) paid to a Salaried Participant in a Plan Year for
services rendered to a Participating Employer divided by the number of full
months that the Salaried Participant was employed during the calendar year by
the Participating Employer, subject to the limits of Code Section 401(a)(17).

6



--------------------------------------------------------------------------------



 



Subject to Article XIII, a Salaried Participant on an approved leave of absence
shall be deemed to have received remuneration during his period of absence equal
to his basic rate of pay in effect immediately prior to such absence.
     1.11 “Beneficiary” means:
          1.11.1 the Participant’s Spouse,
          1.11.2 the person, persons or trust designated by the Participant,
with the consent of the Participant’s Spouse if the Participant is married, as
direct or contingent beneficiary in a manner prescribed by the Administrative
Committee, or
          1.11.3 if the Participant has no Spouse and has made no effective
Beneficiary designation:
     1.11.3.1 the Participant’s estate; and
     1.11.3.2 prior to January 1, 2009, the Hourly Participant’s children,
parents, brothers or sisters, in that order, and, if none, the Hourly
Participant’s estate.
A married Participant may designate a person, persons or trust other than his
Spouse as Beneficiary, provided that such Spouse consents in writing in a manner
prescribed by the Administrative Committee. The Spouse’s consent must be
witnessed by a notary public or Administrative Committee representative and must
be limited to and acknowledge the specific non-Spouse Beneficiary(ies)
(including any class of Beneficiaries) designated by the Participant. If the
Participant wishes to subsequently change Beneficiary(ies), the consent of the
Spouse must be obtained again. Spousal consent shall not be required if the
Participant establishes to the satisfaction of the Administrative Committee that
the consent cannot be obtained because the Spouse cannot be located or because
of such other circumstances as the Secretary of the Treasury may prescribe by
regulations. A subsequent Spouse of a Participant shall not be bound by a
consent executed by any previous Spouse of the Participant.
Any prior designation of a Beneficiary shall be revocable at the election of the
Participant at any time in the manner and form prescribed by the Administrative
Committee until the payment commencement date. The number of revocations shall
not be limited. If more than one Beneficiary is designated by the Participant,
such Beneficiaries who survive the Participant shall share equally in any death
benefit unless the Participant indicates to the contrary, in writing. If a
Beneficiary predeceases the Participant, such deceased Beneficiary shall not
share in any death benefit and those Beneficiaries who survive the Participant
shall share in any death benefit equally, or, if different, in the proportions
designated by the Participant. A Beneficiary’s right to information or data
concerning the Plan does not arise until the Beneficiary first becomes entitled
to receive a benefit under the Plan.
The entry of a decree of divorce shall not automatically revoke a prior written
election of a Participant naming such divorced Spouse as a Beneficiary. Except
as provided to the contrary under a qualified domestic relations order: (i) a
Participant may, subsequent to a divorce, designate someone other than his
former Spouse as Beneficiary; and (ii) if a divorced Participant remarries, the
new Spouse shall have all of the rights of a Spouse as set forth herein and any
prior written Beneficiary designation by the Participant shall be automatically
revoked and subject to the rights of the subsequent Spouse. If an alternate
payee under a qualified

7



--------------------------------------------------------------------------------



 



domestic relations order, as defined in Code Section 414(p), should die before
payment of the benefit assigned to the alternate payee occurs, the portion of
the Accrued Benefit assigned to the alternate payee shall revert to the
Participant unless the qualified domestic relations order permits the alternate
payee to designate a Beneficiary and a Beneficiary has in fact been designated
to whom the benefit may be paid.
     1.12 “Board of Directors” means the Board of Directors of the Sponsor.
Effective January 1, 2008, “Board of Directors” means the Board of Directors of
the Sponsor or any committee thereof.
     1.13 “Break-in-Service” means, with respect to Salaried Participants:
          1.13.1 for the purpose of Article II, relating to eligibility to
participate in the Plan, a 12 consecutive month period, measured from the date
an Employee is first credited with an Hour of Service or any anniversary thereof
(or his reemployment commencement date or any anniversary thereof), within which
the Employee is not credited with more than 500 Hours of Service; and
          1.13.2 for the purpose of Article IV, relating to vesting, a Plan Year
within which an individual is not credited with more than 500 Hours of Service;
provided that any Break-in-Service occurring during the July 1, 1997 to
December 31, 1997 Plan Year shall be disregarded.
“Break-in-Service” with respect to a Participant other than a Salaried
Participant shall have the meaning set forth in the Appendix applicable to that
Participant.
     1.14 “Code” means the Internal Revenue Code of 1986, as amended.
     1.15 “Committee” means the Committee appointed to administer the Plan.
Effective January 1, 2008, the Committee is the Teleflex Incorporated Benefits
Policy Committee or any successor thereto. Effective January 1, 2008, the
Committee shall be the Plan Administrator and Named Fiduciary of the Plan. Prior
to January 1, 2008, the Sponsor shall be the Plan Administrator and Named
Fiduciary of the Plan.
     1.16 “Compensation”
          1.16.1 General Rule.
     1.16.1.1 Salaried Participants. Compensation means, except as otherwise
provided in this Section 1.16.1.1, remuneration paid to a Salaried Participant
for services rendered to a Participating Employer. Such remuneration shall
include regular or base pay, bonuses, commissions, overtime pay, shift
differentials, double-time pay, adjustments, amounts paid for time missed due to
holidays, vacations, personal days, jury duty, sick leave and funeral leave,
short-term disability pay, payments made as a result of opting out of medical
coverage, amounts deferred under a nonqualified deferred compensation plan, and
amounts that would be paid except for the Employee’s election under a cash or
deferred arrangement described in Section 401(k) of the Code or a cafeteria plan
described in Section 125 of the Code. Such remuneration shall not include
employer contributions to benefit plans, fringe benefits, severance pay, expense
reimbursements, tuition reimbursements, relocation expenses, the taxable portion
of life insurance coverage, car allowances, personal use of employer

8



--------------------------------------------------------------------------------



 



aircraft, income recognized on the exercise of a stock option or the vesting of
a restricted stock award, payments received while an Employee from a
nonqualified deferred compensation plan and any other special pay arrangements.
For Plan Years beginning on and after January 1, 2002, amounts referenced under
Code Section 125 include any amounts not available to a Salaried Participant in
cash in lieu of group health coverage because the Salaried Participant is unable
to certify that he has other health coverage. An amount will be treated as an
amount under Code Section 125 only if the Employer does not request or collect
information regarding the Salaried Participant’s other health coverage as part
of the enrollment process for the health plan. For any self-employed individual
Compensation shall mean earned income, as defined in Code Section 401(c)(2).
For Plan Years beginning on and after January 1, 2008, Compensation shall
include Post-Severance Compensation paid by the later of: (i) two and one-half
(21/2) months (or such other period as extended by subsequent Treasury
Regulations or other published guidance) after Severance from Employment with
the Employer; or (ii) the end of the Plan Year that includes the date of the
Employee’s Severance from Employment with the Employer. “Post-Severance
Compensation” means payments that would have been included in the definition of
Compensation if they were paid prior to the Employee’s Severance from Employment
and the payments are: (a) regular Compensation for services during the Salaried
Participant’s regular working hours, Compensation for services outside the
Salaried Participant’s regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar compensation, if the
payments would have been paid to the Employee if the Employee had continued in
employment with the Employer; (b) for accrued bona fide sick, vacation or other
leave, but only if the Salaried Participant would have been able to use the
leave if employment had continued; or (c) received by an Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment with the Employer and only to the extent the payment is includible in
the Employee’s gross income. Any payments not described in the preceding
sentence are not considered Post-Severance Compensation if paid after Severance
from Employment, except for payments (1) to an individual who does not currently
perform services for the Employer by reason of qualified military service
(within the meaning of Code Section 414(u)(1)) to the extent these payments do
not exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer; or (2) to any Participant who is
permanently and totally disabled for a fixed or determinable period, as
determined by the Administrative Committee. For purposes of this
Section 1.16.1.1, “permanently and totally disabled” means that the individual
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.
Back pay, within the meaning of Treasury Regulations Section 1.415(c)-2(g)(8),
shall be treated as Compensation for the Limitation Year to which the back pay

9



--------------------------------------------------------------------------------



 



relates to the extent the back pay represents an amount that would otherwise be
Compensation.
     1.16.1.2 Hourly Participants. Compensation means Limitation Compensation,
as defined in Appendix E.
     1.16.1.3 Arrow Salaried Participants. Compensation means Average Annual
Compensation, as defined in Appendix F.
     1.16.1.4 Arrow Hourly Participants. Compensation means Average Annual
Compensation, as defined in Appendix G.
     1.16.1.5 Arrow Berks Participants. Compensation means Average Annual
Compensation, as defined in Appendix H.
          1.16.2 Compensation Limitation. In addition to other applicable limits
set forth in the Plan, the annual Compensation of each Employee taken into
account in determining benefit accruals under the Plan shall not exceed the
“Compensation Limitation.” The Compensation Limitation for Plan Years beginning
after December 31, 2001 is $200,000 and the Compensation Limitation for Plan
Years beginning after December 31, 2007 is $230,000. The Compensation Limitation
shall be adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to annual Compensation for any period, not exceeding
12 months, over which Compensation is determined (the “Determination Period”)
that begins with or within such calendar year. If a Determination Period
consists of fewer than 12 months, the Compensation Limitation will be multiplied
by a fraction, the numerator of which is the number of months in the
Determination Period and the denominator of which is 12. If Compensation in any
prior Determination Period is taken into account in determining an Employee’s
benefits accruing in the current Plan Year, the Compensation for that prior
Determination Period is subject to the Compensation Limit in effect for that
prior Determination Period. Any increase in the Compensation Limit shall not
apply to former Employees.
     1.17 “Continuous Service” means, with respect to Salaried Participants:
          1.17.1 for periods ending before July 1, 1982, a period of employment
that was Continuous Service under the terms of the Plan as in effect before
July 1, 1982; and
          1.17.2 for periods beginning on or after July 1, 1982, a period of
employment with the Employer beginning on the first day of the month in which
his date of hire occurs and ending on the date of his Break-in-Service.
          1.17.3 The following rules shall also apply in determining a Salaried
Participant’s Continuous Service for all purposes under the Plan, unless
indicated otherwise:
     1.17.3.1 If an Employee quits, retires, is discharged, or is placed on
permanent layoff, and within 12 months thereafter returns to service and is
credited with an Hour of Service, his Continuous Service shall be computed as
though his service had not been severed;
     1.17.3.2 If an Employee is absent from service and while so absent quits,
retires, is discharged, or is placed on permanent layoff, and within 12

10



--------------------------------------------------------------------------------



 



months after the first date upon which he is absent from service, returns to
service and is credited with an Hour of Service, his Continuous Service shall be
computed as though his service had not been severed;
     1.17.3.3 All of an Employee’s nonsuccessive periods of service, including
the period of service after a Break in Service if the Salaried Participant was
vested in his Accrued Benefit or if the Salaried Participant has not incurred
five or more consecutive Breaks in Service, shall be aggregated, and less than
full years of service (whether or not consecutive) shall also be aggregated;
     1.17.3.4 An Employee reemployed by the Employer in accordance with
Chapter 43 of Title 38 of the United States Code, shall be treated as though he
had been actively performing services for the Employer during such Employee’s
period of ‘qualified military service’ (as defined in Section 414(u) (5) of the
Code); and
     1.17.3.5 For purposes of determining whether or not an Employee is eligible
to participate in the Plan, and whether or not benefits under the Plan are
vested, years of Continuous Service shall include periods as a Leased Employee,
including the one-year period on the basis of which the individual is deemed to
be a Leased Employee.
     1.18 “Covered Compensation” means, with respect to any Salaried
Participant, the average (without indexing) of the contribution and benefit
bases in effect under Section 230 of the Social Security Act for each calendar
year in the 35-year period ending with the calendar year in which the Salaried
Participant reaches his Social Security Retirement Age. In determining a
Salaried Participant’s Covered Compensation for any Plan Year, the contribution
and benefit bases in effect at the beginning of such Plan Year shall be assumed
to continue in effect for all subsequent Plan Years.
     1.19 “Credited Service” means, with respect to Salaried Participants:
          1.19.1 for periods ending before July 1, 1982, a period of employment
that was a period of Credited Service under the terms of the Plan as in effect
before July 1, 1982; and
          1.19.2 for periods beginning on or after July 1, 1982, the period of
an Employee’s Continuous Service measured from the date he begins to participate
in the Plan; provided that Credited Service shall not include periods of
Continuous Service credited under Sections 1.14.3.1 and 1.14.3.2 for a period of
time when a Participant was on a layoff.
          1.19.3 Except as provided otherwise in Section 3.1.6, a Salaried
Participant’s Credited Service under the TRIP Plan through December 31, 1997
shall count as Credited Service under this Plan.
          1.19.4 Notwithstanding any provision of the Plan to the contrary, the
following individuals shall receive no additional Credited Service for benefit
accrual purposes for any period of employment after January 31, 2004, provided
that service for periods of employment after such date shall continue to be
credited for eligibility and vesting purposes:
     1.19.4.1 Employees of Weck Surgical employed at Research Triangle Park,
North Carolina;

11



--------------------------------------------------------------------------------



 



     1.19.4.2 Salaried Exempt and Salaried Non-Exempt Employees of TFX Medical
employed at Jaffrey, New Hampshire; and
     1.19.4.3 Sales Representatives of Pilling Surgical employed at Horsham,
Pennsylvania who were hired on or after December 23, 1993 and before March 28,
1997.
     1.20 “Defined Benefit Plan” means any employee pension plan maintained by
the Employer that is qualified under Section 401(a) of the Code and is not a
Defined Contribution Plan.
     1.21 “Defined Contribution Plan” means an employee pension plan maintained
by the Employer that is qualified under Section 401(a) of the Code and provides
for an individual account for each Participant and for benefits based solely on
the amount contributed to the Participant’s account, and any income, expenses,
gains and losses, and any forfeitures from accounts of other Participants that
may be allocated to such Participant’s account.
     1.22 “Determination Date” means:
          1.22.1 if the Plan is not included in an Aggregation Group, the last
day of the preceding Plan Year; or
          1.22.2 if the Plan is included in an Aggregation Group, the
Determination Date as determined under Section 1.22.1 that falls within the same
calendar year of each other plan included in such Aggregation Group.
     1.23 “Early Retirement Date” means the last day of any month coincident
with or following a Salaried Participant’s reaching age 60, but not age 65, and
after he has been credited with 10 years of Continuous Service. The Early
Retirement Date, if applicable, for an Hourly Participant, Arrow Salaried
Participant, Arrow Hourly Participant, or an Arrow Berks Participant is set
forth in Appendix E, F, G, or H hereto, respectively.
     1.24 “Effective Date” means January 1, 2002, except where otherwise
provided herein or as required by applicable legislation. The original effective
date of the Plan was July 1, 1966. With respect to any Participating Employer
adopting the Plan after the Effective Date, the Effective Date shall be the date
of adoption unless another date is specified.
     1.25 “Employee” means, except as otherwise defined in an Appendix hereto:
          1.25.1 an individual who is employed by the Employer and whose
earnings are reported on a Form W-2;
          1.25.2 an individual who is not employed by an Employer but is
required to be treated as a Leased Employee (as defined in Section 2.2.5);
provided that if the total number of Leased Employees constitutes 20% or less of
the Employer’s non-highly compensated work force, within the meaning of
Section 414(a)(5)(c)(ii) of the Code, the term “Employee” shall not include
those Leased Employees covered by a “safe harbor” plan described in
Section 414(n)(5)(i) of the Code; and
          1.25.3 when required by context under Section 1.32 for purposes of
crediting Hours of Service, a former Employee.

12



--------------------------------------------------------------------------------



 



The term “Employee” shall not include any individual providing services to an
Employer as an independent contractor. An individual excluded from participation
by reason of independent contractor or Leased Employee status, if determined by
the Administrative Committee, a court, a governmental agency, or in accordance
with law to be a common law employee of the Employer, shall be recharacterized
as an Employee under the Plan as of the date of such determination, unless an
earlier date is necessary to preserve the tax qualified status of the Plan.
Notwithstanding such general recharacterization, such person shall not be
considered an eligible Employee for purposes of Plan participation, except and
to the extent necessary to preserve the tax qualified status of the Plan.
     1.26 “Employer” means the Sponsor and Participating Employers. If the
Employer is a member of a group of Related Employers, the term “Employer”
includes the Related Employers for purposes of crediting Hours of Service,
applying the participation test of Code Section 401(a)(26) and the coverage test
of Code Section 410(b), determining Years of Service and Breaks in Service,
applying the limitations of Section 11.1, applying the Top Heavy rules of
Article XII, the definitions of Employee, Highly Compensated Employee, and
Leased Employee, and for any other purpose as required by the Code or by the
Plan. However, only the Sponsor and Participating Employers may contribute to
the Plan and only eligible Employees employed by the Sponsor or a Participating
Employer are eligible to participate in this Plan. Unless otherwise provided,
service with a Related Employer prior to the date that it either adopted the
Plan or became a Related Employer shall not be counted for any purpose under the
Plan.
     1.27 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     1.28 “Five-Percent Owner” means any Employee who owns (or is considered as
owning within the meaning of Section 318 of the Code) more than 5% of the
outstanding stock of the Employer, or stock possessing more than 5% of the total
combined voting power of all stock of any Employer. For purposes of this
Section 1.28, Section 318(a)(2)(C) of the Code shall be applied by substituting
“5%” for “50%” each time it appears therein.
     1.29 “Former Key Employee” means an Employee who is a Non-Key Employee with
respect to the Plan for the Plan Year if such Employee was a Key Employee with
respect to the Plan for any prior Plan Year.
     1.30 “Fund” means the assets and all income, gains and losses thereon held
by the Trustee under the trust agreement for the exclusive benefit of
Participants, their surviving Spouses, and their Beneficiaries.
     1.31 “Highly Compensated Employee” means any Employee who:
          1.31.1 was a Five-Percent Owner at any time during the Plan Year or
the preceding Plan Year; or
          1.31.2 for the preceding Plan Year:
     1.31.2.1 received more than $85,000 ($100,000 for the Plan Year beginning
January 1, 2008) in Compensation from the Employer (or such higher amount as
adjusted pursuant to Code Section 414(q)(1)); and

13



--------------------------------------------------------------------------------



 



     1.31.2.2 if the Employer elects, was in the top-paid group of employees
(within the meaning of Code Section 414(q)(4)) for such preceding year.
Highly Compensated Employees also include highly compensated former Employees. A
highly compensated former Employee includes any Employee who has had a Severance
from Employment (or was deemed to have a Severance from Employment) prior to the
current or preceding Plan Year, performs no Service for the Employer during such
Plan Year, and was a highly compensated active Employee for either the severance
year or any Plan Year ending on or after the Employee’s 55th birthday in
accordance with the rules for determining Highly Compensated Employee status in
effect for that determination year and in accordance with applicable Treasury
Regulations and IRS Notice 97-45.
For purposes of this Section, “Compensation” means Compensation as defined in
Section 11.1.1.2, and Related Employers shall be treated as a single employer
with the Employer. The determination of who is Highly Compensated shall be made
in accordance with Code Section 414(q) and the Treasury Regulations promulgated
thereunder.
     1.32 “Hour of Service” means, except as otherwise set forth in an Appendix
hereto, with respect to employment with the Employer:
          1.32.1 Each hour for which the Employer, either directly or
indirectly, pays an Employee, or for which the Employee is entitled to payment
for the performance of duties for the Employer. The Administrative Committee
shall credit Hours of Service under this Section 1.32.1 to the Employee for the
computation period in which the Employee performs the duties, irrespective of
when paid;
          1.32.2 Each hour for which the Employer, either directly or
indirectly, pays and Employee, or for which the Employee is entitled to payment
(irrespectively of whether the employment relationship is terminated), for
reasons other than the performance of duties during a computation period, such
as leaves of absence, vacation, holiday, sick leave, illness, incapacity
(including disability), layoff, jury duty or military duty. There shall be
excluded from the foregoing those periods during which payments are made or due
under a plan maintained solely for the purpose of complying with applicable
workers’ compensation, unemployment compensation, or disability insurance laws.
An Hour of Service shall not be credited where an employee is being reimbursed
solely for medical or medically related expenses. The Administrative Committee
shall not credit more than 501 Hours of Service under this Section 1.32.2 to an
Employee on account of any single continuous period during which the Employee
does not perform any duties (whether or not such period occurs during a single
computation period). The Administrative Committee shall credit Hours of Service
under this Section 1.31.2 in accordance with the rules of paragraphs (b) and
(c) of Department of Labor Regulations Section 2530.200b-2, which the Plan, by
this reference, specifically incorporates in full within this Section 1.31.2;
and
          1.32.3 Each hour for back pay, irrespective of mitigation of damages,
to which the Employer has agreed or for which the Employee has received an
award. The Administrative Committee shall credit Hours of Service under this
Section 1.32.3 to the Employee for the computation period(s) to which the award
or the agreement pertains rather than for the computation period in which the
award, agreement or payment is made.

14



--------------------------------------------------------------------------------



 



The Administrative Committee shall not credit an Hour of Service under more than
one of the above paragraphs. A computation period for purposes of this
Section 1.32 is the Plan Year, Continuous Service period, Break-in-Service
period or other period, as determined under the Plan provision for which the
Administrative Committee is measuring an Employee’s Hours of Service. The
Administrative Committee will resolve any ambiguity with respect to the
crediting of an Hour of Service in favor of the Employee.
The Administrative Committee shall credit every Employee with Hours of Service
on the basis of the “actual” method; provided that with respect to an Employee
for whom hours of employment are not normally recorded, the Administrative
Committee may, in accordance with rules applied in a uniform and
nondiscriminatory manner, elect to credit Hours of Service using one or more of
the following equivalencies:

      Basis upon Which Records   Credit Granted to Individual Are Maintained  
For Period
Shift
  actual hours for full shift
 
   
Day
  10 Hours of Service
 
   
Week
  45 Hours of Service
 
   
Semi-monthly period
  95 Hours of Service
 
   
Month
  190 Hours of Service

For purposes of this Plan, the “actual” method means the determination of Hours
of Service from records of hours worked and hours for which the Employer makes
payment or for which payment is due from the Employer.
Hours of Service will be credited for employment with other members of a group
of Related Employers of which the Employer is a member. Hours of Service will
also be credited for any individual considered an Employee for purposes of this
Plan to the extent required under Code Sections 414(n) or 414(o) and the
Treasury Regulations promulgated thereunder.
Solely for purposes of determining whether the Employee incurs a Break in
Service under any provision of this Plan, the Administrative Committee shall
credit Hours of Service during an Employee’s unpaid absence period due to
maternity or paternity leave. The Administrative Committee shall consider an
Employee on maternity or paternity leave if the Employee’s absence is due to the
Employee’s pregnancy, the birth of the Employee’s child, the placement with the
Employee of an adopted child, or the care of the Employee’s child immediately
following the child’s birth or placement. The Administrative Committee shall
credit only the number (up to five hundred one (501) Hours of Service) necessary
to prevent an Employee’s Break in Service. The Administrative Committee shall
credit all Hours of Service described in this paragraph to the computation
period in which the absence period begins or, if the Employee does not need
these Hours of Service to prevent a Break in Service in the computation period
in which his absence period begins, the Administrative Committee shall credit
these Hours of Service to the immediately following computation period. Further,
if required by the Family and Medical Leave Act, time on a leave of absence,
whether or not paid, shall count in determining Service and Hours of Service.

15



--------------------------------------------------------------------------------



 



     1.33 “Hourly Participant” means a Participant who was a participant in the
Teleflex Incorporated Hourly Employees’ Pension Plan (“Hourly Plan”) prior to
the merger of the Hourly Plan with and into the Plan effective as of
December 31, 2008 and/or who is eligible to participate in the Plan pursuant to
Appendix E hereto. The Plan benefit to which an Hourly Participant is entitled
shall be determined in accordance with the Plan and Appendix E hereto. An
individual who ceases to be an Employee shall nonetheless remain an Hourly
Participant for purposes of benefit payments only, until all amounts due him
from the Plan have been paid. Notwithstanding any other provision of the Plan to
the contrary, no Employee whose initial date of hire is on or after January 1,
2006 (July 1, 2006 with respect to an Employee who is a member of UAW Local 644
(Marine - Limerick, PA) and who is covered by a collective bargaining agreement
between the Employer and UAW Local 644), may become an Hourly Participant in the
Plan or accrue benefits under the Plan.
     1.34 “Investment Manager” means person or organization who is appointed to
direct the investment of all or part of the Fund, and who is either registered
in good standing as an Investment Adviser under the Investment Advisers Act of
1940, a bank (as defined in the Investment Advisers Act of 1940), or an
insurance company qualified to perform investment management services under the
laws of more than one state of the United States, and who has acknowledged in
writing that he is a fiduciary with respect to the Plan.
     1.35 “Key Employee” means any Employee or former Employee (whether living
or deceased) who, at any time during the Plan Year that includes the
Determination Date, is (or was):
          1.35.1 an officer of the Employer having annual compensation greater
than $130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002);
          1.35.2 a Five-Percent Owner; or
          1.35.3 a one-percent owner of the Employer having annual compensation
of more than $150,000. For this purpose, annual compensation means compensation
within the meaning of Section 415(c)(3) of the Code. The determination of who is
a Key Employee shall be made in accordance with Section 416(i)(1) of the Code
and applicable Treasury Regulations and other guidance of general applicability
issued thereunder.
For purposes of determining ownership in the Employer under this Section, the
employer aggregation rules of Sections 414(b), 414(c) and 414(m) of the Code
shall not apply.
     1.36 “Late Retirement Date” means the actual date of retirement of a
Participant who remains employed by an Employer after reaching Normal Retirement
Date.
     1.37 “Limitation Year” means the Plan Year.
     1.38 “Monthly Plan Compensation” means, prior to January 1, 1998, a
Salaried Participant’s monthly rate of base earnings for each Plan Year
effective as of the May 1 preceding the beginning of such Plan Year, including
amounts the Salaried Participant elects to have his Employer or an Employer that
is not a Related Employer contribute to a cash or deferred arrangement, but
excluding overtime pay, bonuses, employer contributions to or payments under
this or any other employee benefit plan to which the Employer contributes, and
like forms of additional compensation; provided, however, that if a Salaried
Participant is

16



--------------------------------------------------------------------------------



 



compensated at a weekly rate, his monthly rate shall be deemed to be 4-1/3 times
his weekly rate. A Salaried Participant’s rate of base earnings on any May 1
during a period of absence that does not interrupt his Continuous Service or
Credited Service shall be deemed to be equal to his rate as of the May 1 next
preceding the beginning of such period of absence.
Effective January 1, 1998, Monthly Plan Compensation means the Compensation paid
to a Salaried Participant in a Plan Year for services rendered to an Employer
divided by the number of full months that the Salaried Participant was employed
during the Plan Year by the Employer, subject to the limits of
Section 401(a)(17) of the Code.
     1.39 “Non-Key Employee” means a Participant in the Plan (including a
Beneficiary of such Participant) who is not a Key Employee with respect to the
Plan for the Plan Year.
     1.40 “Normal Retirement Age” means, except as otherwise provided in an
Appendix hereto, age 65. Notwithstanding the foregoing, the Normal Retirement
Age of a Salaried Participant who is employed by an Employer as a pilot shall be
age 60.
     1.41 “Normal Retirement Date” means, except as otherwise provided in an
Appendix hereto, the last day of the month in which a Participant reaches age
65. Notwithstanding the foregoing, the Normal Retirement Date of a Salaried
Participant who is employed by an Employer as a pilot shall be the last day of
the month in which the Salaried Participant reaches age 60.
     1.42 “Participant” means a Salaried Participant, Hourly Participant, Arrow
Salaried Participant, Arrow Hourly Participant, and an Arrow Berks Participants.
     1.43 “Participating Employer” means any subsidiary or affiliated
organization of the Sponsor electing the participate in the Plan with the
consent of the Committee. A list of such Participating Employers applicable to
Salaried Participants is set forth in Appendix A, attached hereto and made a
part hereof, as it may be updated from time to time.
     1.44 “Permissive Aggregation Group” means:
          1.44.1 each plan of the Employer included in a Required Aggregation
Group; and
          1.44.2 each other plan of the Employer if the group of plans
consisting of such plan and the plan or plans described in Section 1.39.1, when
considered as a single plan, meets the requirements of Sections 401(a)(4) and
410 of the Code.
     1.45 “Plan” means the Teleflex Incorporated Retirement Income Plan as set
forth in this document and the related trust agreement pursuant to which the
Trust is maintained.
     1.46 “Plan Year” means the 12-month period ending each December 31.
     1.47 “Pre-1998 Employee” means an individual who was an Employee on
December 31, 1997 and was either a Participant on such date or who was eligible
on such date to become a Participant once the requirements of Section 2.1 were
met.
     1.48 “Qualified Joint and Survivor Annuity” means an annuity for the life
of the Participant followed immediately thereafter by a survivor annuity for the
life of his Spouse. The

17



--------------------------------------------------------------------------------



 



survivor annuity shall be 50% of the amount of the annuity payable during the
joint lives of the Participant and his Spouse. The amount payable under the
Qualified Joint and Survivor Annuity shall in any event be the Actuarial
Equivalent of the Participant’s Accrued Benefit payable in the normal form of
benefit for an unmarried Participant (“normal form” with respect to an Hourly
Participant). If, pursuant to a qualified domestic relations order described in
Code Section 414(p), more than one individual is a designated Spouse, the amount
of the survivor annuity payable under this Section 1.48 shall not exceed the
amount that would be paid if there were only one surviving Spouse.
     1.49 “Related Employers” means a controlled group of corporations (as
defined in Code Section 414(b)), trades or business (whether or not
incorporated) which are under common control (as defined in Code
Section 414(c)), or an affiliated service group (as defined in Code Sections
414(m) and (o)).
     1.50 “Required Aggregation Group” means:
          1.50.1 each plan of the Employer in which a Key Employee participated
(regardless of whether such plan has been terminated) during the five Plan Years
ending on the Determination Date; and
          1.50.2 each other plan of the Employer that enables any plan described
in Section 1.50.1 to meet the requirements of Section 401(a)(4) or Section 410
of the Code, including any such plan terminated within the five-year period
ending on the Determination Date.
     1.51 “Required Beginning Date” means April 1 of the calendar year following
the later of:
          1.51.1 the calendar year in which the Participant reaches age 701/2;
or
          1.51.2 the calendar year in which the Participant has a Severance from
Employment; provided, that this Section 1.51.2 shall not apply in the case of a
Participant who is a Five-Percent Owner with respect to the Plan Year ending
with the calendar year in which the Participant attains age 701/2.
     1.52 “Salaried Participant” means an Employee who has met the eligibility
requirements of Article II and has begun to participate in the Plan. An
individual who ceases to be an Employee shall nonetheless remain a Salaried
Participant for purposes of benefit payments only, until all amounts due him
from the Plan have been paid. Notwithstanding any other provision of the Plan to
the contrary, no Employee whose initial date of hire is on or after January 1,
2006, may become a Salaried Participant in the Plan or accrue benefits under the
Plan.
     1.53 Severance from Employment. An Employee’s separation from service with
the Employer such that the Employee no longer has an employment relationship
with the Employer.
     1.54 “Social Security Retirement Age” means the age used as the retirement
age under Section 216(l) of the Social Security Act, except that such Section
shall be applied without regard to the age increase factor, and as if the early
retirement age under Section 216(l)(2) of such Act were 62.

18



--------------------------------------------------------------------------------



 



     1.55 “Sponsor” means Teleflex Incorporated.
     1.56 “Spouse” means, except as otherwise provided in an Appendix hereto, a
Participant’s lawful spouse at his Annuity Starting Date or Required Beginning
Date or, if earlier, his date of death; provided that a former Spouse shall be
treated as the Spouse or surviving Spouse to the extent provided under a
qualified domestic relations order. To the extent that the Plan treats a former
Spouse of a Participant as the Spouse of such Participant for purposes of
Sections 401(a)(11) and 417 of the Code pursuant to a qualified domestic
relations order, the actual Spouse of such Participant shall not be treated as
the Spouse of such Participant for such purposes.
     1.57 “Total and Permanent Disability” means, except as otherwise provided
in an Appendix hereto, a medically determinable disability of a permanent nature
such that the Participant is entitled to and receiving disability benefits under
the Social Security Act or under the Employer’s long-term salary continuation
program.
     1.58 “Top-Heavy-Group” means an Aggregation Group in which, as of the
Determination Date, the sum of:
          1.58.1 the aggregate of the Account Balances of Key Employees under
all Defined Contribution Plans included in such Aggregation Group; and
          1.58.2 the aggregate of the present value of cumulative accrued
benefits for Key Employees under all Defined Benefit Plans included in such
Aggregation Group,
exceeds 60% of the sum of such aggregates determined for all Employees.
     1.59 “Top-Heavy Plan” means for a Plan Year means the Plan if the Top Heavy
ratio as of the Determination Date exceeds sixty percent (60%). The Top Heavy
ratio is a fraction, the numerator of which is the sum of the present value of
Accrued Benefits of all Key Employees as of the Determination Date and the
contributions due as of the Determination Date, and the denominator of which is
a similar sum determined for all Employees. The Administrative Committee shall
calculate the Top Heavy ratio without regard to the Accrued Benefit of any
Non-Key Employee who was formerly a Key Employee. The Administrative Committee
shall calculate the Top Heavy ratio by disregarding the Accrued Benefit
(including distributions, if any, of the Accrued Benefit) of an individual who
has not received credit for at least one Hour of Service with an Employer during
the one-year period ending on the Determination Date in such calculation. In
addition, the Administrative Committee shall calculate the Top Heavy ratio by
including any part of any Accrued Benefit distributed by reason of Severance
from Employment, death or Total and Permanent Disability (Disability with
respect to Hourly Participants) in the one-year period ending on the
Determination Date and, for all other events, the five-year period ending on the
Determination Date. The Administrative Committee shall determine the present
value of Accrued Benefits as of the most recent valuation date for computing
minimum funding costs falling within the twelve month period ending on the
Determination Date, whether or not the actuary performs a valuation that year,
except as Code Section 416 and the Treasury Regulations require for the first
and second Plan Year of the Plan. The Administrative Committee shall calculate
the Top Heavy ratio, including the extent to which it must take into account
distributions, rollovers, and transfers, in accordance with Code Section 416 and
the Treasury Regulations thereunder.

19



--------------------------------------------------------------------------------



 



If the Employer maintains other qualified plans (including a simplified employee
pension plan), the Plan is Top Heavy only if it is part of the Required
Aggregation Group, and the Top Heavy ratio for both the Required Aggregation
Group and the Permissive Aggregation Group exceeds sixty percent (60%). The
Administrative Committee shall calculate the Top Heavy ratio in the same manner
as required by the first paragraph of this Section, taking into account all
plans within the Aggregation Group. To the extent the Administrative Committee
must take into account distributions to a Participant, the Administrative
Committee shall include distributions from a terminated plan that would have
been part of the Required Aggregation Group if it were in existence on the
Determination Date. The Administrative Committee shall calculate the Present
Value of accrued benefits and the other amounts the Administrative Committee
must take into account under qualified plans included within the group in
accordance with the terms of those plans, Code Section 416 and the Treasury
Regulations thereunder. If an aggregated plan does not have a valuation date
coinciding with the Determination Date, the Administrative Committee shall value
the accrued benefits or accounts in the aggregated plan as of the most recent
valuation date falling within the twelve-month period ending on the
Determination Date except as required by Code Section 416 and applicable
Treasury Regulations. The Administrative Committee shall calculate the Top Heavy
ratio with reference to the Determination Dates that fall within the same
calendar year.
The accrued benefit of a Participant other than a Key Employee shall be
determined under the method, if any, that uniformly applies for accrual purposes
under all defined benefit plans maintained by the Employer; or if there is no
such method, then as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of Code Section 411(b)(1)(C).
For purposes of valuing Accrued Benefits under the Plan and accrued benefits
under any other defined benefit plan taken into account in the Top Heavy ratio,
the Administrative Committee shall use the actuarial assumptions stated in
Section 1.3.
     1.60 “TRIP Plan” means the plan formerly known as the “Teleflex
Incorporated Retirement Income Plan,” that was merged into the Plan effective
January 1, 1998.
     1.61 “Trust” means the legal entity created by the trust agreement between
the Sponsor and the Trustee, fixing the rights and liabilities with respect to
controlling and managing the Fund for the purposes of the Plan.
     1.62 “Trustee” means the trustee or any successor trustee or trustees
hereafter designated by the Board of Directors and named in the trust agreement
or any amendment thereto.
ARTICLE II. PARTICIPATION.
The provisions of this Article II apply only with respect to Employees of an
Employer who are eligible to become Salaried Participants. The eligibility and
participation provisions applicable to other Employees are set forth in
Appendix E, F, G, or H hereto.
     2.1 Participation.
          2.1.1 Prior to January 1, 2002, except as provided in Section 2.2,
each eligible Employee shall become a Salaried Participant in the Plan as of the
first day of the Plan Year coincident with or immediately following the day he
is first credited with six months of

20



--------------------------------------------------------------------------------



 



Continuous Service and has reached age 201/2. Notwithstanding the foregoing, any
eligible Employee who would have become a Salaried Participant in the Plan or in
the TRIP Plan on a date prior to January 1, 1999 (the “Old Participation Date”)
under the terms of the Plan or the TRIP Plan as in effect on December 31, 1997,
but who would not become a Salaried Participant until January 1, 1999 under the
terms of the Plan as in effect on January 1, 1998, shall become a Salaried
Participant on the Old Participation Date.
Except as provided in Section 2.2, each eligible Employee whose initial date of
hire is on or after January 1, 2004 but prior to January 1, 2006, shall become a
Salaried Participant in the Plan as of the earlier of (i) the first day of
January or (ii) the first day of July coincident with or immediately following
the day he is first credited with six months of Continuous Service and has
reached age 21. In no event will an Employee whose initial date of hire occurs
on or after January 1, 2006, become a Salaried Participant in the Plan.
          2.1.2 Notwithstanding any provision of the Plan to the contrary, after
January 31, 2004, no Employee of Weck Surgical employed at Research Triangle
Park, North Carolina, no Salaried Exempt and no Salaried Non-Exempt Employee of
TFX Medical employed at Jaffrey, New Hampshire, and no sales representative of
Pilling Surgical employed at Horsham, Pennsylvania shall become a new Salaried
Participant in the Plan.
     2.2 Ineligible Employees. The following Employees (individuals effective
January 1, 2004) shall be ineligible to become a Salaried Participant in the
Plan:
          2.2.1 An Employee who is employed by an entity that is not an
Employer;
          2.2.2 An Employee of an Employer who does not work at the locations
listed in Appendix A;
          2.2.3 Except as to an Employee at a location listed in Appendix A
where hourly paid Employees are eligible to participate, an Employee other than
individual who is employed by the Employer on a salaried basis or who is
classified as a salaried Employee of the Employer;
          2.2.4 Effective January 1, 2004, an Employee who is a member of a unit
of Employees as to which there is evidence that retirement benefits were the
subject of good faith collective bargaining, unless a collective bargaining
agreement covering those Employees provides for their participation in the Plan;
          2.2.5 An Employee who is a Leased Employees, defined as any person who
is not an Employee and who provides services to the Employer if: (i) such
services are provided pursuant to an agreement between the Employer and any
other person or entity; (ii) such person has performed services for the Employer
on a substantially full-time basis for a period of at least one year; and
(iii) such services are performed under the primary direction or control of the
Employer.
          2.2.6 An Employee who is a non-resident alien and who has no income
from sources within the United States;
          2.2.7 An Individual who has been classified by an Employer as an
independent contractor, notwithstanding a contrary determination by any court or
governmental agency

21



--------------------------------------------------------------------------------



 



          2.2.8 Effective January 1, 2004, an individual who has been classified
by an Employer as a per diem employee, intern or special project employee;
          2.2.9 Effective January 1, 2004, an Employee who is a member of a
class of Employees who are excluded from participation in the Plan, as specified
in Appendix A;
          2.2.10 Effective January 1, 2004, an Employee who has agreed in
writing that he is not entitled to participate in the Plan;
          2.2.11 An Employee whose terms and conditions of employment do not
provide for participation in or entitlement to benefits under the Plan; and
          2.2.12 An Employee whose initial date of hire is on or after
January 1, 2006.
With the exception of the Employees listed in 2.2.12, the Administrative
Committee shall interpret the list of persons who are ineligible to participate
in the Plan, as set forth above, to comply with Code Section 410(a)(1).
     2.3 Time of Participation — Excluded Employees. An Employee whose initial
date of hire is prior to January 1, 2006, and who otherwise would be eligible to
be a Salaried Participant in the Plan, but is excluded because of the
application of any provision of Section 2.2 (other than Section 2.2.12), shall
become a Salaried Participant as of the first day of the month coincident with
or next following the date upon which the applicable provision of Section 2.2
(other than Section 2.2.12) ceases to apply. A Salaried Participant who becomes
subject to any provision of Section 2.2 (other than 2.2.12) shall cease to
accrue Credited Service as of the last day of the month ending with or within
which, any such provision becomes applicable.
     2.4 Reemployed Individuals. A Salaried Participant who is reemployed by a
Participating Employer as an eligible Employee under Section 2.1 following a
Break-in-Service shall again become entitled to participate in the Plan and
accrue Credited Service (prior to December 31, 2008 or such later date required
by applicable law) as of the first day of the month coincident with or next
following the date he is reemployed. With respect to Participants other than
Salaried Participants, the provisions regarding participation following
reemployment are set forth in Appendix E, F, G, or H, as applicable.
ARTICLE III. AMOUNT OF RETIREMENT BENEFITS.
     3.1 Normal Retirement Benefits. A Salaried Participant who retires on his
Normal Retirement Date shall be entitled to the greatest of (i) his Accrued
Benefit calculated under Sections 3.1.1, 3.1.2, 3.1.3 and 3.1.4, (ii) the flat
rate benefit calculated under Section 3.1.5, or (iii) the minimum benefit under
Section 3.8. Notwithstanding the foregoing, a Salaried Participant who formerly
participated in the TRIP Plan and who retires on or after his Normal Retirement
Date shall be entitled to his Accrued Benefit as calculated under Section 3.1.6.
Such benefit shall be payable in accordance with Article VI. The Normal
Retirement Benefit of a Participant who is not a Salaried Participant shall be
determined pursuant to the Appendix applicable to such Participant.
Notwithstanding the preceding, except as otherwise provided in an Appendix or
required by applicable law, no Participant shall accrue any additional benefit
under the Plan after December 31, 2008.

22



--------------------------------------------------------------------------------



 



          3.1.1 Participation Before July 1, 1982. The Accrued Benefit for each
year of participation before July 1, 1982 shall equal the sum of the amounts
determined under Sections 3.1.1.1 and 3.1.1.2 below:
     3.1.1.1 In the case of a Salaried Participant who was a Salaried
Participant on July 1, 1979 and who made contributions to the Plan for the month
of June 1979, a past service Accrued Benefit equal to the product of (A) and
(B) below, where:
     (A) is the Salaried Participant’s Credited Service on July 1, 1979, and
     (B) is the sum of (i) and (ii):
     (i) 1% of the Salaried Participant’s Monthly Plan Compensation for the Plan
Year beginning July 1, 1979, and
     (ii) 1% of the Salaried Participant’s Monthly Plan Compensation for the
Plan Year beginning July 1, 1979 that is in excess of $550, if any; provided,
however, that if the Salaried Participant’s Monthly Plan Compensation averaged
over the five years immediately preceding the date of his Severance from
Employment is less than his Monthly Plan Compensation for the Plan Year
beginning July 1, 1979, such average shall be used in determining this portion
of the Participant’s Accrued Benefit; and
     3.1.1.2 A monthly pension for each Plan Year beginning with July 1, 1979
and ending on June 30, 1982, where the monthly pension for each such year shall
be determined as the product of (A) and (B) below:
     (A) 4.16667%, and
     (B) the contributions made by the Salaried Participant for each such Plan
Year.
          3.1.2 Participation After June 30, 1982 and Before July 1, 1989. The
Accrued Benefit for each year of participation after June 30, 1982 and before
July 1, 1989 shall equal the product of (A) and (B) below, where:
     (A) is the Salaried Participant’s Credited Service for each such Plan Year,
and
     (B) is the sum of:
     (i) 1% of the Salaried Participant’s Monthly Plan Compensation for each
such Plan Year, and
     (ii) 1% of the Salaried Participant’s Monthly Plan Compensation for each
such Plan Year that is in excess of $550, if any.

23



--------------------------------------------------------------------------------



 



          3.1.3 Participation After June 30, 1989 and Before January 1, 1998.
The Accrued Benefit for each year of participation after June 30, 1989 and
before January 1, 1998 (including the short Plan Year from July 1, 1997 through
December 31, 1997) shall equal the amount determined under Section 3.1.3.1 or
the amount determined under Section 3.1.3.2 below, whichever is applicable,
multiplied by a fraction, the numerator of which is the number of months the
Salaried Participant was an Employee eligible to accrue Credited Service and the
denominator of which is 12:
     3.1.3.1 In the case of a Salaried Participant whose Credited Service at the
beginning of any such Plan Year is less than 35 years, an Accrued Benefit equal
to the sum of (A) and (B) below:
     (A) 1.375% of the Salaried Participant’s Monthly Plan Compensation for the
Plan Year up to $880, and
     (B) 2.000% of the Salaried Participant’s Monthly Plan Compensation for the
Plan Year in excess of’ $880, if any.
     3.1.3.2 In the case of a Salaried Participant whose Credited Service at the
beginning of any such Plan Year is equal to 35 years or more, an Accrued Benefit
equal to 1.833% of such Salaried Participant’s Monthly Plan Compensation for the
Plan Year.
         3.1.4 Participation After December 31, 1997. The Accrued Benefit of a
Salaried Participant for each year of participation beginning after December 31,
1997 shall equal the amount determined under Section 3.1.4.1 or the amount
determined under Section 3.1.4.2 below, whichever is applicable, multiplied by a
fraction, the numerator of which is the number of months the Salaried
Participant was an Employee eligible to accrue Credited Service and the
denominator of which is 12:
     3.1.4.1 In the case of a Salaried Participant whose Credited Service at the
beginning of any such Plan Year is less than 35 years, an Accrued Benefit equal
to the sum of (A) and (B) below:
     (A) 1.375% of the Salaried Participant’s Monthly Plan Compensation for the
prior Plan Year up to one-twelfth of the Appropriate Integration Level, and
     (B) 2.000% of the Salaried Participant’s Monthly Plan Compensation for the
prior Plan Year in excess of one-twelfth of the Appropriate Integration Level,
if any.
     3.1.4.2 In the case of a Salaried Participant whose Credited Service at the
beginning of any such Plan Year is equal to 35 years or more, an Accrued Benefit
equal to 1.8333% of such Salaried Participant’s Monthly Plan Compensation for
the prior Plan Year.
For purposes of this Section 3.1.4, the Appropriate Integration Level for a
Salaried Participant who is a Pre-1998 Employee shall be as set forth in
Appendix C. The Appropriate Integration Level for all other Salaried
Participants shall be as set forth in Appendix D.

24



--------------------------------------------------------------------------------



 



          3.1.5 Flat Rate Benefit. In no event shall the Accrued Benefit of a
Salaried Participant who retires at a Normal Retirement Date or a Late
Retirement Date be less than $12.00 multiplied by the Salaried Participant’s
years of Credited Service on such date.
          3.1.6 TRIP Plan Participants.
     3.1.6.1 The Accrued Benefit of a Salaried Participant who formerly
participated in the TRIP Plan and who was employed on December 31, 1997 by Mal
Tool & Engineering, Cepco, Inc. or STS/Klock shall be the greatest of (i) the
sum of the Salaried Participant’s accrued benefit under the TRIP Plan as of
December 31, 1997 and the Salaried Participant’s Accrued Benefit calculated
under Section 3.1.4, (ii) the flat rate benefit calculated under Section 3.1.5,
or (iii) the TRIP Plan Benefit calculated under Section 3.1.6.3 below. Such a
Salaried Participant’s credited service under the TRIP Plan shall not count as
Credited Service under this Plan for purposes of Section 3.1.1, Section 3.1.2 or
Section 3.1.3.
     3.1.6.2 The Accrued Benefit of a Salaried Participant who formerly
participated in the TRIP Plan who was employed on December 31, 1997 by Weck
Closure Systems or Pilling-Weck Surgical Instruments shall be the greater of
(i) the sum of the Salaried Participant’s accrued benefit under the TRIP Plan as
of December 31, 1997 and the Salaried Participant’s accrued benefit calculated
under Section 3.1.4, or (ii) the flat rate benefit calculated under
Section 3.1.5. Such a Salaried Participant’s credited service under the TRIP
Plan shall not count as Credited Service under this Plan for purposes of
Section 3.1.1, Section 3.1.2 or Section 3.1.3.
     3.1.6.3 A Salaried Participant’s TRIP Plan Benefit shall equal the sum of
the amounts determined under (A) and (B) below, subject to (C) and (D) below:
     (A) 1.05% of the lesser of the Salaried Participant’s Average Monthly
Compensation or one-twelfth of his Covered Compensation determined on the date
of his Severance from Employment, multiplied by his Credited Service to a
maximum of 40 years; and
     (B) 1.5% of the excess, if any, of the Salaried Participant’s Average
Monthly Compensation over one-twelfth of his Covered Compensation determined on
his date of his Severance from Employment, multiplied by his Credited Service to
a maximum of 40 years.
     (C) For a Participant with compensation for a plan year prior to June 30,
1994 in excess of $150,000, in no event shall such Salaried Participant’s
benefit determined according to (A) and (B) above be less than the sum of:
(i) the Salaried Participant’s accrued benefit on June 30, 1994 frozen in
accordance with Treasury Regulations Section 1.401(a)(4)-13; and (ii) the
Salaried Participant’s accrued benefit determined using the benefit formula
applicable on or after July 1, 1994 with respect to Credited Service earned on
or after July 1, 1994.

25



--------------------------------------------------------------------------------



 



     (D) In no event shall a Salaried Participant’s benefit determined according
to (A) and (B) above be less than the Salaried Participant’s accrued benefit as
of July 31, 1989 (June 30, 1989 for employees who met the description in Code
Section 414(q)(1)(B) as of June 30, 1989) under Section 5.1 of the TRIP Plan in
effect on July 31, 1989.
          3.1.7 Notwithstanding any provision of the Plan to the contrary, the
following individuals shall receive no additional Credited Service for benefit
accrual purposes for any period of employment after January 31, 2004:
     3.1.7.1 Employees of Weck Surgical employed at Research Triangle Park,
North Carolina;
     3.1.7.2 Salaried Exempt and Salaried Non-Exempt Employees of TFX Medical
employed at Jaffrey, New Hampshire; and
     3.1.7.3 Sales Representatives of Pilling Surgical employed at Horsham,
Pennsylvania (formerly Fort Washington, Pennsylvania) who were hired after
December 23, 1993 and before March 28, 1997.
          3.1.8 Notwithstanding any provision of the Plan to the contrary,
except as otherwise provided in an Appendix or required by applicable law, no
individuals shall receive additional Credited Service for benefit accrual
purposes for any period of employment after December 31, 2008.
     3.2 Late Retirement Benefits. A Salaried Participant who retires after
June 30, 1989 on his Late Retirement Date shall be entitled to his Accrued
Benefit calculated to his Late Retirement Date, as determined under Section 3.1.
The Late Retirement Benefit of a Participant who is not a Salaried Participant,
if any, shall be determined pursuant to the Appendix applicable to such
Participant.
     3.3 Early Retirement Benefit.
          3.3.1 General Rule. The Early Retirement Benefit payable to a Salaried
Participant who retires on an Early Retirement Date shall equal his Accrued
Benefit, based on the Salaried Participant’s Credited Service at his Early
Retirement Date. At the Salaried Participant’s option such retirement benefit
shall be payable either beginning on his Normal Retirement Date without
reduction, or beginning as of an Annuity Starting Date coincident with or
subsequent to his Early Retirement Date. In the event the Salaried Participant
elects to have payments begin before his Normal Retirement Date, the rate of the
payments shall be reduced by 5/9 of 1% for each month by which his Annuity
Starting Date precedes his Normal Retirement Date. The Early Retirement Benefit
of a Participant who is not a Salaried Participant, if any, shall be determined
pursuant to the Appendix applicable to such Participant.
          3.3.2 Weck TRIP Plan Participants. Notwithstanding Section 3.3.1, a
Salaried Participant who was employed by Weck Closure Systems or Pilling-Weck
Surgical Instruments and was a participant in the TRIP Plan on December 31, 1997
and who retires after attaining age 55 and being credited with 10 years of
Continuous Service, may irrevocably elect to have his benefit payments begin as
of the first day of any month after his retirement date and before attaining age
60. Such benefit payment shall be based on the Salaried Participant’s Accrued
Benefit under the TRIP Plan as of December 31, 1997, reduced by .35% for each
month that

26



--------------------------------------------------------------------------------



 



the Salaried Participant’s Annuity Starting Date precedes his Normal Retirement
Date. Once a Salaried Participant making such an election attains age 60, his
benefit payments will be based on the greater of (a) the amount described in the
preceding sentence, and (b) the amount the Salaried Participant would have been
entitled to under Section 3.3.1 had his benefit commenced at age 60. If a
Salaried Participant entitled to elect the commencement of payments prior to age
60 under this Section 3.3.2 does not make such an election, but does elect to
have payments begin between age 60 and his Normal Retirement Date, his benefit
payments will be based on the greater of (a) the Salaried Participant’s Accrued
Benefit under the TRIP Plan as of December 31, 1997, reduced by .35% for each
month that the Salaried Participant’s Annuity Starting Date precedes his Normal
Retirement Date, and (b) the amount the Salaried Participant is entitled to
under Section 3.3.1.
          3.3.3 Mal Tool TRIP Plan Participants. Notwithstanding Section 3.3.1,
a Salaried Participant who was employed by Mal Tool & Engineering, Cepco, Inc.
or STS/Klock and was a participant in the TRIP Plan on December 31, 1997 and who
retires after attaining age 55 and being credited with 10 Years of Continuous
Service, may irrevocably elect to have his benefit payments begin as of the
first day of any month after his retirement date and before attaining age 60.
Such benefit payments shall be based on the Salaried Participant’s TRIP Plan
Benefit, as calculated under Section 3.1.6.3, reduced by .35% for each month
that the Salaried Participant’s Annuity Starting Date precedes his Normal
Retirement Date. Once a Salaried Participant making such an election attains age
60, his benefit payments will be based on the greater of (a) the amount
described in the preceding sentence, or (b) the amount the Salaried Participant
would have been entitled to under Section 3.3.1 had his benefit commenced at age
60. If a Salaried Participant entitled to elect the commencement of payments
prior to age 60 under this Section 3.3.3 does not make such an election, but
does elect to have payments begin between age 60 and his Normal Retirement Date,
his benefit payments will be based on the greater of (a) the Salaried
Participant’s TRIP Plan Benefit, as calculated under Section 3.1.6.3, reduced by
.35% for each month that the Salaried Participant’s Annuity Starting Date
precedes his Normal Retirement Date, and (b) the amount the Salaried Participant
is entitled to under Section 3.3.1.
     3.4 Disability Retirement Benefit.
          3.4.1 The Disability Retirement Benefit payable to a Salaried
Participant who experiences a Severance from Employment due to a Total and
Permanent Disability before his Normal Retirement Date, but after he has been
credited with two or more years of Credited Service, is a benefit beginning on
his Normal Retirement Date equal to the Accrued Benefit the Salaried Participant
would have received had he remained employed by the Participating Employer
during such time as he is Totally and Permanently Disabled. For purposes of
computing a Salaried Participant’s Accrued Benefit under this Section 3.4.1, he
shall receive credit for Continuous Service and Credited Service for the period
of his Total and Permanent Disability and it shall be assumed that such Salaried
Participant’s Monthly Plan Compensation during his period of Total and Permanent
Disability is that in effect immediately before the beginning of the Total and
Permanent Disability. Such benefit shall be payable in accordance with
Article VI. In the event such Salaried Participant (a) ceases to have a Total
and Permanent Disability before his Normal Retirement Date and is not thereafter
reemployed by the Participating Employer, (b) dies before his Normal Retirement
Date, or (c) elects to begin receiving an Early Retirement Benefit, the Salaried
Participant’s Continuous Service and Credited Service shall be determined as of
the date such Salaried Participant ceases to be disabled, dies or begins to
receive his Early Retirement Benefit, and his further benefit entitlement, if
any, shall be based upon such Continuous Service and Credited Service. The

27



--------------------------------------------------------------------------------



 



Disability Retirement Benefit of a Participant who is not a Salaried
Participant, if any, shall be determined pursuant to the Appendix applicable to
such Participant.
          3.4.2 In lieu of the benefit accrual under Section 3.4.1, a Salaried
Participant who experiences a Severance from Employment due to a Total and
Permanent Disability before Normal Retirement Date, but after he has been
credited with 10 or more years of Continuous Service, may elect to receive a
reduced benefit beginning on the first day of any month following the month in
which he reaches age 60, if he is then disabled. For purposes of computing a
Salaried Participant’s Accrued Benefit under this Section 3.4.2, he shall
receive credit for Continuous Service and Credited Service for the period of his
Total and Permanent Disability up to the month payment of the reduced benefit
begins, and it shall be assumed that such Salaried Participant’s Monthly Plan
Compensation during his period of Total and Permanent Disability is that in
effect immediately before the beginning of the Total and Permanent Disability.
Such benefit shall be payable in accordance with Article VI. In the event such
Salaried Participant ceases to be disabled before his Annuity Starting Date and
is not thereafter reemployed by the Participating Employer, or dies or elects to
begin receiving an Early Retirement Benefit, the Salaried Participant’s
Continuous Service and Credited Service shall be determined as of the date such
Salaried Participant ceases to be disabled, dies or begins to receive his Early
Retirement Benefit, and his further benefit entitlement, if any, shall be based
upon such Continuous Service and Credited Service. If a Salaried Participant
receiving benefit payments hereunder ceases to be disabled before his Normal
Retirement Date and is not thereafter reemployed by the Participating Employer,
such Salaried Participant’s Continuous Service and Credited Service shall be
determined as of the one year anniversary of the date of the Salaried
Participant’s last benefit payment hereunder. In addition, such Salaried
Participant’s benefit payments hereunder shall be discontinued until he again
qualifies for a benefit and his retirement benefit, if any, shall be adjusted in
accordance with Section 6.8, if he again becomes an eligible Employee.
     3.5 Vested Deferred Retirement Benefit. A Salaried Participant who
experiences a Severance from Employment before his Normal Retirement Date for
any reason other than early retirement, death or Total and Permanent Disability,
and who has not been credited with 10 years of Continuous Service, shall be
entitled to begin receiving payment of his Accrued Benefit at his Normal
Retirement Date. A Salaried Participant who experiences a Severance from
Employment before his Normal Retirement Date for any reason other than early
retirement, death or Total and Permanent Disability, and who has been credited
with 10 or more years of Continuous Service, shall be entitled to a benefit
equal to the amount determined under Section 3.5.1 or Section 3.5.2, as the
Salaried Participant shall elect. Vested terminated Salaried Participants who
were participants in the TRIP Plan on December 31, 1997 shall also be entitled
to elect benefit payments as provided in Section 3.5.3 or 3.5.4, as applicable.
Any benefit under this Section 3.5 shall be paid in accordance with Article VI.
The Vested Deferred Retirement Benefit of a Participant who is not a Salaried
Participant, if any, shall be determined pursuant to the Appendix applicable to
such Participant.
          3.5.1 The Salaried Participant’s Accrued Benefit, beginning on the
first day of any month following the month in which he reaches age 60, reduced
as provided in Section 3.3.1, or
          3.5.2 A lump sum payment equal to the amount of such Salaried
Participant’s Accumulated Contributions on the date of his Severance from
Employment, plus a net remaining monthly benefit beginning on the first day of
any month following the month in which he reaches age 60, as the Salaried
Participant elects. The amount of such net remaining

28



--------------------------------------------------------------------------------



 



monthly benefit shall be the excess, if any, of the amount determined under
Section 3.5.2.1 below, over the amount determined under Section 3.5.2.2 below,
with such excess multiplied by the percentage determined under Section 3.5.2.3
below:
     3.5.2.1 The Salaried Participant’s Accrued Benefit on the date of his
Severance from Employment.
     3.5.2.2 The pension value of the Salaried Participant’s Accumulated
Contributions, which shall be the continued product of (i), (ii) and (iii)
below:
     (i) The Salaried Participant’s Accumulated Contributions as of the last day
of the Plan Year in which his Severance from Employment occurs, accrued to the
Salaried Participant’s Normal Retirement Date at 5% interest, per year,
compounded annually.
     (ii) The interest rate prescribed in Section 1.3.
     (iii) 1/12.
     3.5.2.3 100% minus 5/9 of 1% for each month by which the start of the net
remaining monthly benefit precedes the Salaried Participant’s Normal Retirement
Date.
          3.5.3 Weck TRIP Plan Participants. A vested terminated or retired
Salaried Participant who was employed by Weck Closure Systems or Pilling-Weck
Surgical Instruments and was a participant in the TRIP Plan on December 31,
1997, may irrevocably elect to have his benefit payments begin as of the first
day of any month after he has attained age 55 and before his Normal Retirement
Date. Such benefit payment shall be based on the Salaried Participant’s Accrued
Benefit under the TRIP Plan as of December 31, 1997, reduced for commencement
prior to his Normal Retirement Date in accordance with the actuarial factors
used under the TRIP Plan at December 31, 1997, as described in Appendix B. If
such a Salaried Participant has been credited with 10 years of Continuous
Service and elects to have payments commence before he attains age 60, upon his
attainment of age 60 his benefit payments will be based on the greater of
(a) the amount described in the preceding sentence, and (b) the amount the
Salaried Participant would have been entitled to under Section 3.5.1 or
Section 3.5.2 had his benefit commenced at age 60. If such a Salaried
Participant has been credited with 10 years of Continuous Service and elects to
have payments commence on or after he attains age 60 and before his Normal
Retirement Date, his benefit payments will be based on the greater of (a) the
Salaried Participant’s Accrued Benefit under the TRIP Plan as of December 31,
1997, reduced for commencement prior to his Normal Retirement Date in accordance
with the actuarial factors used under the TRIP Plan at December 31, 1997, as
described in Appendix B, and (b) the amount the Salaried Participant is entitled
to under Section 3.5.1 or Section 3.5.2.
          3.5.4 Mal Tool TRIP Plan Participants. A vested terminated or retired
Salaried Participant who was employed by Mal Tool & Engineering, Cepco, Inc. or
STS/Klock and was a participant in the TRIP Plan on December 31, 1997, may
irrevocably elect to have his benefit payments begin as of the first day of any
month after he has attained age 55 and before his Normal Retirement Date. Such
benefit payment shall be based on the Salaried Participant’s TRIP Plan Benefit,
as calculated under Section 3.1.6.3, reduced for commencement prior to his
Normal Retirement Date in accordance with the actuarial factors used under the
TRIP Plan at

29



--------------------------------------------------------------------------------



 



December 31, 1997, as described in Appendix B. If such a Salaried Participant
has been credited with 10 years of Continuous Service and elects to have
payments commence before he attains age 60, upon his attainment of age 60 his
benefit payments will be based on the greater of (a) the amount described in the
preceding sentence, and (b) the amount the Salaried Participant would have been
entitled to under Section 3.5.1 or Section 3.5.2 had his benefit commenced at
age 60. If such a Salaried Participant has been credited with 10 years of
Continuous Service and elects to have payments commence on or after he attains
age 60 and before his Normal Retirement Date, his benefit payments will be based
on the greater of (a) the Salaried Participant’s TRIP Plan Benefit, as
calculated under Section 3.1.6.3, reduced for commencement prior to his Normal
Retirement Date in accordance with the actuarial factors used under the TRIP
Plan at December 31, 1997, as described in Appendix B, and (b) the amount the
Salaried Participant is entitled to under Section 3.5.1 or Section 3.5.2.
     3.6 Return of Accumulated Contributions. An individual who was a Salaried
Participant in the Plan on June 30, 1982 and who experiences a Severance from
Employment before his Normal Retirement Date for any reason other than death or
Total and Permanent Disability before he has been credited with five years of
Continuous Service shall be entitled to receive only the amount of his
Accumulated Contributions in a lump sum within six months following such
Severance from Employment.
     3.7 Restoration of Accrued Pension Benefit. If in connection with his
Severance from Employment, a Salaried Participant receives a lump sum
distribution of his Accumulated Contributions in accordance with Section 3.6,
and such Salaried Participant later returns to employment with the Employer and
again becomes eligible to participate in the Plan, he may repay the full amount
of the lump sum distribution of his Accumulated Contributions he received at the
earlier Severance from Employment, plus an amount equal to the interest rate in
effect under the definition of “Accumulated Contributions” in Section 1.2,
compounded annually from the date of the distribution to the date of the
repayment. The Committee shall determine the period for repayment; provided that
any such period shall not end earlier than the fifth anniversary of the Salaried
Participant’s Break-in-Service, as described in Section 1.13. In such event, the
Salaried Participant’s Continuous Service, Credited Service and Accrued Benefit,
determined at the earlier Severance from Employment, shall be restored.
     3.8 Minimum Benefit. This Section applies to a Salaried Participant who has
Accumulated Contributions under the Plan and who becomes eligible to elect an
Early Retirement Date or reaches his Normal Retirement Date. Such Salaried
Participant’s minimum benefit under the Plan shall be equal to the Salaried
Participant’s Accumulated Contributions, minus the sum of amounts paid to such
Salaried Participant, his surviving Spouse, or other Beneficiary under all other
Sections of this Article III or Article V. The minimum benefit shall be paid to
the Salaried Participant’s Beneficiary in accordance with Section 6.4.
     3.9 Transfer of Employment. Prior to January 1, 2009, upon the transfer of
an ineligible Employee to a status such that the Employee is eligible to be a
Salaried Participant in the Plan, the Employee shall be eligible to be a
Salaried Participant in the Plan on the first day of the month coincident with
or immediately following the date on which the Employee’s status changed.
     3.10 Preservation of Accrued Benefit. In no event shall the Accrued Benefit
of a Salaried Participant who was a Salaried Participant in the Plan as of
July 1, 1989 be less than the Accrued Benefit of such Salaried Participant under
the Plan immediately before such date.

30



--------------------------------------------------------------------------------



 



ARTICLE IV. VESTING.
     4.1 Rate of Vesting — General Rule. A Salaried Participant shall have no
vested interest in his Accrued Benefit until he has been credited with five
years of Continuous Service, at which time he shall have a 100% vested interest
in his Accrued Benefit. In any event, a Salaried Participant shall have a 100%
vested interest in his Accrued Benefit upon reaching his Normal Retirement Age
while employed by the Employer. The vesting provisions applicable to the Accrued
Benefit of a Participant who is not a Salaried Participant shall be determined
pursuant to the Appendix applicable to such Participant.
     4.2 Full Vesting in Accumulated Contributions. A Salaried Participant shall
be 100% vested in his Accumulated Contributions at all times.
ARTICLE V. DEATH BENEFITS.
     5.1 Death of Vested Participant Before Annuity Starting Date. If a Salaried
Participant having a vested interest in his Accrued Benefit, dies before his
Annuity Starting Date, and such Salaried Participant is married on his date of
death, except as otherwise provided in Section 6.9, his surviving Spouse shall
receive a death benefit as provided in Section 5.2. The death benefit provisions
applicable with respect to a Participant who is not a Salaried Participant shall
be determined pursuant to the Appendix applicable to such Participant.
     5.2 Amount and Time of Payment of Vested Terminated Participant’s Death
Benefit.
          5.2.1 The monthly death benefit payable under Section 5.1 to the
Spouse of a Salaried Participant who dies before his first possible Annuity
Starting Date shall be equal to the amount the Spouse would have received if the
Salaried Participant had died the day after having begun to receive payments as
of his first possible Annuity Starting Date having elected to receive his
benefit in the form of a Qualified Joint and Survivor Annuity. Subject to the
lump sum payment provisions of Section 6.7, the benefit shall be payable for the
life of the Spouse beginning on the Spouse’s Annuity Starting Date under
Section 1.6.3.
          5.2.2 The monthly death benefit payable under Section 5.1 to the
Spouse of a Salaried Participant who dies on or after his first possible Annuity
Starting Date shall be equal to the amount the Spouse would have received if the
Salaried Participant had elected to receive his benefit in the form of a
Qualified Joint and Survivor Annuity on the day before his death. Subject to the
lump sum payment provisions of Section 6.7, the benefit shall be payable for the
life of the Spouse beginning on the date of the Salaried Participant’s death.
     5.3 Death of Participant On or After Retirement Date.
          5.3.1 If upon the last to occur of (A) the death of a Salaried
Participant who has failed to elect a benefit other than a Qualified Joint and
Survivor Annuity form of benefit and who (i) retired on his Early Retirement
Date, Normal Retirement Date or Late Retirement Date, (ii) experienced a
Severance from Employment for reasons other than retirement, death or Total and
Permanent Disability and who has been credited with 10 years of Continuous
Service, or (iii) experienced a Severance from Employment for reasons other than
retirement, death or Total and Permanent Disability and who has been credited
with 10 years of Continuous Service and who receives a benefit under
Section 3.4.2, or (B) the death of such Salaried Participant’s Spouse, the total
of the benefit payments to the Salaried Participant and his Spouse are less

31



--------------------------------------------------------------------------------



 



than the amount of such Salaried Participant’s Accumulated Contributions, the
Beneficiary designated by the last to die of the Salaried Participant and his
Spouse shall receive a benefit, in the form of a lump sum, equal to the Salaried
Participant’s Accumulated Contributions reduced by the aggregate amount of the
benefit payments to the Salaried Participant and his Spouse.
          5.3.2 If upon the death of a Salaried Participant who has elected the
monthly payments for life form of benefit described in Section 6.2, and who
(A) experienced a Severance from Employment on his Early Retirement Date, Normal
Retirement Date or Late Retirement Date, (B) experienced a Severance from
Employment for reasons other than retirement, death or Total and Permanent
Disability and who has been credited with ten years of Continuous Service, or
(C) experienced a Severance from Employment for reasons other than retirement,
death or Total and Permanent Disability, and who has been credited with 10 years
of Continuous Service and who receives a benefit under Section 3.4.2, the number
of benefit payments to such Salaried Participant is less than 60, such Salaried
Participant’s Beneficiary shall receive a benefit in the form of a lump sum, in
an amount equal to the amount of such Salaried Participant’s benefit payments
multiplied by 60 and reduced by the aggregate amount of such benefit payments to
the Salaried Participant.
          5.3.3 If upon the death of a surviving Spouse receiving benefit
payments pursuant to Section 5.1, the aggregate amount of such benefit payments
is less than the amount of such Salaried Participant’s Accumulated Contributions
on the date of his death, the Salaried Participant’s Beneficiary shall receive a
benefit in the form of a lump sum, in an amount equal to such Salaried
Participant’s Accumulated Contributions on the date of his death reduced by the
aggregate amount of benefit payments to the Salaried Participant and Salaried
Participant’s surviving Spouse.
     5.4 No Other Death Benefits. Except as provided in this Article V or in
accordance with a form of benefit elected under Article VI, no death benefits
shall be payable with respect to a Salaried Participant’s Accrued Benefit under
the Plan.
ARTICLE VI. PAYMENT OF RETIREMENT BENEFITS.
     6.1 Annuity Payment Date. Any benefit due a Participant, surviving Spouse
or other Beneficiary under this Article VI shall begin no later than 60 days
following the close of the Plan Year in which occurs the latest of:
          6.1.1 the Participant’s Normal Retirement Date;
          6.1.2 the tenth anniversary of the year in which the Participant
commenced participation in the Plan; or
          6.1.3 the Participant’s actual Severance from Employment,
unless the Participant, Spouse or other Beneficiary elects otherwise. Subject to
Section 6.7 and Section 6.9, a Participant, Spouse or other Beneficiary may
elect to have distribution made, or begin, later than a date specified in
Section 6.1.1, 6.1.2, or 6.1.3 above.
     6.2 Normal Form of Retirement Benefit — Unmarried Salaried Participants.
The normal form of retirement benefit for an unmarried Salaried Participant
shall be an annuity for the life of the Salaried Participant continuing until
the last payment due before his death (single

32



--------------------------------------------------------------------------------



 



life annuity with payments guaranteed for five years for a Pre-1998 Employee).
Subject to the notice and election procedures of Section 6.6, such a Salaried
Participant may elect an optional form of payment under Section 6.4. The normal
form of benefit for an unmarried Participant who is not a Salaried Participant
shall be determined pursuant to the Appendix applicable to such Participant.
     6.3 Normal Form of Retirement Benefit — Married Salaried Participants. The
normal form of retirement benefit for a married Salaried Participant shall be a
Qualified Joint and Survivor Annuity. Such a Salaried Participant may elect an
optional form of benefit under Section 6.4. The Salaried Participant’s election
of an optional form of benefit will be valid only if his Spouse consents to his
election in writing, signed before a notary public, pursuant to the notice and
election procedures set forth in Section 6.6. The normal form of benefit for a
married Participant who is not a Salaried Participant shall be determined
pursuant to the Appendix applicable to such Participant.
     6.4 Optional Forms of Retirement Benefit Payment. Subject to the notice and
election procedures in Section 6.6, a Salaried Participant may elect one of the
following forms of benefit payment in lieu of the normal form of benefit payment
provided for in Section 6.2 or Section 6.3, each of which shall be the Actuarial
Equivalent, as defined in Section 1.3, of the normal form of benefit payment for
an unmarried Salaried Participant, as described in Section 6.2:
          6.4.1 An annuity for the life of the Salaried Participant;
          6.4.2 A joint and survivor annuity providing an annuity for the life
of the Salaried Participant with either 50%, 66-2/3% or 100% of such benefit (as
elected by the Salaried Participant) continuing after his death for the
remaining lifetime of his Beneficiary; or
          6.4.3 An annuity for the life of the Salaried Participant, with
payments to the Salaried Participant and his Beneficiary (or the estate of the
last of the two to survive) guaranteed for a period of 5 or 10 years.
          6.4.4 For Plan Years beginning after December 31, 2007, a Salaried
Participant may elect a “Qualified Optional Survivor Annuity”. A Qualified
Optional Survivor Annuity is:
     6.4.4.1 A joint life annuity payable for the life of the Salaried
Participant, with continuation of payments as a survivor annuity for the
remaining life of a surviving Spouse at a rate of seventy-five percent (75%) of
the rate payable during the Salaried Participant’s lifetime; and
     6.4.4.2 The Actuarial Equivalent of the normal form of benefit payment for
an unmarried Salaried Participant, as described in Section 6.2.
If the Qualified Optional Survivor Annuity is not actuarially equivalent to the
Qualified Joint and Survivor Annuity described in Section 6.3, spousal consent
is required for a Salaried Participant to waive the Qualified Joint and Survivor
Annuity and elect the Qualified Optional Survivor Annuity.
No benefit may be elected for a period extending beyond the life expectancy, on
the Annuity Starting Date, of a Salaried Participant and his Beneficiary. In
addition, the Actuarial Equivalent present value of the benefit payable to the
Salaried Participant must be more than 50% of the

33



--------------------------------------------------------------------------------



 



Actuarial Equivalent present value of the benefit payable to him and his
Beneficiary unless his Beneficiary is his Spouse.
The optional forms of benefit for a Participant who is not a Salaried
Participant shall be determined pursuant to the Appendix applicable to such
Participant.
     6.5 Special Optional Form of Retirement Benefit Payments for TRIP Plan
Participants. A Salaried Participant who was a TRIP Plan participant may elect,
subject to the notice and election procedures in Section 6.6, and in lieu of one
of the normal forms of benefit and optional forms of benefit described above,
the additional optional form of benefit described below, which shall be the
actuarial equivalent (using the 1983 Group Annuity Mortality Tables for males,
set back one year for retirees and five years for beneficiaries and an interest
rate of 7 1/2%) of the normal form of benefit payment for an unmarried Salaried
Participant, as described in Section 6.2:
          6.5.1 A retirement benefit payable for the life of the Salaried
Participant, but in the event of the death of the Salaried Participant prior to
the receipt of retirement benefits at least equal to the lump sum value of the
Salaried Participant’s normal form of benefit, calculated in accordance with
Section 1.3, the excess of the lump sum value over the retirement benefit
received by the Salaried Participant shall be paid to the Salaried Participant’s
Beneficiary.
     6.6 Election of Benefits — Notice and Election Procedures.
          6.6.1 Initial Notice and Election. Not earlier than 180 days (90 days
for Plan Years beginning before January 1, 2007), but not later than 30 days
(seven days if the 30-day period is waived by the Participant and the
Participant’s Spouse, if applicable) before the Participant’s Annuity Starting
Date, the Administrative Committee shall provide a notice to a Participant who
is eligible to make a distribution election under the Plan. The notice shall
describe the terms and conditions of the normal form of benefit (“qualified
annuity” with respect to Hourly Participants) payable to him, explain the
optional forms of benefit available under the Plan, including the eligibility
conditions, material features and relative values of those options, explain the
Participant’s right to make, and the effect of, an election to waive the normal
form of benefit (“qualified annuity” with respect to Hourly Participants),
explain the rights of the Participant’s Spouse (if the Participant is married),
explain the Participant’s right to make, and the effect of, a revocation of a
previous election to waive the normal form of benefit (“qualified annuity” with
respect to Hourly Participants), and explain the Participant’s right to defer
distribution until he attains the later of Normal Retirement Age or age 62 in a
manner that would satisfy the notice requirements of Code Section 417(a)(3) and
Treasury Regulations Section 1.417(a)-3. Notices given in Plan Years beginning
after December 31, 2006, shall also include a description of how much larger
benefits will be if the commencement of distribution is deferred. The notice
shall advise the Participant that his benefit shall be paid in the normal form
(“qualified annuity” with respect to Hourly Participants) unless within the
election period before his Annuity Starting Date, he notifies the Administrative
Committee of an election to receive a different form of benefit, and, if he is
married:
     6.6.1.1 his Spouse (to whom the survivor annuity is payable under the
Qualified Joint and Survivor Annuity) consents in writing to the waiver
election;
     6.6.1.2 the Spouse’s consent acknowledges the effect of the waiver election
and is witnessed by a notary public or the Administrative Committee (or its
representative);

34



--------------------------------------------------------------------------------



 



     6.6.1.3 the Spouse consents to the alternate form of payment designated by
the Participant or to any change in that designated form of payment;
     6.6.1.4 unless the Spouse is the Participant’s sole primary Beneficiary,
the Spouse consents to the Participant’s Beneficiary designation or to any
change in the Participant’s Beneficiary designation.
The Spouse’s consent to a waiver of the Qualified Joint and Survivor Annuity is
irrevocable, unless the Participant revokes the waiver election. The Spouse may
execute a blanket consent to any form of payment designation or to any
Beneficiary designation made by the Participant, if the blanket consent
acknowledges the Spouse’s right to limit that consent to a specific designation
but, in writing, waives such right.
The Administrative Committee may accept as valid a waiver election which does
not satisfy the spousal consent requirements of this Section if the
Administrative Committee establishes the Participant does not have a Spouse, the
Administrative Committee is not able to locate the Participant’s Spouse, or
other circumstances exist under which the Secretary of the Treasury will excuse
the consent requirement. If the Participant’s Spouse is legally incompetent to
give consent, the Spouse’s legal guardian (even if the guardian is the
Participant) may give consent. Also, if the Participant is legally separated or
has been abandoned (within the meaning of local law) and the Participant has a
court order to such effect, spousal consent is not required unless a qualified
domestic relations order provides otherwise. Any consent necessary under this
Section shall be valid only with respect to a Spouse who signs the consent, or,
in the event of a deemed permissible election, the designated Spouse (if any).
Additionally, a Participant may revoke a prior waiver without the consent of his
Spouse at any time before the Annuity Starting Date. The number of revocations
shall not be limited. Any new wavier or change of the terms of a specific
consent shall require a new spousal consent
          6.6.2 Election Period; Extension of Election Period. A Participant’s
election period under this Section 6.6 shall be the 180-day (90-day prior to
January 1, 2007) period ending on his Annuity Starting Date. If, by not later
than the day before his Annuity Starting Date, the Participant notifies the
Administrative Committee in writing of an election not to take the Qualified
Joint and Survivor Annuity, and his Spouse has consented to such election, his
benefit shall be paid in the alternate form selected by the Participant.
However, if by not later than the day before his Annuity Starting Date, the
Participant requests the Administrative Committee to furnish him with additional
information relating to the effect of the Qualified Joint and Survivor Annuity,
the election period under this Section 6.6.2 shall be extended and his Annuity
Starting Date shall be postponed to a date not later than 180 days (90 days
prior to January 1, 2007) following the furnishing to him of the additional
information.
The written explanation described in Section 6.6.1 of the Plan may be provided
to the Participant after his Annuity Starting Date (as defined in Treasury
Regulation Section 1.401(a)-20, Q&A-10). In such a case, the benefit election
period must run for at least 30 days after the written explanation described in
Section 6.6.1 is provided to the Participant, and the Participant’s actual
benefit commencement date shall be after his Annuity Starting Date.
          6.6.3 Change of Election — Optional Form of Benefit. Any Participant
electing an optional form of benefit may revoke such election and file a new
election with the Administrative Committee at any time prior to the
Participant’s Annuity Starting Date. Upon the Participant’s Annuity Starting
Date, his election shall become irrevocable.

35



--------------------------------------------------------------------------------



 



     6.7 Payment of Small Benefits.
          6.7.1 Payment Before Annuity Starting Date. The Administrative
Committee shall direct the Trustee to make a single payment to a Participant who
is a former Employee, or a surviving Spouse of a vested Participant who died
before his Annuity Starting Date, of the Actuarial Equivalent present value of
the benefit payable to that Participant, surviving Spouse, or other Beneficiary
before his applicable Annuity Starting Date if that Actuarial Equivalent present
value does not exceed $5,000 without the consent of the Participant, surviving
Spouse, or other Beneficiary. Such payment shall fully discharge all Plan
liabilities with respect to such benefit.
Effective for distributions made on or after March 28, 2005, if a Participant
experiences a Severance from Employment for any reason, and the Actuarial
Equivalent present value of the Participant’s vested Accrued Benefit is $5,000
or less at the time of such Severance from Employment, the Administrative
Committee shall direct the Trustee to distribute such benefit without the
Participant’s consent as soon as administratively feasible as follows:
     6.7.1.1 If the Actuarial Equivalent present value of the Participant’s
vested Accrued Benefit is $1,000 or less and the Participant does not make an
affirmative election to have such amount paid directly to an “eligible
retirement plan” in accordance with Section 6.10 of the Plan, such amount shall
be paid directly to the Participant in a cash lump sum.
     6.7.1.2 If the Actuarial Equivalent present value of a Participant’s vested
Accrued Benefit is more than $1,000 and does not exceed $5,000 and the
Participant does not affirmatively elect to have such amount paid directly to
him, or to an “eligible retirement plan” in accordance with Section 6.10 of the
Plan, such amount shall be paid directly to an individual retirement account or
annuity under Section 408 of the Code (an “IRA”) established for the Participant
pursuant to a written agreement between the Administrative Committee and the
provider of the IRA that meets the requirements of Section 401(a)(31) of the
Code and the regulations thereunder. The Administrative Committee shall
establish and maintain procedures to inform each Participant to whom this
Section applies of the nature and operation of the IRA and the Participant’s
investments therein, the fees and expenses associated with the operation of the
IRA, and the terms of the written agreement establishing such IRA on behalf of
the Participant.
     6.7.1.3 Notwithstanding Sections 6.7.1.1 and 6.7.1.2, the Administrative
Committee shall direct the Trustee to make a cash lump sum payment to a
surviving Spouse of a vested Participant who died before his Annuity Starting
Date, of the Actuarial Equivalent present value of the benefit payable to that
surviving Spouse or other Beneficiary before his applicable Annuity Starting
Date, if that Actuarial Equivalent present value does not exceed $5,000, without
the consent of the surviving Spouse or other Beneficiary. Such payment shall
fully discharge all Plan liabilities with respect to such benefit.

36



--------------------------------------------------------------------------------



 



        6.7.2 Deemed Cash-Outs.
     6.7.2.1 Salaried Participants. If a Salaried Participant has a one year
Break-in-Service and the Actuarial Equivalent present value of his vested
Accrued Benefit is zero, the Participant shall be deemed to have received a
distribution of such vested Accrued Benefit.
     6.7.2.2 Hourly Participants. An Hourly Participant who has no vested
interest in his or her Accrued Benefit at the time of his Severance from
Employment shall be deemed to receive a cash-out in the amount of $0 as of the
date of such Severance from Employment.
     6.7.2.3 Arrow Salaried Participants. The deemed cash-out provisions in
Section 6.4 of Appendix F apply to Arrow Salaried Participants.
     6.7.2.4 Arrow Hourly Participants. The deemed cash-out provisions in
Section 6.3 of Appendix G apply to Arrow Hourly Participants.
     6.7.2.5 Arrow Berks Participants. The deemed cash-out provisions in
Section 6.3 of Appendix H apply to Arrow Berks Participants.
        6.7.3 Disregard Prior Service. If a Participant receives a lump-sum
distribution under Section 6.7.1 and is subsequently reemployed, his prior
service shall be disregarded in any subsequent determination of his Accrued
Benefit under the Plan, to the extent permissible under Section 411(a)(7) of the
Code and Treasury Regulations thereunder. Notwithstanding the preceding
sentence, if a nonvested Participant who receives a lump-sum distribution of $0
under Section 6.7.2 subsequently resumes employment with the Employer or a
Related Employer before he has incurred five consecutive one-year Breaks in
Service, his prior service shall not be disregarded in subsequent determinations
of his Accrued Benefit.
     6.8 Continued Employment After Normal Retirement Date; Reemployed
Participants. Any Salaried Participant who (a) continues in employment after his
Normal Retirement Date, or (b) having experienced a Severance from Employment
and begun to receive benefits hereunder, is subsequently reemployed as an
Employee shall not be entitled to payment of benefits while so employed or
reemployed. Prior to January 1, 2009, such a Salaried Participant shall be
eligible to accumulate additional Credited Service. Upon retirement his benefit
shall be recomputed based upon his aggregate Credited Service. In the case of a
Salaried Participant who is reemployed, retirement benefit payments shall be
redetermined as of the subsequent Severance from Employment in accordance with
the form of benefit payment in effect prior to the Salaried Participant’s
reemployment and adjusted to reflect the increase, if any, in benefits
attributable to Credited Service after reemployment. The rules of this Section
shall be applied consistent with the provisions of 29 CFR Section 2530.203-3
issued by the United States Department of Labor, which provisions are
incorporated herein by reference. With respect to Participants other than
Salaried Participants, the provisions regarding reemployment and suspension of
benefits are set forth in Appendix E, F, G or H, as applicable.

37



--------------------------------------------------------------------------------



 



     6.9 Required Distributions — Code Section 401(a)(9).
          6.9.1 Minimum Distribution Requirements for Participants. The
Administrative Committee may not direct the Trustee to distribute the
Participant’s vested Accrued Benefit, nor may the Participant elect to have the
Trustee distribute his vested Accrued Benefit, under a method of payment which,
as of the Required Beginning Date, does not satisfy the minimum distribution
requirements under Code Section 401(a)(9) and applicable proposed or final
Treasury Regulations. With respect to distributions under the Plan made in
calendar years beginning on or after January 1, 2002 and prior to January 1,
2006, the Plan will generally apply the minimum distribution requirements of
Code Section 401(a)(9) in accordance with F-3 and F-3A of Section 1.401(a)(9)-1
of the 1987 proposed Treasury Regulations, A-1 of Section 1.401(a)(9)-6 of the
2001 proposed Treasury Regulations, Section 1.401(a)(9)-6T of the temporary
Treasury Regulations, or a reasonable and good faith interpretation of Code
Section 401(a)(9), notwithstanding any provision of the Plan to the contrary.
With respect to distributions under the Plan made in calendar years beginning on
or after January 1, 2006, the Plan will apply the minimum distribution
requirements of Code Section 401(a)(9) in accordance with the Treasury
Regulations under Code Section 401(a)(9) that were finalized in June 2004, as
set forth in this Section 6.9.
     6.9.1.1 Annuity Distributions. An annuity distribution made to the
Participant pursuant to this Article VI or an Appendix hereto must satisfy all
of the following requirements:
     6.9.1.1.1 The periodic payment intervals under the annuity may not be
longer than one year.
     6.9.1.1.2 The distribution period must not exceed the life (or joint lives)
of the Participant and his designated Beneficiary (as determined in accordance
with the requirements of Code Section 401(a)(9) and applicable Treasury
Regulations), or a period certain not longer than the period described in
Section 6.9.1.6 or 6.9.2.
     6.9.1.1.3 The annuity does not recalculate the life expectancy of a
Participant or Spouse more frequently than annually and does not recalculate the
life expectancy of a non-Spouse Beneficiary.
     6.9.1.1.4 Once payments have begun over a period, the Participant or
Beneficiary may not change the period, even if the period is shorter than the
maximum period permitted under Code Section 401(a)(9), unless:
     6.9.1.1.4.1 the modification occurs when the Participant has had a
Severance from Employment or in connection with a Plan termination;
     6.9.1.1.4.2 the payment period before the modification is a period certain
without life contingencies; or
     6.9.1.1.4.3 the annuity payments after the modification are paid under a
Qualified Joint and Survivor Annuity over the joint lives of the Participant and
a designated Beneficiary, the

38



--------------------------------------------------------------------------------



 



Participant’s Spouse is the sole designated Beneficiary, and the modification
occurs in connection with the Participant’s becoming married to such Spouse; and
          all of the following conditions are satisfied:
     6.9.1.1.4.4 the future payments after the modification satisfy the
requirements of Code Section 401(a)(9), the Treasury Regulations under Code
Section 401(a)(9), and this Section 6.9 (determined by treating the date of the
change as a new Annuity Starting Date and the actuarial present value of the
remaining payments prior to the modification as the entire interest of the
Participant);
     6.9.1.1.4.5 for purposes of Code Sections 415 and 417, the modification is
treated as a new Annuity Starting Date;
     6.9.1.1.4.6 after taking into account the modification, the annuity
(including all past and future payments) satisfies the requirements of Code
Section 415 (determined at the original Annuity Starting Date, using the
interest rate and mortality tables applicable to such date); and
     6.9.1.1.4.7 the end point of the period certain, if any, for any modified
payment period is not later than the end point available to the Participant at
the original Annuity Starting Date under Code Section 401(a)(9) and this
Section 6.9.
     6.9.1.1.5 The payments are nonincreasing or increase only as follows:
     6.9.1.1.5.1 by an annual percentage increase that does not exceed the
percentage increase in an index described in Treasury Regulations
Section 1.401(a)(9)-6(A-14)(b)(2), (b)(3), or (b)(4) (an “Eligible
Cost-of-Living Index”) for a 12-month period ending in the year during which the
increase occurs or a prior year;
     6.9.1.1.5.2 by a percentage increase that occurs at specified times and
does not exceed the cumulative total of annual percentage increases in an
Eligible Cost-of-Living Index since the Annuity Starting Date, or if later, the
date of the most recent percentage increase;
     6.9.1.1.5.3 by a constant percentage of less than 5% per year, applied not
less frequently than annually;
     6.9.1.1.5.4 as a result of dividend or other payments that result from
actuarial gains, provided:

39



--------------------------------------------------------------------------------



 



     (A) actuarial gain is measured not less frequently than annually;
     (B) the resulting dividend or other payments are either paid no later than
the year following the year for which the actuarial experience is measured or
paid in the same form as the payment of the annuity over the remaining period of
the annuity (beginning no later than the year following the year for which the
actuarial experience is measured);
     (C) the actuarial gain taken into account is limited to actuarial gain from
investment experience;
     (D) the assumed interest rate used to calculate such actuarial gains is not
less than 3%; and
     (E) the annuity payments are not increased by a constant percentage as
described in Section 6.9.1.1.5.3;
     6.9.1.1.5.5 to the extent of the reduction in the amount of the
Participant’s payments to provide for a survivor benefit upon death, but only if
there is no longer a survivor benefit because the Beneficiary whose life was
being used to determine the distribution period dies or is no longer the
Participant’s Beneficiary pursuant to a qualified domestic relations order
within the meaning of Code Section 414(p);
     6.9.1.1.5.6 to provide a final payment upon the Participant’s death not
greater than the excess of the actuarial present value of the Participant’s
Accrued Benefit (within the meaning of Code Section 411(a)(7)) calculated as of
the Annuity Starting Date using the Applicable Interest Rate and the Applicable
Mortality Table (or, if greater, the total amount of Employee contributions)
over the total payments before the Participant’s death;
     6.9.1.1.5.7 to allow a Beneficiary to convert the survivor portion of a
joint and survivor annuity into a single sum distribution upon the Participant’s
death; or
     6.9.1.1.5.8 to pay increased benefits that result from a Plan amendment.
     6.9.1.2 Limitation on Distribution Periods. As of the first Distribution
Calendar Year, distributions to a Participant, if not made in a single sum, may
be made only over one of the following periods:
     6.9.1.2.1 the life of the Participant;

40



--------------------------------------------------------------------------------



 



     6.9.1.2.2 the joint lives of the Participant and a designated Beneficiary;
     6.9.1.2.3 a period certain not extending beyond the life expectancy of the
Participant; or
     6.9.1.2.4 a period certain not extending beyond the joint life and last
survivor expectancy of the Participant and a designated Beneficiary.
A “Distribution Calendar Year” is a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Section 6.9.2.2 or 6.9.2.3.
     6.9.1.3 Form of Distribution. Unless the Participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the Required Beginning Date, as of the first
Distribution Calendar Year distributions will be made in accordance with
Sections 6.9.1.1, 6.9.1.4, 6.9.1.5, 6.9.1.6, or 6.9.2. If the Participant’s
interest is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code Section 401(a)(9) and Section 1.401(a)(9) of the Treasury
Regulations. Any part of the Participant’s interest which is in the form of an
individual account described in Code Section 414(k) will be distributed in a
manner satisfying the requirements of Code Section 401(a)(9) and
Section 1.401(a)(9) of the Treasury Regulations that apply to individual
accounts.
     6.9.1.4 Amount Required to be Distributed by Required Beginning Date. The
amount that must be distributed by the Participant’s Required Beginning Date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under Section 6.9.2.2 or 6.9.2.3) is the payment for one
payment interval. The second payment need not be made until the end of the next
payment interval, even if the second payment interval occurs in the calendar
year following the year in which the Required Beginning Date occurs. Payment
intervals are the periods for which payments are received under the annuity,
e.g., bi-monthly, monthly, semi-annually, or annually. All of the Participant’s
benefit accruals as of the last day of the first Distribution Calendar Year will
be included in the calculation of the amount of the annuity payments for payment
intervals ending on or after the Participant’s Required Beginning Date.
     6.9.1.5 Additional Accruals. Any additional benefits accruing to the
Participant in a calendar year after the first Distribution Calendar Year will
be distributed beginning with the first payment interval ending in the calendar
year immediately following the calendar year in which such amount accrues. The
Annuity Starting Date and form of distribution commenced by the Required
Beginning Date applies to the distribution of these additional accruals, unless
the Participant elects otherwise pursuant to the benefit options described in
Section

41



--------------------------------------------------------------------------------



 



6.4, and that election otherwise complies with the minimum distribution
requirements of this Section 6.9.1. An additional accrual includes any portion
of the Participant’s Accrued Benefit which becomes nonforfeitable during the
applicable calendar year.
     6.9.1.6 Period Certain Annuities. Unless the Participant’s Spouse is the
sole designated Beneficiary and the form of distribution is a period certain and
no life annuity, the period certain for an annuity distribution commencing
during the Participant’s lifetime may not exceed the applicable distribution
period for the Participant under the Uniform Lifetime Table set forth in
Treasury Regulations Section 1.401(a)(9)-9, Q&A-2, for the calendar year that
contains the Annuity Starting Date. If the Annuity Starting Date precedes the
year in which the Participant reaches age 70, the applicable distribution period
for the Participant is the distribution period for age 70 under the Uniform
Lifetime Table set forth in Treasury Regulations Section 1.401(a)(9)-9, Q&A-2,
plus the excess of 70 over the age of the Participant as of the Participant’s
birthday in the year that contains the Annuity Starting Date. If the
Participant’s Spouse is the Participant’s sole designated Beneficiary and the
form of distribution is a period certain and no life annuity, the period certain
may not exceed the longer of the Participant’s applicable distribution period,
as determined under this Section 6.9.1.6, or the joint life and last survivor
expectancy of the Participant and the Participant’s Spouse as determined under
the Joint and Last Survivor Table set forth in Treasury Regulations
Section 1.401(a)(9)-9, Q&A-3, using the Participant’s and Spouse’s attained ages
as of the Participant’s and Spouse’s birthdays in the calendar year that
contains the Annuity Starting Date.
     6.9.1.7 Nonannuity Distributions. A lump sum distribution made on or before
a Participant’s Required Beginning Date of his entire nonforfeitable Accrued
Benefit under the Plan satisfies the minimum distribution requirements of this
Section 6.9.1. Furthermore, a lump sum payment of additional accruals, as
described in Section 6.9.1.3, no later than the end of the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues, satisfies the minimum distribution requirements of
this Section 6.9.1.
          6.9.2 Minimum Distribution Requirements For Death Benefits Payable to
Beneficiaries. The method of distribution to the Participant’s Beneficiary must
satisfy Code Section 401(a)(9) and the applicable Treasury Regulations.
     6.9.2.1 If the Participant dies after distribution of his interest begins
in the form of an annuity meeting the requirements of this Section 6.9, the
remaining portion of the Participant’s interest will continue to be distributed
over the remaining period over which distributions commenced, if any.
     6.9.2.2 If the Participant dies before the date distribution of his
interest begins and there is no designated Beneficiary as of September 30 of the
year following the year of the Participant’s death, the Participant’s entire
interest, if any, will be distributed within 5 years after the date of the
Participant’s death (with payment completed by December 31 of the calendar year
in which occurs the 5th anniversary of the Participant’s date of death) (the
“5-Year Rule”).

42



--------------------------------------------------------------------------------



 



     6.9.2.3 If the Participant dies before the date distribution of his
interest begins and there is a designated Beneficiary, unless the Participant or
Beneficiary elects the 5-Year Rule, the Participant’s entire interest will be
distributed, or will begin to be distributed, no later than as follows:
     6.9.2.3.1 If the Participant’s surviving Spouse is the Participant’s sole
designated Beneficiary, distributions to the surviving Spouse will begin by
December 31 of the later of the calendar year immediately following the calendar
year in which the Participant died or the calendar year in which the Participant
would have attained age 701/2.
     6.9.2.3.2 If the Participant’s surviving Spouse is not the Participant’s
sole designated Beneficiary, distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.
The Participant’s entire interest will be distributed over the life of the
designated Beneficiary or over a period certain not exceeding:
     6.9.2.3.3 If the Annuity Starting Date is after the first Distribution
Calendar Year, the life expectancy of the designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or
     6.9.2.3.4 If the Annuity Starting Date is before the first Distribution
Calendar Year, the life expectancy of the designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year that contains the Annuity Starting Date.
In order for a Participant or Beneficiary to elect the 5-Year Rule instead of
the life expectancy rule set forth in this Section 6.9.2.3, the election must be
made no later than the earlier of September 30 of the calendar year in which
distributions would be required to begin under 6.9.2.3.3 or 6.9.2.3.4, or by
September 30 of the calendar year which contains the 5th anniversary or the
Participant’s (or, if applicable, surviving Spouse’s) death.
     6.9.2.4 If the Participant dies before the date distribution of his
interest begins, the Participant’s surviving Spouse is his sole designated
Beneficiary, and the surviving Spouse dies after the Participant but before
distributions to the surviving Spouse are required to begin, Sections 6.9.2.2
and 6.9.2.3 shall apply as if the surviving Spouse were the Participant, except
that the provision permitting distributions to a surviving Spouse who is the
sole designated Beneficiary to begin by the December 31 of the calendar year in
which the Participant would have attained age 701/2 (if later than the
December 31 of the calendar year immediately following the calendar year in
which the Participant’s death occurred) does not apply.
     6.9.2.5 For purposes of computing life expectancy, the Administrative
Committee must use the Single Life Table in Treasury Regulations Section
1.401(a)(9)-9, Q&A-1.

43



--------------------------------------------------------------------------------



 



          6.9.3 Special Rules. The Administrative Committee, only upon the
Participant’s written request or, in the case of a distribution described in
Section 6.9.2, only upon the written request of the Participant’s Spouse, may
recalculate the applicable life expectancy period for purposes of calculating
the minimum distribution applicable to a Distribution Calendar Year following
the first Distribution Calendar Year. The Participant must make a recalculation
election not later than his Required Beginning Date. A surviving Spouse must
make a recalculation election no later than the December 31 date described in
6.9.2.3.1. A recalculation election applicable to a joint life expectancy
payment, where the survivor is a non-Spouse Beneficiary, may not take into
account any adjustment to any life expectancy other than the Participant’s life
expectancy, as prescribed by applicable Treasury Regulations under Code
Section 401(a)(9). In the absence of a recalculation election, the Plan does not
permit recalculation of the applicable life expectancy factor.
          6.9.4 Payments to a Surviving Child. Payments made to a Participant’s
surviving child until the child reaches the age of majority (or dies, if
earlier) shall be treated as if such payments were made to the surviving Spouse
to the extent the payments become payable to the surviving Spouse upon cessation
of the payments to the child. For purposes of this Section, a child shall be
treated as having not reached the age of majority if the child has not completed
a specified course of education and is under the age of 26. In addition, a child
who is disabled within the meaning of Code Section 72(m)(7) when the child
reaches the age of majority shall be treated as having not reached the age of
majority so long as the child continues to be disabled.
     6.10 Eligible Rollover Distributions.
          6.10.1 Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a Distributee’s election under this Article, a Distributee
may elect, at the time and in the manner prescribed by the Administrative
Committee, to have any portion of an Eligible Rollover Distribution (but not
less than $500) paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover. The Administrative Committee may establish
rules and procedures governing the processing of Direct Rollovers and limiting
the amount or number of such Direct Rollovers in accordance with applicable
Treasury Regulations. Distributions not transferred to an Eligible Retirement
Plan in a Direct Rollover shall be subject to income tax withholding as provided
under the Code and applicable state and local laws, if any. If a Participant
elects to have a portion of an Eligible Rollover Distribution transferred to an
Eligible Retirement Plan pursuant to this Section 6.10, the portion not
transferred to an Eligible Retirement Plan shall be distributed to the
Participant in the same form of benefit as the portion of the distribution that
was transferred to an Eligible Retirement Plan.
          6.10.2 Definitions.
     6.10.2.1 “Eligible Rollover Distribution:” An Eligible Rollover
Distribution is any distribution of all or any portion of the balance to the
credit of the Distributee, except that an Eligible Rollover Distribution does
not include: (a) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten years or more; (b) any distribution to the extent such
distribution is required under Code Section 401(a)(9); (c) any hardship
distribution; (d) the portion of any distribution that is not includible in
gross income (determined without regard to the exclusion for net

44



--------------------------------------------------------------------------------



 



unrealized appreciation with respect to employer securities received in certain
distributions); and (e) any other distribution(s) that is reasonably expected to
total less than $200 during a year. Notwithstanding the foregoing, any portion
of a distribution after December 31, 2001 that consists of after-tax
contributions which are not includible in gross income may be transferred to:
(1) an individual retirement account or annuity described in Code Sections
408(a) or (b); or (2) a qualified defined contribution plan described in Code
Sections 401(a) or 403(a) (through a direct trustee-to-trustee transfer) that
agrees to separately account for amounts so transferred (and any related
earnings), including separately accounting for the portion of such distribution
that is includible in gross income and the portion of such distribution which is
not so includible. In addition, the portion of any distribution on and after
January 1, 2007 that consists of after-tax contributions which are not
includible in gross income may be transferred (in a direct trustee-to-trustee
transfer) to a qualified defined benefit plan or a Code Section 403(b)
tax-sheltered annuity that agrees to separately account for amounts so
transferred (and the earnings thereon), including separately accounting for the
portion of such distribution that is includible in gross income and the portion
of such distribution which is not so includible.
     6.10.2.2 “Eligible Retirement Plan:” An Eligible Retirement Plan is an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), a qualified trust described in Code Section 401(a) and,
effective January 1, 2002, an annuity contract described in Code Section 403(b)
and an eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan, and which accepts the
Distributee’s Eligible Rollover Distribution. In addition, for Plan Years
beginning on and after January 1, 2008, an Eligible Retirement Plan includes a
Roth IRA, subject to the restrictions that apply to rollovers from a traditional
IRA into a Roth IRA. However, the Administrative Committee is not responsible
for assuring a recipient is eligible to make a rollover to a Roth IRA. This
definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code
Section 414(p).
     6.10.2.3 “Distributee:” A Distributee includes an Employee or former
Employee. In addition, the Employee’s or former Employee’s surviving Spouse and
the Employee’s or former Employee’s Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code Section
414(p), are Distributees with regard to the interest of the Spouse or former
Spouse. Effective for distributions on and after January 1, 2007, a Distributee
also includes the Participant’s non-Spouse Beneficiary.
     6.10.2.4 “Direct Rollover:” A Direct Rollover is a payment by the Plan to
the Eligible Retirement Plan specified by the Distributee. In the case of a
non-Spouse Beneficiary, a Direct Rollover may be made only to an individual
retirement account or annuity described in Code Section 408(a) or Section 408(b)
(“IRA”) that is established on behalf of the designated Beneficiary and that
will be treated as an inherited IRA pursuant to the provisions of Code Section

45



--------------------------------------------------------------------------------



 



402(c)(1). Also, in this case, the determination of any minimum required
distribution under Code Section 401(a)(9) that is ineligible for rollover shall
be made in accordance with Notice 2007-7, Q&A-17 and 18.
ARTICLE VII. CONTRIBUTIONS.
     7.1 Employer Contributions. The Employer shall make the contributions
required to fund the cost of the benefits provided by this Plan. The Employer
intend to make such contributions as are necessary to fund the Plan in
accordance with the minimum funding standards of the Code. Contributions by the
Employer are conditioned upon their deductibility under the Code for federal
income tax purposes
     7.2 Funding Policy. The Committee shall be responsible for ascertaining the
projected financial needs of the Plan in order to provide for the payment of
benefits described in the Plan and for establishing a funding policy which it
reasonably believes will provide the Plan with the funds to satisfy those needs.
Insofar as the funding policy established by the Committee includes the
determination of the contributions to the Plan which the Employer should make
from time to time, the Committee shall have no responsibility for any refusal by
any Employer to make such contributions, except that the Committee shall give
appropriate recognition to the reduced contributions in determining the ongoing
funding policy of the Plan. The Committee’s authority to establish the Plan’s
funding policy shall include the authority to allocate among the Trustees all of
the contributions of the Employer, and all accumulated earnings thereon, whether
such contributions have already been made or are made in the future. The
Committee shall have the right at any time and from time to time to change the
method of funding benefits hereunder.
     7.3 Determination of Contributions. Each Employer, from its records and the
reports of the Plan’s actuary, shall determine the amount of any contribution to
be made by it to the Trust under the terms of the Plan. In this regard, the
Employer may place full reliance upon all reports, opinions, tables, valuations,
certificates and computations the actuary furnishes the Employer.
     7.4 Time of Payment of Employer Contributions. The Employer shall make its
contribution to the Trustee within the time prescribed by the Code or applicable
Treasury Regulations.
     7.5 Return of Employer Contributions. Notwithstanding Section 9.1:
          7.5.1 In the case of a contribution made by the Employer by a mistake
of fact, such contribution may be returned to the Employer within one year after
its payment.
          7.5.2 All Employer contributions to the Plan are conditioned on the
allowance of their deductibility for federal income tax purposes under the Code.
If the deduction of a contribution is disallowed by the Internal Revenue
Service, to the extent of disallowance, the contribution may be returned to the
Employer within one year after the disallowance.
          7.5.3 Any amounts returned under this Section shall be disposed of as
directed by the Committee through uniform and nondiscriminatory rules. The
Trustee shall not increase the amount of any contribution returnable under this
Section for any earnings attributable to the contribution, but the Trustee shall
decrease the Employer contribution returnable for any losses attributable to it.

46



--------------------------------------------------------------------------------



 



All returns under this Section 7.5 shall be limited in amount, circumstance, and
timing as required by Section 403(c) of ERISA, and no such return shall be made
if, solely on account of such return, the Plan would cease to be a qualified
plan under Code Section 401(a).
     7.6 Forfeitures. Any forfeitures during a year arising from a Participant’s
Severance from Employment or otherwise before the termination of the Plan shall
be used to reduce the Participating Employers’ contributions under the Plan for
following years and shall not increase any benefit otherwise payable hereunder.
     7.7 Irrevocability. The Employer shall have no right, title or interest in
the contributions made to the Trustee and no part of the Fund shall revert to
the Sponsor or any Participating Employer except that, after satisfaction of all
liabilities of the Plan as set forth in Section 9.8, any amount remaining shall
revert to the Participating Employers.
     7.8 Employee Contributions. The Plan does not permit nor require
contributions from Participants.
     7.9 Funding Notice. For Plan Years beginning on and after January 1, 2008
or such later date required by applicable law and/or Department of Labor
Regulations or other guidance, if the Employer fails to make an installment or
other payment required to meet the minimum funding standard to the Plan within
60 days following the due date for such installment, the Employer must notify
all Plan Participants and Beneficiaries, including alternate payees, in
accordance with ERISA Section 101(f). However, if the Employer has filed a
waiver request with respect to the Plan Year that includes the required
installment, no notice is required unless the waiver request is denied, in which
case the Employers must provide notice within 60 days after the date of the
denial.
ARTICLE VIII. ADMINISTRATION.
     8.1 Fiduciary Responsibility. The Plan shall be administered by the
Committee, which shall be the Plan’s “named fiduciary” and “administrator,” as
those terms are defined by ERISA, and its agent designated to receive service of
process. All matters relating to the administration of the Plan, including the
duties imposed upon the Plan administrator by law, except those duties relating
to the control or management of Plan assets, shall be the responsibility of the
Committee. All matters relating to the control or management of Plan assets
shall, except to the extent delegated in accordance with the trust agreement, be
the sole and exclusive responsibility of the Trustee. It is intended under this
Plan and the Trust that each fiduciary shall be responsible for the proper
exercise of its own powers, duties, responsibilities, and obligations under this
Plan and the Trust and shall not be responsible for any act or failure to act of
another fiduciary. No fiduciary guarantees the Fund in any manner against
investment loss or depreciation in asset value.
     8.2 Appointment and Removal of Committee. The Committee shall consist of
three or more persons who shall be appointed and may be removed by the Board of
Directors. Persons appointed to the Committee may be, but need not be, employees
of the Employer. Any Committee member may resign by giving written notice to the
Board of Directors, which notice shall be effective 30 days after delivery. A
Committee member may be removed by the Board of Directors by written notice to
such Committee member, which notice shall be effective upon delivery. In the
event of any vacancies on the Committee, the remaining Committee members then in
office shall constitute the Committee and shall have full power to act and
exercise all powers of the Committee described in this Article VIII. The Board
of Directors shall promptly

47



--------------------------------------------------------------------------------



 



select a successor following the resignation or removal of any Committee member,
if necessary to maintain a Committee of at least three persons.
     8.3 Compensation and Expenses of Committee. Members of the Committee who
are employees of the Employer shall serve without compensation. Members of the
Committee who are not employees of the Employer may be paid reasonable
compensation for services rendered to the Plan. Such compensation, if any, and
all usual and reasonable expenses of the Committee may be paid in whole or in
part by the Employer, and any expenses not paid by the Employer shall be paid by
the Trustee out of the principal or income of the Fund.
     8.4 Committee Procedures. The Committee may enact such rules and
regulations for the conduct of its business and for the administration of the
Plan as it shall deem necessary or appropriate. To the extent permitted by its
by-laws, the Committee may act either at meetings at which a majority of its
members are present or by a writing signed by a majority of its members without
the holding of a meeting. Records shall be kept of the actions of the Committee.
No Employee who is a Participant in the Plan shall vote upon, or take an active
role in resolving, any question affecting only his Accrued Benefit.
     8.5 Plan Interpretation. The Committee shall have the duty and authority to
interpret the provisions of the Plan and to decide any dispute that may arise
regarding the rights of Participants thereunder and, in general, to direct the
administration of the Plan. Any such determination shall apply uniformly to all
persons similarly situated and shall be binding and conclusive upon all
interested persons. The Committee shall have the authority to deviate from the
literal terms of the Plan to the extent the Committee shall determine to be
necessary or appropriate to operate the Plan in compliance with the provisions
of applicable law. When making a determination or calculation, the Committee
shall be entitled to rely upon information furnished by a Participant or
Beneficiary, the Employer, the legal counsel of the Employer, or the Trustee
     8.6 Fiduciary Duties. In performing their duties, all fiduciaries with
respect to the Plan shall act solely in the interest of the Participants and
their Beneficiaries, and:
          8.6.1 For the exclusive purpose of providing benefits to the
Participants and their Beneficiaries;
          8.6.2 With the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of like
character and with like aims;
          8.6.3 To the extent a fiduciary possesses and exercises investment
responsibilities, by diversifying the investments of the Fund so as to minimize
the risk of large losses, unless under the circumstances it is clearly prudent
not to do so; and
          8.6.4 In accordance with the documents and instruments governing the
Plan insofar as such documents and instruments are consistent with the
provisions of Title I of ERISA
     8.7 Consultants. The Committee may, and to the extent necessary for the
preparation of required reports shall, employ accountants, actuaries, attorneys
and other consultants or advisors. The fees charged by such accountants,
actuaries, attorneys and other consultants or advisors shall be paid from the
Fund unless paid by the Participating Employers.

48



--------------------------------------------------------------------------------



 



     8.8 Method of Handling Plan Funds. No Committee member shall, at any time,
handle any assets of the Fund, except that all payments to the Fund shall be
made by the officer of the Participating Employer charged with that
responsibility by such Participating Employer. All payments from the Fund shall
be made by the Trustee.
     8.9 Delegation and Allocation of Responsibility. Prior to January 1, 2008,
the Committee, by unanimous action in writing, may delegate any Plan
administrative responsibility to any officer of any Participating Employer and
may allocate any of its responsibilities to one or more members of the
Committee. Effective on and after January 1, 2008, the Committee may delegate
any Plan administrative responsibility to any employee of an Employer or any
committee of such employees and may allocate any of its responsibilities to such
committee, subject to the terms of the Committee’s authority as chartered by the
Board of Directors. In the event of any such delegation or allocation the
Committee shall establish procedures for the thorough and frequent review of the
performance of such duties. Persons to whom responsibilities have been delegated
may not delegate to others any discretionary authority or discretionary control
with respect to the management or administration of the Plan.
     8.10 Other Committee Powers and Duties. The Committee has the following
powers and duties:
          8.10.1 To determine the rights of eligibility of an Employee to
participate in the Plan, the value of a Participant’s Accrued Benefit and the
vested percentage of each Participant’s Accrued Benefit;
          8.10.2 To adopt and enforce rules of procedure and regulations
necessary for the proper and efficient administration of the Plan, provided the
rules are not inconsistent with the terms of the Plan and the Trust;
          8.10.3 To interpret and construe all terms, provisions, conditions and
limitations of the Plan and the rules and regulations it adopts (including the
discretionary authority to interpret the Plan documents, without limitation and
issues of fact) and to reconcile any inconsistency or supply any omitted detail
that may appear in the Plan in such manner and to such extent as the Committee
shall deem necessary and proper to effectuate the Plan;
          8.10.4 To direct the Trustee with respect to the crediting and
distribution of the Trust;
          8.10.5 To review and render decisions respecting a claim for (or
denial of a claim for) a benefit under the Plan;
          8.10.6 To furnish the Employer with information which the Employer may
require for tax or other purposes;
          8.10.7 To enlist or engage the services of employees of the Employer
and other agents to assist it with the performance of any of its duties, as the
Committee determines advisable;
          8.10.8 To engage the services of an Investment Manager or Managers (as
defined in ERISA Section 3(38)), each of whom shall have full power and
authority to manage, acquire or dispose (or direct the Trustee with respect to
acquisition or disposition) of any Plan

49



--------------------------------------------------------------------------------



 



asset under its control, to remove any Investment Manager, and to appoint a
successor if so desired;
          8.10.9 To establish and maintain a funding standard account and to
make credits and charges to the account to the extent required by and in
accordance with the provisions of the Code;
          8.10.10 To authorize any one of its members, or its secretary, to sign
on its behalf any notices, directions, applications, certificates, consents,
approvals, waivers, letters or other documents, such authority being evidenced
by an instrument signed by all members and filed with the Trustee; and
          8.10.11 To amend the Plan pursuant to Section 9.2, unless such
amendment affects any Participant’s level of benefits or the Company’s costs
associated with the Plan, in which event the amendment must be ratified by the
Company’s Board of Directors.
          8.10.12 As permitted by the Employee Plans Compliance Resolution
System (“EPCRS”) issued by the Internal Revenue Service, as in effect from time
to time, (1) to voluntarily correct any Plan qualification failure, including,
but not limited to failures involving Plan operation, impermissible
discrimination in favor of Highly Compensated Employees, the specific terms of
the Plan document, or demographic failures; (2) implement any correction
methodology permitted under EPCRS; and (3) negotiate the terms of a compliance
statement or a closing agreement proposed by the IRS with respect to correction
of a Plan qualification failure.
     8.11 Records and Reports. The Employer (or the Committee if so designated
by the Employer) shall exercise such authority and responsibility as it deems
appropriate in order to comply with ERISA and regulations issued thereunder
relating to records of Participants’ Service, Accrued Benefit and the percentage
of such Accrued Benefit that is vested under the Plan; notifications to
Participants; registration with the Internal Revenue Service; and annual reports
to the Department of Labor.
     8.12 Application and Forms for Benefits. The Committee may require a
Participant or Beneficiary to complete and file with the Committee an
application for a benefit and all other forms approved by the Committee, and to
furnish all pertinent information requested by the Committee. The Committee may
rely upon all such information so furnished it, including the Participant’s or
Beneficiary’s current mailing address.
     8.13 Authorization of Benefit Payments. The Committee shall issue
directions to the Trustee concerning all benefits that are to be paid from the
Fund pursuant to the provisions of the Plan, and warrants that all such
directions are in accordance with this Plan.
     8.14 Funding Policy. The Committee shall review, from time to time, all
pertinent Employee information and Plan data in order to establish the funding
policy of the Plan and to determine the appropriate methods of carrying out the
Plan’s objectives. The Committee shall communicate periodically, as it deems
appropriate, to the Trustee and to any Plan Investment Manager, the Plan’s
short-term and long-term financial needs so that investment policy can be
coordinated with Plan financial requirements.

50



--------------------------------------------------------------------------------



 



     8.15 Unclaimed Accrued Benefit — Procedure. The Plan does not require the
Employer, the Trustee or the Committee to search for, or ascertain the
whereabouts of, any Participant or Beneficiary. At the time the Participant’s or
Beneficiary’s benefit becomes distributable under the Plan, the Committee, by
certified or registered mail addressed to his last known address of record with
the Committee or the Employer, shall notify any Participant, or Beneficiary,
that he is entitled to a distribution under this Plan. If the Participant or
Beneficiary fails to claim his distributive share or make his whereabouts known
in writing to the Committee within six (6) months from the date of mailing of
the notice, the Committee shall treat the Participant’s or Beneficiary’s
unclaimed payable Accrued Benefit as forfeited. Where the benefit is
distributable to the Participant, the forfeiture under this paragraph occurs as
of the last day of the notice period of this Section, if the Participant’s
vested Accrued Benefit does not exceed $5,000, or as of the first day the
benefit is distributable without the Participant’s consent, if the present value
of the Participant’s vested Accrued Benefit exceeds $5,000. Where the benefit is
distributable to a Beneficiary, the forfeiture occurs as of the last day of the
notice period of this Section except, if the Beneficiary is the Participant’s
Spouse and the vested Accrued Benefit payable to the Spouse exceeds $5,000, the
forfeiture occurs as of the first day the benefit is distributable without the
Spouse’s consent. The Employer shall use the amounts representing the forfeited
Accrued Benefit to reduce its contribution for future Plan Years.
If a Participant or Beneficiary who has incurred a forfeiture of his Accrued
Benefit under this Section makes a claim, at any time, for his forfeited Accrued
Benefit, the Committee shall restore the Participant’s or Beneficiary’s
forfeited Accrued Benefit. The Committee shall direct the Trustee to distribute
the Participant’s or Beneficiary’s restored Accrued Benefit in accordance with
Article VI as if the Participant experiences a Severance from Employment in the
Plan Year in which the Committee restores the forfeited Accrued Benefit.
     8.16 Individual Statement. As determined by the Committee in its
discretion, the Administrative Committee shall furnish to the Participant (or
Beneficiary of such deceased Participant) an individual statement reflecting the
value of his Accrued Benefit. In addition, subject to the requirements of ERISA,
the Administrative Committee shall provide to any Participant or Beneficiary of
a deceased Participant who so requests in writing, a statement indicating the
total value of his Accrued Benefit and the vested portion of such Accrued
Benefit, if any. The Administrative Committee shall also furnish a written
statement to any Participant who has a Severance from Employment during the Plan
Year and is entitled to a deferred vested benefit under the Plan as of the end
of the Plan Year, if no retirement benefits have been paid with respect to such
Participant during the Plan Year. No Participant, except a member of the
Committee and its designees, shall have the right to inspect the records
reflecting the Accrued Benefit of any other Participant. Notwithstanding the
above, effective January 1, 2008, at least one time every three Plan Years, the
Committee shall provide each Participant with a vested Accrued Benefit and who
is employed by the Employer at the time the statement is to be furnished, a
pension benefit statement that indicates, on the basis of the latest information
available, the total benefits accrued and the vested benefits, if any, that have
accrued or the earliest date on which benefits will become vested. The statement
must be written in a manner calculated to be understood by the average Plan
Participant and may be delivered in a manner and otherwise satisfy the
requirements of ERISA Section 105(a).
     8.17 Parties to Litigation. Except as otherwise provided by ERISA, only the
Employer, the Committee and the Trustee shall be necessary parties to any court
proceeding involving the Plan, any fiduciary of the Plan, the Trustee or the
Fund. No Participant, or Beneficiary, shall be entitled to any notice of process
unless required by ERISA. Any final judgment entered in any

51



--------------------------------------------------------------------------------



 



proceeding shall be conclusive upon the Employer, the Committee, the
Administrative Committee, the Trustee, Participants and Beneficiaries.
     8.18 Use of Alternative Media. The Administrative Committee may include in
any process or procedure for administering the Plan, the use of alternative
media, including, but not limited to, telephonic, facsimile, computer or other
such electronic means as available. Use of such alternative media shall be
deemed to satisfy any Plan provision requiring a “written” document or an
instrument to be signed “in writing” to the extent permissible under the Code,
ERISA and applicable regulations.
     8.19 Personal Data to Administrative Committee. Each Participant and each
Beneficiary of a deceased Participant must furnish to the Administrative
Committee such evidence, data or information as the Administrative Committee
considers necessary or desirable for the purpose of administering the Plan and
shall otherwise cooperate fully with the Administrative Committee in the
administration of the Plan. The provisions of this Plan are effective for the
benefit of each Participant upon the condition precedent that each Participant
will furnish promptly full, true and complete evidence, data and information
when requested by the Administrative Committee, provided the Administrative
Committee shall advise each Participant of the effect of his failure to comply
with its request. The Administrative Committee in its sole discretion may defer
benefit commencement until all of the information it requests is provided.
     8.20 Address for Notification. Each Participant and each Beneficiary of a
deceased Participant shall file with the Administrative Committee from time to
time, in writing, his post office address and any change of post office address.
Any communication, statement or notice addressed to a Participant, or
Beneficiary, at his last post office address filed with the Administrative
Committee, or as shown on the records of the Employer, shall bind the
Participant, or Beneficiary, for all purposes of this Plan.
     8.21 Notice of Change in Terms. The Committee, within the time prescribed
by ERISA and the applicable regulations, shall furnish all Participants and
Beneficiaries a summary description of any material amendment to the Plan or
notice of discontinuance of the Plan and all other information required by ERISA
to be furnished without charge.
     8.22 Assignment or Alienation. Subject to Code Section 414(p) relating to
qualified domestic relations orders, neither a Participant nor a Beneficiary
shall anticipate, assign or alienate (either at law or in equity) any benefit
provided under the Plan, and the Trustee shall not recognize any such
anticipation, assignment or alienation. Furthermore, a benefit under the Plan is
not subject to attachment, garnishment, levy, execution, or other legal or
equitable process, including the claims of any trustee in bankruptcy or other
representative of the Participant or Beneficiary in such action.
     8.23 Litigation Against the Plan. If any legal action filed against the
Trustee, the Sponsor, the Employer, the Committee, any member or members of the
Committee, the Administrative Committee, or any member or members of the
Committee, by or on behalf of any Participant or Beneficiary, results adversely
to the Participant or to the Beneficiary, the Trustee shall reimburse itself,
the Sponsor, the Employer, the Committee, any member or members of the
Committee, the Administrative Committee, or any member or members of the
Committee all costs and fees expended by it or them by surcharging all costs and
fees against the sums payable under the Plan to the Participant or to the
Beneficiary, but only to the extent a court of

52



--------------------------------------------------------------------------------



 



competent jurisdiction specifically authorizes and directs any such surcharges
and only to the extent Code Section 401(a)(13) does not prohibit any such
surcharges.
     8.24 Information Available. Any Participant in the Plan or any Beneficiary
may, during reasonable business hours, examine copies of the Plan description,
latest annual report, any bargaining agreement, this Plan and Trust, contract or
any other instrument under which the Plan was established or is operated. The
Committee shall maintain all of the items listed in this Section in its offices,
or in such other place or places as it may designate from time to time in order
to comply with the regulations issued under ERISA. Upon the written request of a
Participant or Beneficiary, the Committee shall furnish him with a copy of any
item listed in this Section. The Committee may make a reasonable charge to the
requesting person for the copy so furnished.
     8.25 Presenting Claims for Benefits. Any Participant or any other person
claiming under a deceased Participant, such as a surviving Spouse or
Beneficiary, (“Claimant”) may submit written application to the Administrative
Committee for the payment of any benefit asserted to be due him under the Plan.
Such application shall set forth the nature of the claim and such other
information as the Administrative Committee may reasonably request. Promptly
upon the receipt of any application required by this Section, the Administrative
Committee shall determine whether or not the Participant, Spouse, or Beneficiary
involved is entitled to a benefit hereunder and, if so, the amount thereof and
shall notify the claimant of its findings.
     If a claim is wholly or partially denied, the Administrative Committee
shall so notify the Claimant within 90 days after receipt of the claim by the
Administrative Committee, unless special circumstances require an extension of
time for processing the claim. If such an extension of time for processing is
required, written notice of the extension shall be furnished to the Claimant
prior to the end of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Administrative Committee expects to render its final
decision. Notice of the Committee’s decision to deny a claim in whole or in part
shall be set forth in a manner calculated to be understood by the Claimant and
shall contain the following:
          8.25.1 the specific reason or reasons for the denial;
          8.25.2 specific reference to the pertinent Plan provisions on which
the denial is based;
          8.25.3 a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary; and
          8.25.4 an explanation of the claims review procedure set forth in
Section 8.26 hereof.
If notice of denial is not furnished, and if the claim is not granted within the
period of time set forth above, the claim shall be deemed denied for purposes of
proceeding to the review stage described in Section 8.26.

53



--------------------------------------------------------------------------------



 



     8.26 Claims Review Procedure. If an application filed under Section 8.25
above shall result in a denial by the Administrative Committee of the benefit
applied for, either in whole or in part, such Claimant shall have the right, to
be exercised by written application filed with the Administrative Committee
within 60 days after receipt of notice of the denial of his application or, if
no such notice has been given, within 60 days after the application is deemed
denied under Section 8.25, to request the review of his application and of his
entitlement to the benefit applied for. Such request for review may contain such
additional information and comments as the Claimant may wish to present. Within
60 days after receipt of any such request for review, the Administrative
Committee shall reconsider the application for the benefit in light of such
additional information and comments as the Claimant may have presented, and if
the Claimant shall have so requested, shall afford the Claimant or his
designated representative a hearing before the Administrative Committee. The
Administrative Committee shall also permit the Claimant or his designated
representative to review pertinent documents in its possession, including copies
of the Plan document and information provided by the Employer relating to the
Claimant’s entitlement to such benefit.
The Administrative Committee shall make a final determination with respect to
the Claimant’s application for review as soon as practicable, and in any event
not later than 60 days after receipt of the aforesaid request for review, except
that under special circumstances, such as the necessity for holding a hearing,
such 60-day period may be extended to the extent necessary, but in no event
beyond the expiration of 120 days after receipt by the Administrative Committee
of such request for review. If such an extension of time for review is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the commencement of the extension. Notice of
such final determination of the Administrative Committee shall be furnished to
the Claimant in writing, in a manner calculated to be understood by him, and
shall set forth the specific reasons for the decision and specific references to
the pertinent provisions of the Plan upon which the decision is based. If the
decision on review is not furnished within the time period set forth above, the
claim shall be deemed denied on review
If such final determination is favorable to the Claimant, it shall be binding
and conclusive. If such final determination is adverse to such Claimant, it
shall be binding and conclusive unless the Claimant notifies the Administrative
Committee within 90 days after the mailing or delivery to him by the
Administrative Committee of its determination that he intends to institute legal
proceedings challenging the determination of the Administrative Committee, and
actually institutes such legal proceeding within 180 days after such mailing or
delivery.
     8.27 Disputed Benefits. If any dispute shall arise between a Participant,
or other person claiming under a Participant, and the Administrative Committee
after the review of a claim for benefits, or in the event any dispute shall
develop as to the person to whom the payment of any benefit under the Plan shall
be made, the Trustee may withhold the payment of all or any part of the benefits
payable hereunder to the Participant, or other person claiming under the
Participant, until such dispute has been resolved by a court of competent
jurisdiction or settled by the parties involved.
          8.28 Claims Involving Benefits Related to Disability. The provisions
of this Section 8.28 are effective for Total and Permanent Disability claims
(and disability claims filed under an Appendix hereto) filed on or after
January 1, 2002. Notwithstanding any provision of this Article VIII to the
contrary, the Administrative Committee and Committee shall comply with and
follow the applicable Department of Labor Regulations for claims involving a
determination of Total

54



--------------------------------------------------------------------------------



 



and Permanent Disability or benefits related to Total and Permanent Disability,
including, but not limited to:
          8.28.1 The Administrative Committee shall advise a Claimant of the
Plan’s adverse benefit determination within a reasonable period of time, but not
later than 45 days after receipt of the claim by the Plan. If the Administrative
Committee determines that due to matters beyond the control of the Plan, such
decision cannot be reached within 45 days, an additional 30 days may be provided
and the Administrative Committee shall notify the Claimant of the extension
prior to the end of the original 45-day period. The 30-day extension may be
extended for a second 30-day period, if before the end of the original
extension, the Administrative Committee determines that due to circumstances
beyond the control of the Plan, a decision cannot be rendered within the
extension period.
          8.28.2 Claimants shall be provided at least 180 days following receipt
of a benefit denial in which to appeal such adverse determination.
          8.28.3 The Committee shall review the Claimant’s appeal and notify the
Claimant of its determination within a reasonable period of time, but not later
than 45 days after receipt of the Claimant’s request for review. Should the
Committee determine that special circumstances (such as the need to hold a
hearing) require an extension of time for processing the appeal, the Committee
shall notify the Claimant of the extension before the end of the initial 45 day
period. Such an extension, if required, shall not exceed 45 days.
ARTICLE IX. EXCLUSIVE BENEFIT, AMENDMENT, TERMINATION AND MERGER.
     9.1 Exclusive Benefit. Except as otherwise provided herein, the Employer
shall have no beneficial interest in any asset of the Trust and no part of any
asset in the Trust may ever revert to or be repaid to the Employer, either
directly or indirectly; nor prior to the satisfaction of all liabilities with
respect to the Participants and their Beneficiaries under the Plan, shall any
part of the corpus or income of the Trust Fund, or any asset of the Trust, be
(at any time) used for, or diverted to, purposes other than the exclusive
benefit of the Participants or their Beneficiaries.
     9.2 Amendment of the Plan. The Plan may be amended at any time and from
time to time by the Board of Directors. The Committee shall also have the
ability to amend the Plan to the extent such amendments are (i) required by law
or (ii) do not result in a material cost to the Employer, including without
limitation merging Employer sponsored retirement plans and adding covered
locations to the Plan. No amendment shall divest any vested interest of any
Participant, surviving Spouse, or other Beneficiary, and no amendment shall be
effective unless the Plan shall continue to be for the exclusive benefit of the
Participants, surviving Spouses, and other Beneficiaries. In addition, no
amendment shall decrease any Participant’s Accrued Benefit, eliminate or reduce
any benefit subsidy or early retirement benefit, or eliminate any optional form
of benefit except in accordance with Section 411(d)(6) and Section 412(c)(8) of
the Code. Effective January 1, 2008, notwithstanding the foregoing, the
Committee may amend the Plan, pursuant to a written resolution, in any manner
that does not result in a material increase in the Participating Employer’s
contributions to or the cost of maintaining the Plan, including without
limitation, amendments that are required by applicable laws. However, the
Committee shall not have the authority to amend the Plan to the extent the
amendment relates to or otherwise impacts the compensation for the Employer’s
officers as defined in Rule 16a-1 issued under the Securities Exchange Act of
1934.

55



--------------------------------------------------------------------------------



 



In addition to the above, if the Employer makes an alternative deficit reduction
contribution ppursuant to Code Section 412(l)(12) and ERISA Section 302(d)(12),
any amendment to the Plan will satisfy the requirements of Code
Section 412(l)(12)(B) and ERISA Section 302(d)(12).
     9.3 Amendment to Vesting Provisions. The Board of Directors has the right
to amend the vesting provisions of the Plan at any time. In addition, the
Committee has the right to amend the vesting provisions of the Plan at any time
unless the amendment relates to or otherwise impacts the compensation for the
Employer’s officers as defined in Rule 16a-1 issued under the Securities
Exchange Act of 1934. However, the Administrative Committee shall not apply any
such amended vesting schedule to reduce the vested percentage of any
Participant’s Accrued Benefit derived from Employer contributions (determined as
of the later of the date the Employer adopts the amendment, or the date the
amendment becomes effective) to a percentage less than the vested percentage
computed under the Plan without regard to the amendment. An amended vesting
schedule shall apply to a Participant only if the Participant receives credit
for at least one Hour of Service after the new schedule becomes effective.
If the Employer makes a permissible amendment to the vesting provisions of the
Plan, each Salaried Participant having at least three (3) Plan Years of service
with the Employer, and each Hourly Participant, Arrow Salaried Participant,
Arrow Hourly Participant, and Arrow Berks Participants with at least three Years
of Vesting Service, may elect to have the percentage of his vested Accrued
Benefit computed under the Plan without regard to the amendment. For
Participants who do not have at least one Hour of Service on any Plan Year
beginning after December 31, 1988, the election described in the preceding
sentence applies only to Participants having at least five (5) Plan Years of
service with the Employer. The Participant must file his election with the
Administrative Committee within sixty (60) days of the latest of (a) the
adoption of the amendment; (b) the effective date of the amendment; or (c) the
Participant’s receipt of a copy of the amendment. The Administrative Committee,
as soon as practicable, shall forward to each affected Participant a true copy
of any amendment to the vesting provisions, together with an explanation of the
effect of the amendment, the appropriate form upon which the Participant may
make an election to remain under the vesting provisions provided under the Plan
prior to the amendment, and notice of the time within which the Participant must
make an election to remain under the prior vesting provisions. The election
described in this Section does not apply to a Participant if the amended vesting
provisions provide for vesting at least as rapid at all times as the vesting
provisions in effect prior to the amendment. For purposes of this Section, an
amendment to the vesting provisions of the Plan includes any Plan amendment
which directly or indirectly affects the computation of the vested percentage of
an Employee’s rights to his Employer derived Accrued Benefit.
     9.4 Merger/Direct Transfers and Elective Transfers. The Employer and the
Committee shall not consent to, or be a party to, any merger or consolidation
with another plan, or to a transfer of assets or liabilities to another plan,
unless immediately after the merger, consolidation or transfer, the surviving
plan provides each Participant a benefit equal to or greater than the benefit
each Participant would have received had the Plan terminated immediately before
the merger, consolidation or transfer. The Trustee possesses the specific
authority to enter into merger agreements or agreements for the direct transfer
of assets with the trustee of other retirement plans described in Code
Section 401(a), and to accept the direct transfer of plan assets, or to transfer
Plan assets as a party to any such agreement, upon the consent or direction of
the Employer or the Committee.

56



--------------------------------------------------------------------------------



 



If permitted by the Employer in its discretion, the Trustee may accept a direct
transfer of plan assets on behalf of an Employee prior to the date the Employee
becomes a Participant in the Plan. If the Trustee accepts such a direct transfer
of plan assets, the Committee and Trustee shall treat the Employee as a
Participant for all purposes of the Plan, except the Employee shall not accrue
benefits until he actually becomes a Participant in the Plan.
Unless a transfer of assets to this Plan is an Elective Transfer, the Plan will
preserve all Code Section 411(d)(6) protected benefits with respect to the
transferred assets, in the manner described in Section 9.2. A transfer is an
“Elective Transfer” if: (a) the transfer satisfies the first paragraph of this
Section; (b) the transfer is voluntary, under a fully informed election by the
Participant; (c) the Participant has an alternative that retains his Code
Section 411(d)(6) protected benefits (including an option to leave his benefit
in the transferor plan, if that plan is not terminating); (d) the transfer
satisfies the applicable spousal consent requirements of the Code; (e) the
transferor plan satisfies the joint and survivor notice requirements of the
Code, if the Participant’s transferred benefit is subject to those requirements;
(f) the Participant has a right to immediate distribution from the transferor
plan, in lieu of the Elective Transfer; (g) the transferred benefit is at least
the greater of the single sum distribution provided by the transferor plan for
which the Participant is eligible or the present value of the Participant’s
accrued benefit under the transferor plan payable at that plan’s normal
retirement age; (h) the Participant has a one hundred percent (100%) vested
interest in the transferred benefit; and (i) the transfer otherwise satisfies
applicable Treasury Regulations. If this Plan accepts an Elective Transfer from
a defined contribution plan, the Plan guarantees a benefit derived from that
Elective Transfer equal to the value of the transferred amount, expressed as an
annual benefit payable at Normal Retirement Age in the normal form of benefit.
The Trustee shall distribute this guaranteed benefit attributable to the
Elective Transfer at the same time and in the same manner as it distributes the
Participant’s Accrued Benefit, and the Committee shall treat the guaranteed
benefit as part of the Participant’s Accrued Benefit for purposes of valuing the
Participant’s Accrued Benefit under any consent or election requirements
provided in the Plan. An Elective Transfer may occur between qualified plans of
any type.
The Trustee shall hold, administer and distribute any transferred assets as a
part of the Trust Fund, and the Trustee shall maintain a separate “Transfer
Account” for the benefit of the Employee on whose behalf the Trustee accepted
the transfer in order to reflect the value of the transferred assets.
Furthermore, a merger or direct transfer described in this Section of the Plan
is not a termination for purposes of the special distribution provisions
described in this Section.
     9.5 Termination of the Plan. The Sponsor shall have the right, at any time,
to suspend or discontinue its contributions under the Plan, and to terminate, at
any time, this Plan and the Trust. The Plan shall terminate upon the first to
occur of the following:
          9.5.1 The date terminated by action of the Sponsor.
          9.5.2 The date the Sponsor shall be judicially declared bankrupt or
insolvent.
          9.5.3 The dissolution, merger, consolidation or reorganization of the
Sponsor, or the sale by the Sponsor of all or substantially all of its assets,
unless the successor or purchaser makes provision to continue the Plan, in which
event the successor or purchaser must substitute itself as the Sponsor under
this Plan.

57



--------------------------------------------------------------------------------



 



In addition to the above, while each Participating Employer intends to continue
the Plan indefinitely, each reserves the right to terminate or partially
terminate the Plan at any time as to its Employees. If the Plan is terminated or
partially terminated by a Participating Employer, assets shall be allocated to
the Accrued Benefits of affected Participants in the manner prescribed in
Section 9.8. No Employees of the Participating Employer shall thereafter be
admitted to the Plan as new Participants, and no Participating Employer shall
make further contributions to the Fund, except as may be required by law.
     9.6 Full Vesting on Termination. Notwithstanding any other provision of the
Plan to the contrary, upon either full or partial termination of the Plan, an
affected Participant’s right to his Accrued Benefit shall be one hundred percent
(100%) vested.
     9.7 Partial Termination. Upon termination of the Plan with respect to a
group of Participants which constitutes a partial termination of the Plan, the
Trustee shall allocate and segregate for the benefit of the Employees then or
theretofore employed by the Employer with respect to which the Plan is being
terminated the proportionate interest of such Participants in the Fund. Such
proportionate interest shall be determined by the actuary. The actuary shall
make this determination on the basis of the contributions made by the Employer,
the provisions of this Article and such other considerations as the actuary
deems appropriate. The fiduciaries shall have no responsibility with respect to
the determination of any such proportionate interest.
The funds so allocated and segregated shall be used by the Trustee to pay
benefits to or on behalf of Participants in accordance with Section 9.8.
     9.8 Allocation of Assets Upon Termination of Trust Fund. If any
Participating Employer terminates the Plan with respect to some or all
Participants employed by it, the Committee shall first determine the date of
distribution, if any, and the value of Plan assets allocable to such
Participants. Subject to provision for expense of administration of liquidation,
the Committee, with the advice of the Plan’s enrolled actuary, shall determine
amounts allocable with respect to each affected Participant, surviving Spouse,
and other Beneficiary. Such allocation shall be made among the affected
Participants, surviving Spouses, and other Beneficiaries in the following order:
        9.8.1 To that portion of a Participant’s benefit, if any, derived from
his Accumulated Contributions;
        9.8.2 In the case of benefits payable as an annuity,
     9.8.2.1 if the benefit of a Participant, surviving Spouse, or other
Beneficiary was in pay status as of the beginning of the three year period
ending on the termination date of the Plan, to each such benefit, based on the
provisions of the Plan (as in effect during the five year period ending on such
date) under which the benefit would be the least, or
     9.8.2.2 if a benefit (other than a benefit described in Section 9.8.2.1)
would have been in pay status as of the beginning of such three year period and
if the benefits had begun (in the normal form of annuity under the Plan) as of
the beginning of such period, to each such benefit based on the provisions of
the Plan (as in effect during the five year period ending on such date) under
which such benefit would be the least.

58



--------------------------------------------------------------------------------



 



For purposes of Section 9.8.2.1, the lowest benefit in pay status during a three
year period shall be considered the benefit in pay status for such period.
        9.8.3 Any remaining assets shall be allocated:
     9.8.3.1 to all other benefits (if any) of individuals under the Plan
guaranteed under Section 4022 of ERISA (without regard to Section 4022 (b)
(5) of ERISA) ;
     9.8.3.2 to the additional benefits (if any) which would be determined under
Section 9.8.3.1 if Section 4022(b)(6) of ERISA did not apply;
     9.8.3.3 to all other nonforfeitable benefits under the Plan;
     9.8.3.4 to all Accrued Benefits under the Plan; and
     9.8.3.5 to the Participating Employer, if all liabilities of the Plan to
Participants, their surviving Spouses, and their other Beneficiaries, including
liabilities under Section 4044(d)(3) of ERISA, have been satisfied and such
distribution is not prohibited by any provision of law.
If the Fund is insufficient to provide in full for any of the classes set forth
above, the assets remaining shall be applied proportionately among Participants,
surviving Spouses, and other Beneficiaries of that class and nothing shall be
applied to any subsequent class.
The above priorities and allocation of assets shall be determined in accordance
with Section 4044 of ERISA.
     9.9 Manner of Distribution. Subject to the foregoing provisions of this
Article IX, any distribution after termination of the Plan may be made, in whole
or in part, to the extent that no discrimination in value results, in cash, in
securities or other assets in kind (based on their fair market value as of the
date of distribution), or in nontransferable annuity contracts providing for
pensions commencing at Normal Retirement Date, as the Administrative Committee
in its discretion shall determine.
     9.10 Overfunding. If there are assets remaining after satisfying all
liabilities to Participants and Beneficiaries upon termination of the Plan, the
Trustee shall return the amount by which the Employer has overfunded the Plan to
the Employer. The Employer shall instruct the Trustee regarding the amount of
overfunding to be so returned.
ARTICLE X. WITHDRAWAL OF PARTICIPATING EMPLOYER.
     10.1 Withdrawal. Each Participating Employer may elect to cause a
withdrawal from the Plan of that share of Plan assets allocable to the benefits
of Participants employed by it, their surviving Spouses, and other
Beneficiaries. After the effective date of such a withdrawal, the provisions of
the Plan shall continue to be effective (with such amendments as may thereafter
be made from time to time by the withdrawing Employer) as a separate plan for
the exclusive benefit of the Participants employed by the withdrawing
Participating Employer, their surviving Spouses, and other Beneficiaries, as to
which the withdrawing Participating Employer

59



--------------------------------------------------------------------------------



 



shall succeed to all the rights, powers and duties of the Sponsor under the
Plan. In such case, the board of directors of the withdrawing Participating
Employer shall succeed to all the rights, powers, and duties of the Board of
Directors under the Plan, and the board of directors of the withdrawing
Participating Employer shall appoint a committee to administer the separate plan
after the effective date of the withdrawal.
     10.2 Notice of Withdrawal. Whenever any Participating Employer shall elect
to cause a withdrawal from the Plan with respect to its Employees, it shall, by
action of its board of directors, file notice in writing with the Committee and
the Trustee of its election, and shall direct the Trustee or a successor trustee
named by such withdrawing Participating Employer to hold as a separate trust the
amount of assets that the Plan actuary shall certify to the Committee and the
Trustee, or successor, to be allocable to the benefits of Participants employed
by the withdrawing Participating Employer, their surviving Spouses, and other
Beneficiaries. Such separate plan and trust initially shall have the same
provisions as the Plan and the trust agreement for the Trust under the Plan,
except as otherwise provided in Section 10.1.
     10.3 Withdrawal at Request of Board of Directors. In the event that the
Board of Directors shall determine that a Participating Employer shall no longer
participate in the Plan, such Participating Employer shall withdraw from the
Plan in the manner provided in Section 10.1 and Section 10.2 within six months
after notice of such determination is given.
     10.4 Continuation of Plan. Neither the withdrawal from the Plan nor the
termination thereof by a Participating Employer pursuant to the provisions of
Article IX and Article X shall affect in any manner the continuance of the Plan
with respect to any other Employer, and all the terms and conditions of the Plan
shall continue to be applicable to such Employer and its Employees as if such
withdrawal or termination had not taken place.
ARTICLE XI. LIMITATIONS ON BENEFITS.
     11.1 Limitation on Annual Benefits.
        11.1.1 Definitions. For purposes of this Section 11.1, the following
definitions and rules of interpretation shall apply:
     11.1.1.1 Annual Benefit. The Participant’s retirement benefit attributable
to Employer contributions (including any portion of such benefit payable to an
alternate payee under a qualified domestic relations order satisfying the
requirements of Code Section 414(p)), payable annually in the form of a straight
life annuity (with no ancillary benefits) under a Defined Benefit Plan subject
to Code Section 415(b). The Annual Benefit excludes any benefits attributable to
Employee contributions, rollover contributions, or assets transferred from a
qualified plan that was not maintained by the Employer. However, effective for
Limitation Years beginning on or after July 1, 2007, the determination of the
Annual Benefit shall take into account social security supplements described in
Code Section 411(a)(9) and benefits transferred from another defined benefit
plan, other than transfers of distributable benefits pursuant to Treasury
Regulations Section 1.411(d)-4, Q&A-3.
Except as provided below, for Limitation Years beginning before July 1, 2007,
the Annual Benefit payable in a form other than a straight life annuity must be
adjusted to an actuarial equivalent straight life annuity before applying the

60



--------------------------------------------------------------------------------



 



limitations of this Section 11.1. For Limitation Years beginning on or after
July 1, 2007, except as provided below, if the Participant’s Annual Benefit is
payable in a form other than a straight life annuity, the Annual Benefit shall
be adjusted to an actuarially equivalent straight life annuity that begins at
the same time as such other form of benefit and is payable on the first day of
each month, before applying the limitations of this Section 11.1. In addition,
for Limitation Years beginning on or after July 1, 2007, for a Participant who
has or will have distributions commencing at more than one Annuity Starting
Date, the Annual Benefit shall be determined as of each such Annuity Starting
Date (and shall satisfy the limitations of this Section 11.1 as of each such
date), actuarially adjusting for past and future distributions of benefits
commencing at the other Annuity Starting Date(s). For this purpose, the
determination of whether a new Annuity Starting Date has occurred shall be made
without regard to Treasury Regulations Section 1.401(a)-20, Q&A-10(d) and with
regard to Treasury Regulations Sections1.415(b)-1(b)(1)(iii)(B) and (C).
No actuarial adjustment to the Annual Benefit is required for: (i) survivor
benefits payable to a surviving Spouse under a Qualified Joint and Survivor
Annuity to the extent such benefits would not be payable if the Participant’s
Annual Benefit were paid in another form; (ii) benefits that are not directly
related to retirement benefits (such as a qualified disability benefit,
preretirement incidental death benefits, and post-retirement medical benefits);
or (iii) effective for Limitation Years beginning on and after July 1, 2007, the
inclusion in the form of benefit of an automatic benefit increase feature,
provided the form of benefit is not subject to Code Section 417(e)(3) and would
otherwise satisfy the limitations of this Section 11.1, and the Plan provides
that the amount payable under the form of benefit in any Limitation Year shall
not exceed the limits of this Section 11.1 applicable at the Annuity Starting
Date, as increased in subsequent years pursuant to Code Section 415(d). For this
purpose, an automatic benefit increase feature is included in a form of benefit
if the form of benefit provides for automatic, periodic increases to the
benefits paid in that form.
The Administrative Committee shall determine actuarial equivalence under this
Section 11.1.1.1 in accordance with the following:
     11.1.1.1.1 Distributions Beginning After December 31, 2001 and Before
January 1, 2004. The actuarially equivalent straight life annuity is equal to
the annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant’s
form of benefit, computed using whichever of the following produces the greater
amount: (a) (i) with respect to Salaried Participants, the Plan’s interest rate
and mortality table specified in Section 1.3 for adjusting benefits in the same
form; (ii) with respect to Hourly Participants, the Plan interest rate and
mortality table specified in Appendix E or a Schedule thereto for adjusting
benefits in the same form; and (iii) with respect to Arrow Salaried
Participants, the Plan’s interest rate and mortality table specified in
Appendix F for adjusting benefits in the same form; (iv) with respect to Arrow
Hourly Participants, the Plan’s interest rate and mortality table specified in
Appendix G for adjusting benefits in the same form; and (v) with respect to
Arrow Berks Participants, the Plan’s interest rate and mortality table specified
in

61



--------------------------------------------------------------------------------



 



Appendix H for adjusting benefits in the same form; and (b) a 5% interest rate
assumption and the Applicable Mortality Table for that Annuity Starting Date.
Notwithstanding the foregoing, to determine actuarial equivalence under this
Section 11.1.1.1 for a benefit that is in a form other than a straight life
annuity and that is subject to Code Section 417(e)(3), the Applicable Interest
Rate shall be substituted for “a 5% interest rate assumption” in the preceding
sentence.
    11.1.1.1.2 Distributions Beginning in Years After December 31, 2003.
     11.1.1.1.2.1 Benefit Forms Not Subject to Code Section 417(e)(3). The
straight life annuity that is the actuarial equivalent to the Participant’s form
of benefit shall be determined under this Section 11.1.1.1.2.1 if the form of
the Participant’s benefit is a non-decreasing annuity (other than a straight
life annuity) payable for a period of not less than the life of the Participant
(or, in the case of a qualified pre-retirement survivor annuity, the life of the
surviving Spouse), or an annuity that decreases during the life of the
Participant merely because of the death of the survivor annuitant (but only if
the reduction is not below fifty percent (50%) of the benefit payable before the
death of the survivor annuitant) or the cessation or reduction of Social
Security supplements or qualified disability payments (as defined in Code
Section 401(a)(11)).
          11.1.1.1.2.1.1 For Limitation Years beginning before July 1, 2007, the
actuarial equivalent straight life annuity is equal to the annual amount of the
straight life annuity commencing at the same Annuity Starting Date that has the
same actuarial present value as the Participant’s form of benefit computed using
whichever of the following produces the greater amount: (I) (i) with respect to
Salaried Participants, the Plan’s interest rate and mortality table specified in
Section 1.3 for adjusting benefits in the same form; (ii) with respect to Hourly
Participants, the Plan interest rate and mortality table specified in Appendix E
or a Schedule thereto for adjusting benefits in the same form; and (iii) with
respect to Arrow Salaried Participants, the Plan’s interest rate and mortality
table specified in Appendix F for adjusting benefits in the same form; (iv) with
respect to Arrow Hourly Participants, the Plan’s interest rate and mortality
table specified in Appendix G for adjusting benefits in the same form; and
(v) with respect to Arrow Berks Participants, the Plan’s interest rate and
mortality table specified in Appendix H for adjusting benefits in the same form;
and (II) a 5% interest rate assumption and the Applicable Mortality Table for
that Annuity Starting Date.
          11.1.1.1.2.1.2 For Limitation Years beginning on or after July 1,
2007, the actuarially equivalent straight life annuity is equal to the greater
of: (I) the annual amount of the straight life

62



--------------------------------------------------------------------------------



 



annuity (if any) payable to the Participant under the Plan commencing at the
same Annuity Starting Date as the Participant’s form of benefit; and (II) the
annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant’s
form of benefit computed using a 5% interest rate assumption and the Applicable
Mortality Table in effect prior to January 1, 2008 for the Annuity Starting
Date.
     11.1.1.1.2.2 Benefit Forms Subject to Code Section 417(e)(3). The straight
life annuity that is actuarially equivalent to the Participant’s form of benefit
shall be determined under this Section 11.1.1.1.2.2 if the form of the
Participant’s benefit is other than a benefit form described in Section
11.1.1.1.2.1.
          11.1.1.1.2.2.1 Annuity Starting Dates in Plan Years beginning on or
after January 1, 2004 and before January 1, 2006. The actuarially equivalent
straight life annuity is equal to the annual amount of the straight life annuity
commencing at the same Annuity Starting Date that has the same actuarial present
value as the Participant’s form of benefit computed using whichever of the
following produces the greater annual amount: (I) (i) with respect to Salaried
Participants, the Plan’s interest rate and mortality table specified in
Section 1.3 for adjusting benefits in the same form; (ii) with respect to Hourly
Participants, the Plan interest rate and mortality table specified in Appendix E
or a Schedule thereto for adjusting benefits in the same form; and (iii) with
respect to Arrow Salaried Participants, the Plan’s interest rate and mortality
table specified in Appendix F for adjusting benefits in the same form; (iv) with
respect to Arrow Hourly Participants, the Plan’s interest rate and mortality
table specified in Appendix G for adjusting benefits in the same form; and
(v) with respect to Arrow Berks Participants, the Plan’s interest rate and
mortality table specified in Appendix H for adjusting benefits in the same form;
and (II) a 5.5% interest rate assumption and the Applicable Mortality Table.
     Notwithstanding the foregoing, if the Annuity Starting Date is on or after
January 1, 2004 and before December 31, 2004, the application of this
Section 11.1.1.1.2.2.1 shall not cause the amount payable under the
Participant’s form of benefit to be less than the benefit calculated under the
Plan, taking into account the limitations of this Section 11.1, except that the
actuarially equivalent straight life annuity is equal to the annual amount of
the straight life annuity commencing at the same Annuity Starting Date that has
the same actuarial present value as the Participant’s form of benefit, computed
using whichever of the following produces the greatest annual amount: (A)
(i) with respect to Salaried Participants, the Plan’s interest rate and
mortality table specified in Section 1.3; (ii) with respect to Hourly
Participants, the Plan interest rate and mortality table specified in Appendix E
or a

63



--------------------------------------------------------------------------------



 



Schedule thereto; and (iii) with respect to Arrow Salaried Participants, the
Plan’s interest rate and mortality table specified in Appendix F; (iv) with
respect to Arrow Hourly Participants, the Plan’s interest rate and mortality
table specified in Appendix G; and (v) with respect to Arrow Berks Participants,
the Plan’s interest rate and mortality table specified in Appendix H; (B) the
Applicable Interest Rate and the Applicable Mortality Table; and (C) the
Applicable Interest Rate (as in effect on the last day of the last Plan Year
beginning before January 1, 2004, under provisions of the Plan then adopted and
in effect) and the Applicable Mortality Table.
          11.1.1.1.2.2.2 Annuity Starting Dates in Plan Years beginning after
December 31, 2005. The actuarially equivalent straight life annuity is equal to
the annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant’s
form of benefit, computed using: (I) (i) with respect to Salaried Participants,
the Plan’s interest rate and mortality table specified in Section 1.3 for
adjusting benefits in the same form; (ii) with respect to Hourly Participants,
the Plan interest rate and mortality table specified in Appendix E or a Schedule
thereto for adjusting benefits in the same form; and (iii) with respect to Arrow
Salaried Participants, the Plan’s interest rate and mortality table specified in
Appendix F for adjusting benefits in the same form; (iv) with respect to Arrow
Hourly Participants, the Plan’s interest rate and mortality table specified in
Appendix G for adjusting benefits in the same form; and (v) with respect to
Arrow Berks Participants, the Plan’s interest rate and mortality table specified
in Appendix H for adjusting benefits in the same form; (II) the interest rate
assumption specified in Code Section 415(b)(2)(E)(ii)(I) (currently 5.5.%) and
the Applicable Mortality Table in effect prior to January 1, 2008; or (III) the
Applicable Mortality Table in effect prior to January 1, 2008 and the Applicable
Interest Rate, divided by 1.05, whichever produces the greatest benefit.
11.1.1.2 Compensation.
     11.1.1.2.1 Salaried Participants. Except as otherwise provided in an
Appendix hereto, Compensation with respect to the Limitation Year means the
Participant’s wages, salaries, fees for professional services and other amounts
received for personal services actually rendered in the course of employment
with the Employer maintaining the Plan to the extent that the amounts are
includible in gross income (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of percentage of profits,
commissions on insurance premiums, tips and bonuses.) A Compensation payment
includes Compensation paid by the Employer to an Employee through another person
under the common paymaster provisions of Code Sections 3121(s) and 3306(p).
However, Compensation does not include:

64



--------------------------------------------------------------------------------



 



     11.1.1.2.1.1 Employer contributions (other than amounts excludible from the
Employee’s gross income under Code Section 402(e)(3) (relating to a Code Section
401(k) arrangement), Code Section 402(h) (relating to a Simplified Employee
Pension), Code Section 403(b) (relating to a tax-sheltered annuity), Code
Section 408(p) (relating to a Simple Retirement Account), Code Section 125
(relating to a cafeteria plan), Code Section 132(f)(4) (relating to qualified
transportation fringe benefits, effective for Limitation Years beginning after
December 31, 2000), or Code Section 457(b) (collectively “Elective
Contributions”)) to the extent such contributions are not includible in the
Employee’s gross income for the taxable year in which contributed, and any
distributions (whether or not includible in gross income when distributed) from
a plan of deferred compensation (whether or not qualified), other than amounts
received during the year by a Participant pursuant to a nonqualified unfunded
deferred compensation plan, which shall be included in Compensation, but only to
the extent includible in gross income;
     11.1.1.2.1.2 Amounts realized from the exercise of a nonqualified stock
option, or when restricted stock (or property) held by an Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture;
     11.1.1.2.1.3 Amounts realized from the sale, exchange or other disposition
of stock acquired under a qualified stock option;
     11.1.1.2.1.4 Other amounts which receive special tax benefits, such as
premiums for group term life insurance (but only to the extent that the premiums
are not includible in the gross income of the Employee and are not salary
reduction amounts that are described in Code Section 403(b)), or contributions
made by an Employer (whether or not under a salary reduction agreement) towards
the purchase of an annuity contract described in Code Section 403(b) (whether or
not the contributions are excludible from the gross income of the Employee),
other than Elective Contributions; and
     11.1.1.2.1.5 Other items of remuneration that are similar to any of the
items listed in 11.1.1.2.1.1 through 11.1.1.2.1.4, above.
For Plan Years and Limitation Years beginning on and after January 1, 2002,
amounts referenced under Code Section 125 include any amounts not available to a
Participant in cash in lieu of group health coverage because the Participant is
unable to certify that he has other health coverage. An amount will be treated
as an amount under Code Section 125 only if the Employer does not request or
collect information regarding the Participant’s other health coverage as part of
the enrollment process for the health

65



--------------------------------------------------------------------------------



 



plan. For any self-employed individual Compensation shall mean earned income, as
defined in Code Section 401(c)(2).
For Limitation Years beginning on and after January 1, 2008, Compensation shall
include Post-Severance Compensation paid by the later of: (i) two and one-half
(21/2) months (or such other period as extended by subsequent Treasury
Regulations or other published guidance) after Severance from Employment with
the Employer; or (ii) the end of the Limitation Year that includes the date of
the Employee’s Severance from Employment with the Participating Employer.
“Post-Severance Compensation” means payments that would have been included in
the definition of Compensation if they were paid prior to the Employee’s
Severance from Employment and the payments are: (a) regular Compensation for
Services during the Participant’s regular working hours, Compensation for
Services outside the Participant’s regular working hours (such as overtime or
shift differential), commissions, bonuses, or other similar compensation, if the
payments would have been paid to the Employee if the Employee had continued in
employment with the Employer; (b) for accrued bona fide sick, vacation or other
leave, but only if the Participant would have been able to use the leave if
employment had continued; or (c) received by an Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment with the Employer and only to the extent the payment is includible in
the Employee’s gross income. Any payments not described in the preceding
sentence are not considered Post-Severance Compensation if paid after Severance
from Employment, except for payments (1) to an individual who does not currently
perform services for the Employer by reason of qualified military service
(within the meaning of Code Section 414(u)(1)) to the extent these payments do
not exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer; or (2) to any Participant who is
permanently and totally disabled for a fixed or determinable period, as
determined by the Administrative Committee. For purposes of this
Section 11.1.1.2, “permanently and totally disabled” means that the individual
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.
Back pay, within the meaning of Treasury Regulations Section 1.415(c)-2(g)(8),
shall be treated as Compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents an amount that would otherwise be
Compensation.

66



--------------------------------------------------------------------------------



 



     11.1.1.2.2 Hourly Participants. Compensation shall mean Limitation
Compensation, as defined in Appendix E.
     11.1.1.2.3 Arrow Salaried Participants. Compensation shall mean Limitation
Compensation, as defined in Appendix F.
     11.1.1.2.4 Arrow Hourly Participants. Compensation shall mean Limitation
Compensation, as defined in Appendix G.
     11.1.1.2.5 Arrow Berks Participants. Compensation with respect to a
Limitation Year means wages within the meaning of Code Section 3401(a) (for
purposes of income tax withholding at the source), plus “Elective
Contributions.” For purposes of this Section 11.1.2.5, “Elective Contributions”
are amounts that would be included in an Employee’s wages but for an election
under Code Sections 402(e)(3), 402(h)(1)(B), 402(k), 125 (a), 132(f)(4)
(relating to qualified transportation fringe benefits, effective for Limitation
Years beginning after December 31, 2000), or Code Section 457(b). However, any
rules that limit the remuneration included in wages based on the nature or
location of the employment or the services performed are disregarded for
purposes of determining an Employee’s Compensation. For Plan Years and
Limitation Years beginning on and after September 1, 2002, amounts referenced
under Code Section 125 include any amounts not available to a Participant in
cash in lieu of group health coverage because the Participant is unable to
certify that he or she has other health coverage. An amount will be treated as
an amount under Code Section 125 only if an Employer does not request or collect
information regarding the Participant’s other health coverage as part of the
enrollment process for the health plan. For any self-employed individual
Compensation shall mean earned income, as defined in Code Section 401(c)(2). For
Limitation Years beginning on and after September 1, 2007, Compensation shall
not be greater than the limit under Code Section 401(a)(17) that applies to that
year.
For Limitation Years beginning on and after August 1, 2007, Compensation shall
include Post-Severance Compensation paid by the later of: (A) two and one-half
(21/2) months (or such other period as extended by subsequent regulations or
other published guidance) after Severance from Employment with the Employer; or
(B) the end of the Limitation Year that includes the date of the Employee’s
Severance from Employment with the Employer. “Post-Severance Compensation” means
payments that would have been included in the definition of Compensation if they
were paid prior to the Employee’s Severance from Employment and the payments
are: (i) regular Compensation for services during the Participant’s regular
working hours, Compensation for services outside the Participant’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar compensation, if the payments would have been paid to the Employee
if the Employee had continued in employment with the Employer; (ii) for accrued
bona fide sick, vacation or other leave, but only if the Participant would have
been able to use the leave if employment had continued; or

67



--------------------------------------------------------------------------------



 



(iii) received by an Employee pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the Employee
at the same time if the Employee had continued in employment with the Employer
and only to the extent the payment is includible in the Employee’s gross income.
Any payments not described in the preceding sentence are not considered
Post-Severance Compensation if paid after Severance from Employment, except for
payments (I) to an individual who does not currently perform services for a
Employer by reason of qualified military service (within the meaning of Code
Section 414(u)(1)) to the extent these payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer; or (II) to any Employee who is permanently and
totally disabled for a fixed or determinable period, as determined by the
Committee. For purposes of this Section 5.9(a)(5), “permanently and totally
disabled” means that the individual is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.
Back pay, within the meaning of treasury regulations section 1.415(c)-2(g)(8),
shall be treated as Compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents an amount that would otherwise be
Compensation.
     11.1.1.3 Defined Benefit Plan. A retirement plan that does not provide for
individual accounts for Employer contributions. The Administrative Committee
shall treat all Defined Benefit Plans (whether or not terminated) maintained by
the Employer as a single plan.
     11.1.1.4 Defined Contribution Plan. A retirement plan that provides for an
individual account for each participant and for benefits based solely on the
amount contributed to the participant’s account, and any income, expenses,
gains, and losses, and any forfeitures of accounts of other participants that
the plan may allocate to such participant’s account. Solely for purposes of this
Section 11.1 (except for the $10,000 minimum benefit limitation of
Section 11.1.2.4), the Administrative Committee shall treat Employee
contributions made to any Defined Benefit Plan maintained by a Participating
Employer as a separate Defined Contribution Plan. The Administrative Committee
shall also treat as a Defined Contribution Plan an individual medical account
(as defined in Code Section 415(1)(2)) included as part of a Defined Benefit
Plan maintained by a Participating Employer and a welfare benefit fund under
Code Section 419(e) maintained by an Employer to the extent there are
post-retirement medical benefits allocated to the separate account of a key
employee (as defined in Code Section 419A(d)(3)). The Administrative Committee
shall treat all Defined Contribution Plans (whether or not terminated)
maintained by an Employer as a single plan.

68



--------------------------------------------------------------------------------



 



     11.1.1.5 Employer. The Employer that adopts this Plan and any Related
Employers. Solely for purposes of applying the limitations of this Section 11.1,
the Administrative Committee shall determine Related Employers by modifying Code
Sections 414(b) and (c) in accordance with Code Section 415(h).
     11.1.1.6 High Three-Year Average Compensation. The average of the
Participant’s Compensation for the three (3) consecutive Years of Service (or,
if the Participant has less than three (3) consecutive Years of Service, the
Participant’s longest consecutive period of service, including fractions of
years, but not less than one year) with the Employer that produces the highest
average. Effective for Limitation Years beginning on or after July 1, 2007, in
the case of a Participant who is rehired by the Employer after a Severance from
Employment, the Participant’s High Three-Year Average Compensation shall be
calculated by excluding all years for which the Participant performs no services
for and receives no Compensation from the Employer (the break period) and by
treating the years immediately preceding and following the break period as
consecutive. In addition, effective for Limitation Years beginning on or after
July 1, 2007, a Participant’s Compensation for a Year of Service shall not
include Compensation in excess of the limitation under Code Section 401(a)(17)
that is in effect for the calendar year in which such Year of Service begins
     11.1.1.7 Limitation Year. The Plan Year. If the Limitation Year is amended
to a different 12 consecutive month period, the new Limitation Year must begin
on a date within the Limitation Year in which the amendment is made.
     11.1.1.8 Predecessor Employer. If the Plan, as maintained by the Employer,
provides a benefit which a Participant accrued while performing services for a
former employer, the former employer is a Predecessor Employer with respect to
the Participant. A former entity that antedates the Employer is also a
Predecessor Employer with respect to a Participant if, under the facts and
circumstances, the Employer constitutes a continuation of all or a portion of
the trade or business of the former entity.
     11.1.1.9 Projected Annual Benefit. The annual benefit (adjusted to an
actuarially equivalent straight life annuity if the plan expresses such benefit
in a form other than a straight life annuity or qualified joint and survivor
annuity) to which a Participant would be entitled under a Defined Benefit Plan
on the assumptions that he continues employment until the normal retirement age
(or current age, if that is later) thereunder, that his Compensation continues
at the same rate as in effect for the Limitation Year under consideration until
such age, and that all other relevant factors used to determine benefits under
the Defined Benefit Plan remain constant as of the current Limitation Year for
all future Limitation Years.
     11.1.1.10 Year of Service.
     11.1.1.10.1 Salaried Participants. A 12 consecutive month period measured
from the date an Employee is first credited with an Hour of Service or any
anniversary thereof (or his reemployment commencement date or any anniversary
thereof), but only if the Plan is in existence for

69



--------------------------------------------------------------------------------



 



such Year of Service and the Participant is a Participant in the Plan at least
one day during that Year of Service.
     11.1.1.10.2 Hourly Participants. A Year of Vesting Service, but only if the
Plan is in existence for such Year of Service and the Participant is a
Participant in the Plan at least one day during that Year of Service.
     11.1.1.10.3 Arrow Salaried Participants. A Year of Benefit Service, as
determined under Section 1.54 of the Plan, but only if the Plan is in existence
for such Year of Service and the Participant is a Participant in the Plan at
least one day during that Year of Service.
     11.1.1.10.4 Arrow Hourly Participants. A Year of Benefit Service, as
determined under Section 1.56 of the Plan, but only if the Plan is in existence
for such Year of Service and the Participant is a Participant in the Plan at
least one day during that Year of Service.
     11.1.1.10.5 Arrow Berks Participants. A Year of Benefit Service, as
determined under Section 1.53 of the Plan, but only if the Plan is in existence
for such Year of Service and the Participant is a Participant in the Plan at
least one day during that Year of Service.
If the Participant receives credit for only a partial Year of Service, he will
receive credit for only a partial Year of Service for purposes of the
limitations of this Section 11.1. For any other Defined Benefit Plan taken into
account, a Year of Service is each accrual computation period for which the
Participant receives credit for at least the number of Hours of Service (or
period of service, if the Defined Benefit Plan uses elapsed time) necessary to
accrue a benefit for that accrual computation period and the eligibility
conditions of the Defined Benefit Plan include the Participant as a participant
in that plan on at least one day of that accrual computation period. If the
Employee satisfies the conditions described in the previous sentence, he will
receive credit for a Year of Service (or a partial Year of Service, if
applicable) equal to the amount of benefit accrual service (computed to
fractional parts of a year) credited under that Defined Benefit Plan for the
accrual computation period. A Participant receives credit for a Year of Service
under another Defined Benefit Plan only if the Defined Benefit Plan was
established no later than the last day of the accrual computation period to
which the Year of Service relates. The Participant will not receive credit for
more than one Year of Service under this paragraph with respect to the same
12-month period.
          11.1.2 Limitation on Annual Benefit. A Participant’s Annual Benefit
payable at any time within a Limitation Year may not exceed the limitations of
this Section 11.1.2, even if the benefit formula under the Plan would produce a
greater Annual Benefit.
     11.1.2.1 General Rule. Effective for Limitation Years ending after
December 31, 2001, with respect to Participants who are credited with an Hour of
Service after such date, a Participant’s Annual Benefit may not exceed the
lesser of $160,000 (as automatically adjusted under Code Section 415(d),
effective January 1 of each year, as published in the Internal Revenue
Bulletin),

70



--------------------------------------------------------------------------------



 



payable in the form of a straight life annuity (the “Dollar Limitation”); or
100% of the Participant’s “High Three-Year Average Compensation,” payable in the
form of a straight life annuity (the “Compensation Limitation”).
If a Participant is rehired after a Severance from Employment, the Compensation
Limitation is the greater of 100% of the Participant’s High Three-Year Average
Compensation, as determined prior to the Severance from Employment, or 100% of
the Participant’s High Three-Year Average Compensation, as determined after the
Severance from Employment.
Effective for Annuity Starting Dates in Limitation Years ending after
December 31, 2001, the Dollar Limitation shall be adjusted if the Participant’s
Annuity Starting Date is before age 62 or after age 65. If the Annuity Starting
Date is before age 62, the Dollar Limitation shall be adjusted under
Section 11.1.2.2. If the Annuity Starting Date is after age 65, the Dollar
Limitation shall be adjusted under Section 11.1.2.3. However, no adjustment
shall be made to the Dollar Limitation to reflect the probability of a
Participant’s death between the Annuity Starting Date and age 62 or between age
65 and the Annuity Starting Date, as applicable, if benefits are not forfeited
upon the death of the Participant prior to the Annuity Starting Date. To the
extent benefits are forfeited upon death before the Annuity Starting Date, such
an adjustment shall be made. For this purpose, no forfeiture shall be treated as
occurring upon the Participant’s death if the Plan does not charge Participants
for providing a qualified preretirement survivor annuity, as defined in Code
Section 417(c), upon the Participant’s death.
     11.1.2.2 Annuity Starting Date Prior To Age 62. The following rules apply
if distribution of a Participant’s Annual Benefit commences prior to his
attaining age 62:
     11.1.2.2.1 Limitation Years beginning before July 1, 2007. The Dollar
Limitation for the Participant’s Annuity Starting Date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant’s Annuity Starting Date that is the actuarial equivalent of the
Dollar Limitation (adjusted under Section 11.1.2.5 for years of participation
less than 10, if required) with actuarial equivalence computed using whichever
of the following produces the smaller annual amount: (a) (i) with respect to
Salaried Participants, the Plan’s interest rate and mortality table specified in
Section 1.3 for adjusting benefits in the same form; (ii) with respect to Hourly
Participants, the Plan interest rate and mortality table specified in Appendix E
or a Schedule thereto for adjusting benefits in the same form; and (iii) with
respect to Arrow Salaried Participants, the Plan’s interest rate and mortality
table specified in Appendix F for adjusting benefits in the same form; (iv) with
respect to Arrow Hourly Participants, the Plan’s interest rate and mortality
table specified in Appendix G for adjusting benefits in the same form; and
(v) with respect to Arrow Berks Participants, the Plan’s interest rate and
mortality table specified in Appendix H for adjusting benefits in the same form;
or (b) a 5% interest rate assumption and the Applicable Mortality Table.

71



--------------------------------------------------------------------------------



 



     11.1.2.2.2 Limitation Years beginning on and after July 1, 2007.
     11.1.2.2.2.1 If the Plan does not have an immediately commencing straight
life annuity payable at both age 62 and the age of benefit commencement, the
Dollar Limitation for the Participant’s Annuity Starting Date is the annual
amount of a benefit payable in the form of a straight life annuity commencing at
the Participant’s Annuity Starting Date that is the actuarial equivalent of the
Dollar Limitation (adjusted under Section 11.1.2.5 for years of participation
less than 10, if required) with actuarial equivalence computed using a 5%
interest rate assumption and the Applicable Mortality Table in effect prior to
January 1, 2008 for the Annuity Starting Date (and expressing the Participant’s
age based on completed calendar months as of the Annuity Starting Date).
     11.1.2.2.2.2 If the Plan has an immediately commencing straight life
annuity payable at both age 62 and the age of benefit commencement, the Dollar
Limitation for the Participant’s Annuity Starting Date shall be the lesser of
the Dollar Limitation determined under Section 11.1.2.2.2.1 and the Dollar
Limitation (adjusted under Section 11.1.2.5 for years of participation less than
10, if required) multiplied by the ratio of the annual amount of the immediately
commencing straight life annuity under the Plan at the Participant’s Benefit
Annuity Starting Date to the annual amount of the immediately commencing
straight life annuity under the Plan at age 62, both determined without applying
the limitations of this Section 11.1.
     11.1.2.3 Annuity Starting Date After Age 65.
     11.1.2.3.1 Limitation Years beginning before July 1, 2007. The Dollar
Limitation for the Participant’s Annuity Starting Date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Participant’s Annuity Starting Date that is the actuarial equivalent of the
Dollar Limitation (adjusted under Section 11.1.2.5 for years of participation
less than 10, if required) with actuarial equivalence computed using whichever
of the following produces the smaller amount: (a) (i) with respect to Salaried
Participants, the Plan’s interest rate and mortality table specified in
Section 1.3 for adjusting benefits in the same form; (ii) with respect to Hourly
Participants, the Plan interest rate and mortality table specified in Appendix E
or a Schedule thereto for adjusting benefits in the same form; and (iii) with
respect to Arrow Salaried Participants, the Plan’s interest rate and mortality
table specified in Appendix F for adjusting benefits in the same form; (iv) with
respect to Arrow Hourly Participants, the Plan’s interest rate and mortality
table specified in Appendix G for adjusting benefits in the same form; and (v)
with respect to Arrow Berks Participants, the Plan’s interest rate and mortality
table specified in Appendix H for adjusting benefits in the same form; or (b) a
5% interest rate assumption and the Applicable Mortality Table.

72



--------------------------------------------------------------------------------



 



     11.1.2.3.2 Limitation Years beginning on and after July 1, 2007.
     11.1.2.3.2.1 If the Plan does not have an immediately commencing straight
life annuity payable at both age 65 and the age of benefit commencement, the
Dollar Limitation at the Participant’s Annuity Starting Date is the annual
amount of a benefit payable in the form of a straight life annuity commencing at
the Participant’s Annuity Starting Date that is the actuarial equivalent of the
Dollar Limitation (adjusted under Section 11.1.2.5 for years of participation
less than 10, if required) with actuarial equivalence computed using a 5%
interest rate assumption and the Applicable Mortality Table in effect prior to
January 1, 2008 for that Annuity Starting Date (and expressing the Participant’s
age based on completed calendar months as of the Annuity Starting Date).
     11.1.2.3.2.2 If the Plan has an immediately commencing straight life
annuity payable at both age 65 and the age of benefit commencement, then the
Dollar Limitation for the Participant’s Annuity Starting Date shall be the
lesser of the Dollar Limitation determined under Section 11.1.2.3.2.1 and the
Dollar Limitation (adjusted under Section 11.1.2.5 for years of participation
less than 10, if required) multiplied by the ratio of the annual amount of the
adjusted immediately commencing straight life annuity under the Plan at the
Participant’s Annuity Starting Date (the annual amount of such annuity payable
to the Participant, computed disregarding the Participant’s accruals after age
65 but including actuarial adjustments, even if those actuarial adjustments are
used to offset accruals) to the annual amount of the adjusted immediately
commencing straight life annuity under the Plan at age 65 (the annual amount of
such annuity that would be payable under the Plan to a hypothetical Participant
who is age 65 and has the same Accrued Benefit as the Participant), both
determined without applying the limitations of this Section 11.1
     11.1.2.4 Minimum Benefit Limitation. If a Participant’s Annual Benefit
payable for a Limitation Year under any form of benefit under this Plan and all
other Defined Benefit Plans ever maintained by the Employer (without regard to
whether a plan has been terminated) does not exceed $10,000 multiplied by a
fraction, the numerator of which is the Participant’s number of Years of Service
(or part thereof, but not less than one year and not to exceed 10) and the
denominator of which is 10, and the Participant does not participate (and has
never participated) in any Defined Contribution Plan maintained by the Employer
(or a Predecessor Employer) , the Annual Benefit satisfies the limitations of
this Section 11.1.2 even if it exceeds the limitations set forth in
Section 11.1.2.1. For this purpose, mandatory employee contributions under a
defined benefit plan, individual medical accounts under Code Section 401(h), and
accounts for postretirement medical benefits established under Code
Section 419A(d)(1) are not considered a separate Defined Contribution Plan.

73



--------------------------------------------------------------------------------



 



     11.1.2.5 Adjustment For Years of Service/Participation Less Than 10. If a
Participant has less than ten (10) Years of Service with the Employer at the
time benefits commence, the Administrative Committee shall multiply the
Compensation Limitation and the $10,000 Minimum Benefit Limitation of Section
11.1.2.4 by a fraction, the numerator of which is the number of Years of Service
(computed to fractional parts of a year) with the Employer and the denominator
of which is ten (10). If a Participant has less than ten (10) years of
participation in the Plan at the time benefits commence, the Administrative
Committee shall multiply the Dollar Limitation by a fraction, the numerator of
which is the number of years of participation (computed to fractional parts of a
year) in the Plan and the denominator of which is ten (10). The reduction
described in this Section 11.1.2.5 shall not reduce a Participant’s maximum
Annual Benefit to less than one-tenth of the maximum Annual Benefit determined
without regard to such reduction. To the extent required by Treasury Regulations
or by other published Internal Revenue Service guidance, the Committee shall
apply the reduction of this Section 11.1.2.5 separately to each change in the
benefit structure of the Plan.
     11.1.2.6 Adjustments To Dollar Limitation. The Dollar Limitation of this
Section 11.1 2 shall be automatically adjusted under Code Section 415(d),
effective January 1 of each year, as published in the Internal Revenue Bulletin.
The adjusted Dollar Limitation is applicable to the Limitation Year ending with
or within the calendar year of the date of the adjustment; provided, however,
that effective for Limitation Years beginning on and after July 1, 2007, a
Participant’s benefits shall not reflect the adjusted limit before January 1 of
that calendar year.
     11.1.2.7 Current Accrued Benefit Exception. Notwithstanding anything in
this Section 11.1 to the contrary, the maximum Annual Benefit for any individual
who was a Participant as of the first day of the Limitation Year beginning after
December 31, 1986, in one or more Defined Benefit Plans maintained by a
Participating Employer on May 6, 1986, shall not be less than the Current
Accrued Benefit for all such Defined Benefit Plans. The “Current Accrued
Benefit” shall mean a Participant’s Accrued Benefit under the Plan, and under
all other Defined Benefit Plans maintained by the Employer, determined as if the
Participant had experienced a Severance from Employment as of the close of the
last Limitation Year beginning before January 1, 1987, when expressed as an
Annual Benefit within the meaning of Code Section 415(b)(2). In determining the
amount of a Participant’s Current Accrued Benefit, any change in the terms and
conditions of the Plan after May 5, 1986, and any cost of living adjustment
occurring after May 5, 1986, shall be disregarded. This Section applies only if
the Plan and any other Defined Benefit Plans individually and in the aggregate
satisfied the requirements of Code Section 415 for all Limitation Years
beginning before January 1, 1987.
     11.1.2.8 Application Of Limitations. A Participant’s Accrued Benefit at any
time may not exceed the applicable limitation under this Section 11.1.2. The
Administrative Committee shall calculate the Participant’s normal retirement
pension without regard to the limitations of this Section 11.1.2 and then apply
these limitations (as reduced, if applicable, pursuant to Section 11.1.3) to the
determination of the Participant’s Accrued Benefit.

74



--------------------------------------------------------------------------------



 



     11.1.2.9 Aggregation Rules. For purposes of this Section 11.1, all
qualified Defined Benefit Plans (whether terminated or not) ever maintained by
the Employer shall be treated as one Defined Benefit Plan, and all qualified
Defined Contribution Plans (whether terminated or not) ever maintained by the
Employer shall be treated as one Defined Contribution Plan. The rules under Code
Section 415(j) shall apply as appropriate for purposes of this Section 11.1 for
Limitation Years that begin on or after July 1, 2007. In no event shall a
Participant’s benefit be double counted in the application of these aggregation
rules. The limitations of this Section 11.1 shall be determined and applied
taking into account the aggregation rules provided herein, and the aggregation
rules not otherwise provided in this Section 11.1, as incorporated by reference
from Treasury Regulations Section 1.415(f)-1. However, any increase in benefits
resulting from the application of such rules in effect as of the Limitation Year
beginning on or after July 1, 2007, shall apply only to Participants who have
completed at least one (1) Hour of Service with the Employer after the last day
of Limitation Year that ends just before the Limitation Year that begins on or
after July 1, 2007.
     11.1.2.10 Special Rule for Pre-2000 Annuity Starting Dates. With respect to
a Participant who has an Annuity Starting Date prior to the first Limitation
Year commencing on or after January 1, 2000, his benefit shall continue to be
subject to the maximum Annual Benefit limits and the provisions of the Plan that
were in effect at his Annuity Starting Date, and shall not be increased due to
the repeal of Code Section 415(e).
     11.1.2.11 Special Rule for New Benefit Limits Under EGTRRA. Any benefit
increases resulting from the increase in the limitations of Code Section 415(b)
effective for Limitation Years ending after December 31, 2001 shall be provided
to all Employees participating in the Plan who have one Hour of Service on or
after the first day of the first Limitation Year ending after December 31, 2001.
     11.1.2.12 2007 Grandfather Provisions. The application of the provisions of
this Section 11.1 effective as of the first Limitation Year on or after July 1,
2007, shall not cause the maximum Annual Benefit for any Participant to be less
than the Participant’s accrued benefit under all the Defined Benefit Plans of
the Participating Employer (or a predecessor) as of the end of the last
Limitation Year beginning before July 1, 2007, under provisions of the Plan or
plans that were both adopted and in effect before April 5, 2007. The preceding
sentence applies only if the provisions of such Defined Benefit Plans that were
both adopted and in effect before April 5, 2007 satisfied the applicable
requirements of statutory provisions, Treasury Regulations, and other published
guidance relating to Code Section 415 in effect as of the end of the last
Limitation Year beginning before July 1, 2007, as described in Treasury
Regulations Section 1.415(a)-1(g)(4). In addition, the Plan will not be treated
as failing to satisfy the limitations of Code Section 415 merely because the
definition of Compensation for a Limitation Year as used for purposes of the
limitations of this Section 11.1 reflects compensation for a Plan Year that is
in excess of the annual compensation limit under Code Section 401(a)(17) that
applies to that Plan Year.

75



--------------------------------------------------------------------------------



 



     11.1.2.13 Benefits Under Terminated Plans. If a Defined Benefit Plan
maintained by the Employer has terminated with sufficient assets for the payment
of benefit liabilities of all participants and a participant in the plan has not
yet commenced benefits under the plan, the benefits provided pursuant to the
annuities purchased to provide the Participant’s benefits under the terminated
Defined Benefit Plan at each possible Annuity Starting Date shall be taken into
account in applying the limitations of this Section 11.1. If there are not
sufficient assets for the payment of all participants’ benefit liabilities, the
benefits taken into account shall be the benefits that are actually provided to
the Participant under the terminated plan.
     11.1.2.14 Benefits Transferred from the Plan. If a participant’s benefits
under a Defined Benefit Plan maintained by the Employer are transferred to
another Defined Benefit Plan maintained by the Employer and the transfer is not
a transfer of distributable benefits pursuant to Treasury Regulations Section
1.411(d)-4, Q&A-3(c), the transferred benefits are not treated as being provided
under the transferor plan. Instead the benefits are taken into account as
benefits provided under the transferee plan. If a participant’s benefits under a
Defined Benefit Plan maintained by the Employer are transferred to another
Defined Benefit Plan that is not maintained by the Employer and the transfer is
not a transfer of distributable benefits pursuant to Treasury Regulations
Section 1.411(d)-4, Q&A-3(c),the transferred benefits are treated by the
Employer’s plan as if such benefits were provided under annuities purchased to
provide benefits under a plan maintained by the Employer that terminated
immediately before the transfer with sufficient assets to pay all participants’
benefit liabilities under the plan. If a participant’s benefits under a Defined
Benefit Plan maintained by the Employer are transferred to another Defined
Benefit Plan in a transfer of distributable benefits pursuant to Treasury
Regulations Section 1.411(d)-4, Q&A-3(c), the amount transferred is treated as a
benefit paid from the transferor plan.
     11.1.2.15 Formerly Affiliated Plans of a Participating Employer. A formerly
affiliated plan of the Employer shall be treated as a plan maintained by the
Employer, but the formerly affiliated plan shall be treated as if it had
terminated immediately prior to the cessation of affiliation with sufficient
assets to pay participants’ benefit liabilities under the plan and had purchased
annuities to provide benefits.
     11.1.2.16 Plans of a Predecessor Employer. If the Employer maintains a
Defined Benefit Plan that provides benefits accrued by a participant while
performing services for a Predecessor Employer, the participant’s benefits under
a plan maintained by the Predecessor Employer shall be treated as provided under
the plan maintained by the Employer. However, for this purpose, the plan of the
Predecessor Employer shall be treated as if it had terminated immediately prior
to the event giving rise to the Predecessor Employer relationship with
sufficient assets to pay participants’ benefit liabilities under the plan, and
had purchased annuities to provide benefits; the Employer and Predecessor
Employer shall be treated as if they were a single employer immediately prior to
such event and as unrelated employers immediately after the event; and, if the
event giving rise to the predecessor relationship is a benefit transfer, the
transferred benefits shall be excluded in determining the benefits provided
under the plan of the Predecessor Employer.

76



--------------------------------------------------------------------------------



 



     11.1.2.17 Aggregation With Multiemployer Plans. If the Employer maintains a
multiemployer plan, as defined in Code Section 414(f), and the multiemployer
plan so provides, only the benefits under the multiemployer plan that are
provided by the Employer shall be treated as benefits provided under a plan
maintained by the Employer for purposes of this Section 11.1. Effective for
Limitation Years ending after December 31, 2001, a multiemployer plan shall be
disregarded for purposes of applying the Compensation Limitation and the
limitation in Section 11.1.2.4.
          11.1.3 Incorporation by Reference. Notwithstanding anything contained
in this Section 11.1 to the contrary, the limitations, adjustments and other
requirements provided in this Section 11.1 shall at all times comply with the
provisions of Code Section 415 and the Treasury Regulations issued thereunder,
the terms of which are specifically incorporated into this Plan by reference.
          11.1.4 Repeal of Provision. Should Congress provide by statute, or the
Internal Revenue Service provide by regulation or ruling, that any or all of the
conditions set forth in this Section 11.1 are no longer necessary for the Plan
to meet the requirements of Section 401 or other applicable provisions of the
Code then in effect, such conditions shall immediately become void and shall no
longer apply, without the necessity of further amendment to the Plan.
     11.2 Benefit Limitations — Rules for Certain Highly Compensated Employees.
If the Plan is terminated, the benefit due any Participant or former Participant
who is one of the 25 highest paid Highly Compensated Employees shall be
restricted in the manner set forth in Section 11.2.1 and Section 11.2.2.
          11.2.1 Benefit Restriction. The benefit payable shall be limited to a
benefit that is nondiscriminatory under Section 401(a)(4) of the Code.
          11.2.2 Distribution Restriction. The annual payment shall be
restricted to an amount equal to the payments that would be made on behalf of
such Participant under a single life annuity that is the Actuarial Equivalent of
the sum of the Participant’s Accrued Benefit and the Participant’s other
benefits, as defined below.
          11.2.3 Definition of “Benefits”. For purposes of this Section, the
term “benefits” shall include loans in excess of the amounts set forth in
Section 72(p)(2)(A) of the Code, any periodic income, any withdrawal values
payable to a living Participant, and any death benefits not provided for by
insurance on the Participant’s life.
          11.2.4 Restrictions Not Applicable. The restrictions described in this
Section 11.2 shall not apply if:
     11.2.4.1 after payment to a Participant described in this Section 11.2 of
all benefits described in Section 11.2.3, the value of Plan assets equals or
exceeds 110% of the value of the Plan’s current liabilities, as defined in
Section 412(l)(7) of the Code; or
     11.2.4.2 the value of the benefits described in Section 11.2.3 for a
Participant described in this Section 11.2 is less than 1% of the value of the
Plan’s current liabilities.

77



--------------------------------------------------------------------------------



 



Should Congress provide by statute, or the Internal Revenue Service provide by
regulation or ruling, that any or all of the conditions set forth in this
Section 11.2 are no longer necessary for the Plan to meet the requirements of
Section 401 or other applicable provisions of the Code then in effect, such
conditions shall immediately become void and shall no longer apply, without the
necessity of further amendment to the Plan.
ARTICLE XII. PROVISIONS RELATING TO TOP-HEAVY PLAN.
     12.1 Top-Heavy Requirement. .Notwithstanding anything in the Plan to the
contrary, if the Plan is a Top-Heavy Plan within the meaning of Section 1.59 and
Section 416(g) of the Code, then the Plan shall meet the requirements of
Sections 12.2, 12.3, and 12.4 for any such Plan Year, but only to the extent
required by Code Section 416. In the event that Congress should provide by
statute, or the Treasury Department should provide by regulation or ruling, that
the limitations provided in this Article are no longer necessary for the Plan to
meet the requirements of Code Section 401 or other applicable law then in
effect, such limitations shall become void and shall no longer apply, without
the necessity of further amendment to the Plan. The provisions of this Article
do not apply to the collectively bargained portion of this Plan.
     12.2 Minimum Vesting Requirement. For any Plan Year in which this Plan is a
Top-Heavy Plan, the nonforfeitable interest of each Participant in his Accrued
Benefits shall be based on the following schedule:
          12.2.1 Salaried Participants:

          Years of Continuous Service     As Defined in Plan         Section
1.17   Vested Interest
Less than two
    0 %
Two but less than three
    20 %
Three but less than four
    40 %
Four but less than five
    60 %
Five or more
    100 %

          12.2.2 Hourly Participants:

          Years of Vesting Service   Vested Percentage
Less than 2
    0 %
2
    20 %
3
    40 %
4
    60 %
5
    80 %
6
    100 %

78



--------------------------------------------------------------------------------



 



          12.2.3 Arrow Salaried Participants: In a Plan Year in which the Plan
is a Top-Heavy Plan, each Participant who has earned three or more Years of
Vesting Service shall be fully vested in his Accrued Benefit.
          12.2.4 Arrow Hourly Participants: In a Plan Year in which the Plan is
a Top-Heavy Plan, each Participant who has earned three or more Years of Vesting
Service shall be fully vested in his Accrued Benefit.
          12.2.5 Arrow Berks Participants: In a Plan Year in which the Plan is a
Top-Heavy Plan, each Participant who has earned three or more Years of Vesting
Service shall be fully vested in his Accrued Benefit.
The vesting schedules set forth in this Section 12.2 does not apply to the
Accrued Benefit of any Employee who does not have an Hour of Service after the
Plan has initially become Top Heavy.
     12.3 Minimum Benefit Requirement. If this Plan is Top Heavy in any Plan
Year, the Plan guarantees a minimum benefit to each Non-Key Employee who is a
Participant eligible for such benefit as provided in this Article XII. A
Participant’s Top Heavy minimum benefit is an annual benefit, payable as a
straight life annuity commencing at his Normal Retirement Age equal to the
Participant’s average Compensation (as defined in Section 11.1.1.2) for the
period of consecutive years (not exceeding five) during which the Participant
had the greatest aggregate Compensation from the Employer, multiplied by the
applicable percentage equal to two percent (2%) multiplied by the number (not
exceeding ten (10)) of Years of Top Heavy Service as a Non-Key Employee
Participant in the Plan. When determining whether years are consecutive for
purposes of averaging Compensation, the Administrative Committee shall disregard
years for which the Participant does not complete at least one thousand (1,000)
Hours of Service. A “Year of Top Heavy Service” is a Plan Year in which the Plan
is Top Heavy and: (i) with respect to a Salaried Participant, the Participant is
credited with a year of Credited Service; (ii) with respect an Hourly
Participant, the Participant is credited with 1,000 Hours of Service; and
(iii) with respect to an Arrow Salaried Participant, Arrow Hourly Participant,
or an Arrow Berks Participant, a 12-consecutive-month period that begins on a
Participant’s Employment Date or Reemployment Date (whichever is applicable), or
on any anniversary of such date, in which a Participant completes 1,000 or more
Hours of Service. If a Non-Key Employee participates in this Plan and in a Top
Heavy Defined Contribution Plan included in the Required Aggregation Group, the
minimum benefits shall be provided under this Plan. No accrual shall be provided
pursuant to this paragraph for a Plan Year in which the Plan does not benefit
any Key Employee or former Key Employee.
A Participant under this Section shall include an Employee who is otherwise
eligible to participate in the Plan, but who receives no accrual or a partial
accrual because of the level of his Compensation, because he is not employed on
the last day of the accrual computation period, or because the Plan is
integrated with Social Security. If the accrual computation period does not
coincide with the Plan Year, a minimum benefit accrues with respect to each
accrual computation period falling wholly or partly in a Plan Year in which the
Top Heavy minimum benefit requirement applies.
If a Participant accrues an additional benefit for a Plan Year by reason of this
Section, the Participant’s Accrued Benefit shall never be less than the Accrued
Benefit determined at the end of that Plan Year, irrespective of whether the
Plan is a Top Heavy plan for any subsequent

79



--------------------------------------------------------------------------------



 



Plan Year. The Employer shall not impute Social Security benefits to determine
whether the Plan has satisfied the Top Heavy minimum benefit requirement for a
Participant, nor shall the Plan offset a Participant’s Social Security benefit
from his Accrued Benefit attributable to the Top Heavy minimum benefit
requirement.
No additional benefit accruals shall be provided pursuant to this Section 12.3
above to the extent that the total accruals on behalf of the Participant
attributable to Employer contributions will provide a benefit expressed as a
life annuity commencing at Normal Retirement Age that equals or exceeds
20 percent of the Participant’s average Compensation (as defined in
Section 11.1.1.2) for the period of consecutive years (not exceeding five)
during which the Participant had the greatest aggregate Compensation from the
Employer. If the form of benefit is other than a single life annuity, the
Non-Key Employee must receive an amount that is the Actuarial Equivalent of the
minimum single life annuity benefit. If the benefit commences at a date other
than at Normal Retirement Age, the Non-Key Employee must receive at least an
amount that is the Actuarial Equivalent of the minimum single life annuity
benefit commencing at Normal Retirement Age.
     12.4 Change in Top-Heavy Status. If the Plan becomes a Top-Heavy Plan and
subsequently ceases to be a Top-Heavy Plan, the vesting schedule in Section 12.2
shall continue to apply in determining the vested percentage of the Accrued
Benefit of: (i) any Salaried Participant who had at least three years of
Credited Service as of the last day of the last Plan Year in which the Plan was
a Top-Heavy Plan; (ii) any Hourly Participant who had at least three Years of
Vesting Service as of the July 31 of the last Plan Year in which the Plan was a
Top-Heavy Plan; and (iii) any Arrow Salaried Participant, Arrow Hourly
Participant, or Arrow Berks Participant who had a least three Years of Vesting
Service as of the last day of the last Plan Year in which the Plan was a
Top-Heavy Plan. For all other Participants, the vesting schedule in Section 12.2
shall apply only to their Accrued Benefit as of such last day.
ARTICLE XIII. VETERANS’ REEMPLOYMENT RIGHTS.
     13.1 USERRA. Notwithstanding any provision of the Plan to the contrary,
contributions, benefits and service credit with respect to Qualified Military
Service will be provided in accordance with Section 414(u) of the Code.
     13.2 Crediting Service.
          13.2.1 An Employee reemployed by the Employer in accordance with
Chapter 43 of Title 38 of the United States Code shall be treated as not having
incurred a Break-in-Service by reason of such Employee’s period of Qualified
Military Service.
          13.2.2 Upon reemployment by the Employer in accordance with Chapter 43
of Title 38 of the United States Code, an Employee’s period of Qualified
Military Service:
     13.2.2.1 With respect to Salaried Participants shall be deemed Continuous
Service.
     13.2.2.2 With respect to Hourly Participants, shall be counted for purposes
of determining such Employee’s and/or Participant’s Years of Vesting Service and
Years of Benefit Accrual Service

80



--------------------------------------------------------------------------------



 



     13.2.2.3 With respect to Arrow Salaried Participants, shall be counted for
purposes of determining such Employee’s and/or Participant’s Years of Vesting
Service and Years of Benefit Service.
     13.2.2.4 With respect to Arrow Hourly Participants, shall be counted for
purposes of determining such Employee’s and/or Participant’s Years of Vesting
Service and Years of Benefit Service.
     13.2.2.5 With respect to Arrow Berks Participants, shall be counted for
purposes of determining such Employee’s and/or Participant’s Years of Vesting
Service and Years of Benefit Service.
     13.3 Compensation. An Employee who is in Qualified Military Service shall
be treated as receiving compensation from the Employer during such period of
Qualified Military Service equal to:
     13.3.1 the Compensation the Employee would have received during such period
if the Employee were not in Qualified Military Service, determined based on the
rate of pay the Employee would have received from the Employer but for absence
during the period of Qualified Military Service; or
     13.3.2 if the Compensation the Employee would have received during such
period was not reasonably certain, the Employee’s average compensation from the
Employer during the 12-month period immediately preceding the Qualified Military
Service (or, if shorter, the period of employment immediately preceding the
Qualified Military Service).
     13.4 Qualified Military Service. For purposes of the Plan, the term
“Qualified Military Service” means any service in the “uniformed services” (as
defined in Chapter 43 of Title 38 of the United States Code) by any Employee if
such Employee is entitled to reemployment rights under such Chapter with respect
to such service.
     13.5 Earnings and Forfeitures. Nothing in this Article XIII shall be
construed as requiring:
     13.5.1 any crediting of earnings to an Employee with respect to any
contribution before such contribution is actually made; or
     13.5.2 the allocation of any forfeiture with respect to the period of an
Employee’s Qualified Military Service.
ARTICLE XIV. MISCELLANEOUS.
     14.1 Limited Purpose of Plan. Nothing contained in the Plan shall be deemed
to give any Participant or other Employee the right to be continued as an
Employee, nor shall it interfere with the right of the Employer to discharge or
otherwise deal with him without regard to the existence of the Plan and without
liability for any claim for any payment whatsoever except to the extent
expressly provided for in the Plan. Each Employer expressly reserves the right
to discharge any Employee whenever in its judgment its best interests so
require.
     14.2 Non-alienation. No benefit payable under the Plan shall be subject in
any manner to anticipation, assignment, or voluntary or involuntary alienation.
This Section shall not

81



--------------------------------------------------------------------------------



 



preclude the Trustee from complying with the terms of a qualified domestic
relations order as defined in Section 414(p) of the Code.
     14.3 Facility of Payment. If the Administrative Committee, in its sole
discretion, deems a Participant, surviving Spouse, or other Beneficiary who is
entitled to receive any payment hereunder to be incompetent to receive the same
by reason of age, illness or any infirmity or incapacity of any kind, the
Committee may direct the Trustee to apply such payment directly for the benefit
of such person, or to make payment to any person selected by the Committee to
disburse the same for the benefit of the Participant, surviving Spouse, or other
Beneficiary. Payments made pursuant to this Section shall operate as a
discharge, to the extent thereof, of all liabilities of the Participating
Employer, the Committee, the Trustee and the Fund to the person for whose
benefit the payments are made.
     14.4 Effect of Return of Benefit Checks. Each person entitled to benefits
under this Plan shall furnish the Administrative Committee with the address to
which his benefit checks shall be mailed. If any benefit check mailed by regular
United States mail to the last address appearing on the Administrative
Committee’s records is returned because the addressee is not found at that
address, the mailing of benefit checks shall stop. Thereafter, if the
Administrative Committee receives written notice of the proper address of the
person entitled to receive such benefit checks and is furnished with evidence
satisfactory to the Administrative Committee that such person is living, all
amounts then due but unpaid shall be forwarded to such person.
     14.5 Impossibility of Diversion.
           14.5.1 General Rule. All Plan assets shall be held as part of the
Fund, until paid to satisfy allowable Plan expenses or to provide benefits to
Participants, surviving impossible for any part of the Fund to be used for, or
diverted Spouses and other Beneficiaries. It shall be impossible for any part of
the Fund to be used for, or diverted to, purposes other than for the exclusive
benefit of Participants, surviving Spouses, or other Beneficiaries under the
Plan or the payment of reasonable expenses of the administration of the Plan.
The reasonable expenses incident to the operation of the Plan shall be paid out
of the Trust Funds, but the Employer in its discretion may determine at any time
to pay part or all thereof directly. Any such determination shall not require
the Employer to pay the same or other expenses at any other time.
           14.5.2 Special Rule; Return of Contributions. It is intended that the
Plan and the Fund shall continue to qualify under Section 401(a) of the Code.
Therefore, Section 14.5.1 shall be subject to the following provisions:
     14.5.2.1 Contributions are conditioned upon their deductibility under
Section 404 of the Code; the entire contribution attributable to any Plan Year
as to which deductibility is disallowed may be recovered, to the extent of the
amount of the disallowance, within one year after the disallowance.
Nondeductible contributions that are treated as de minimis pursuant to Revenue
Procedure 90-49 shall be returned to the Participating Employer within one year
of the date of the Plan actuary’s certification of such nondeductibility.
     14.5.2.2 In the case of a contribution which is made in whole or in part by
reason of a mistake of fact, so much of such contribution as is attributable to
the mistake of fact shall be returnable to the Participating Employer upon
demand by the Committee, upon presentation of evidence of the mistake of fact to
the Trustee and of calculations as to the impact of such mistake. Demand and

82



--------------------------------------------------------------------------------



 



repayment must be effectuated within one year after the payment of the
contribution to which the mistake applies.
Income and gains attributable to the excess contributions may not be recovered
by the Participating Employer. Losses attributable to such contribution shall
reduce the amount the Participating Employer may recover.
     14.6 Unclaimed Benefits. If a Participant, surviving Spouse, or other
Beneficiary to whom a benefit is payable under the Plan cannot be located
following a reasonable effort to do so by the Committee, such benefit shall be
forfeited but shall be reinstated if a claim therefor is filed by the
Participant, surviving Spouse, or other Beneficiary.
     14.7 Construction. The masculine gender includes the feminine and the
singular may include the plural, and vice versa, unless the context clearly
indicates otherwise.
     14.8 Governing Law. Except to the extent such laws are superseded by ERISA,
the laws of the Commonwealth of Pennsylvania shall govern.
     14.9 Contingent Effectiveness of Plan Amendment and Restatement. The
effectiveness of the Plan as amended and restated, including but not limited to
the contributions made by the Participating Employers, shall be subject to and
contingent upon a determination by the District Director of Internal Revenue
that the Plan continues to be qualified under the applicable provisions of the
Code. If the District Director determines that the amendment and restatement
does adversely affect the prior qualification of the Plan under the applicable
Sections of the Code, then, upon notice to the Trustee, the Board of Directors
shall have the right further to amend the Plan or to rescind the amendment and
restatement.
This Plan has been executed on December 29, 2008.

                  TELEFLEX INCORPORATED    
 
           
 
  By:   /s/ Terry Moulder    
 
     
 
   
 
  Title:   Vice President -
   HR Operations    
 
     
 
   

83